[wgoamendedandrestatedcre001.jpg]
EXHIBIT 10.1 EXECUTION VERSION AMENDED AND RESTATED CREDIT AGREEMENT dated as of
October 22, 2019 among WINNEBAGO INDUSTRIES, INC. WINNEBAGO OF INDIANA, LLC
GRAND DESIGN RV, LLC The Other Loan Parties Party Hereto The Lenders Party
Hereto JPMORGAN CHASE BANK, N.A. as Administrative Agent and BMO HARRIS BANK
N.A. as Syndication Agent _____________________________ JPMORGAN CHASE BANK,
N.A. as Sole Bookrunner and Sole Lead Arranger ASSET BASED LENDING
US-DOCS\110011973.10



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre002.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS
...................................................................................................................
1 SECTION 1.01. Defined Terms
....................................................................................
1 SECTION 1.02. Classification of Loans and Borrowings
........................................... 47 SECTION 1.03. Terms Generally
...............................................................................
47 SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations
........................ 48 SECTION 1.05. Status of Obligations
......................................................................... 49
SECTION 1.06. Interest Rates; LIBOR Notifications
................................................. 49 SECTION 1.07. Amendment and
Restatement of the Existing Credit Agreement ..... 49 ARTICLE II THE CREDITS
................................................................................................................
50 SECTION 2.01. Commitments
....................................................................................
50 SECTION 2.02. Loans and Borrowings
...................................................................... 51
SECTION 2.03. Requests for Borrowings
.................................................................. 51 SECTION
2.04. Protective Advances
......................................................................... 52
SECTION 2.05. Swingline Loans and Overadvances
................................................. 53 SECTION 2.06. Letters of
Credit
................................................................................
54 SECTION 2.07. Funding of Borrowings
..................................................................... 59 SECTION
2.08. Interest Elections
..............................................................................
59 SECTION 2.09. Termination and Reduction of Commitments; Increase in
Commitments
....................................................................................
61 SECTION 2.10. Repayment of Loans; Evidence of Debt
........................................... 62 SECTION 2.11. Prepayment of Loans
........................................................................ 63
SECTION 2.12. Fees
...................................................................................................
64 SECTION 2.13. Interest
..............................................................................................
65 SECTION 2.14. Alternate Rate of Interest; Illegality
................................................. 65 SECTION 2.15. Increased
Costs
.................................................................................
67 SECTION 2.16. Break Funding Payments
.................................................................. 68 SECTION
2.17. Taxes
.................................................................................................
68 SECTION 2.18. Payments Generally; Allocation of Proceeds; Pro Rata Treatment;
Sharing of Set-offs
............................................................................ 72
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
............................. 74 SECTION 2.20. Defaulting Lenders
........................................................................... 75
SECTION 2.21. Returned Payments
........................................................................... 77
SECTION 2.22. Banking Services and Swap Agreements
......................................... 78 ARTICLE III REPRESENTATIONS AND
WARRANTIES .............................................................. 78
SECTION 3.01. Organization; Powers
........................................................................ 78
SECTION 3.02. Authorization; Enforceability
........................................................... 78 SECTION 3.03.
Governmental Approvals; No Conflicts ...........................................
78 SECTION 3.04. Financial Condition; No Material Adverse Change
.......................... 79 SECTION 3.05. Properties
..........................................................................................
79 SECTION 3.06. Litigation and Environmental Matters
.............................................. 79 SECTION 3.07. Compliance with
Laws and Agreements; No Default ...................... 80 SECTION 3.08.
Investment Company Status
............................................................. 80 SECTION 3.09.
Taxes
.................................................................................................
80 SECTION 3.10. ERISA
...............................................................................................
80 SECTION 3.11. Disclosure
.........................................................................................
80 SECTION 3.12. Material
Agreements.........................................................................
81 i



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre003.jpg]
SECTION 3.13. Margin Stock
....................................................................................
81 SECTION 3.14. Liens
.................................................................................................
81 SECTION 3.15. Capitalization and Subsidiaries
......................................................... 81 SECTION 3.16. No
Burdensome Restrictions
............................................................ 81 SECTION 3.17.
Solvency
...........................................................................................
81 SECTION 3.18. Insurance
...........................................................................................
82 SECTION 3.19. Security Interest in Collateral
........................................................... 82 SECTION 3.20.
Employment Matters
........................................................................ 82
SECTION 3.21. Anti-Corruption Laws and Sanctions
............................................... 82 SECTION 3.22. EEA Financial
Institutions ................................................................ 82
SECTION 3.23. Use of Proceeds
................................................................................
82 SECTION 3.24. Plan Assets; Prohibited Transactions
................................................ 83 ARTICLE IV CONDITIONS
...............................................................................................................
83 SECTION 4.01. Effective Date
...................................................................................
83 SECTION 4.02. Each Other Credit Event
................................................................... 84 ARTICLE V
AFFIRMATIVE COVENANTS
.....................................................................................
84 SECTION 5.01. Financial Statements; Borrowing Base and Other Information
........ 84 SECTION 5.02. Notices of Material Events
............................................................... 87 SECTION 5.03.
Existence; Conduct of Business
........................................................ 88 SECTION 5.04.
Payment of Obligations
.................................................................... 88 SECTION
5.05. Maintenance of Properties
................................................................ 88 SECTION
5.06. Books and Records; Inspection Rights
............................................. 88 SECTION 5.07. Compliance with
Laws and Material Contractual Obligations ......... 89 SECTION 5.08. Use of
Proceeds
................................................................................
89 SECTION 5.09. Insurance
...........................................................................................
89 SECTION 5.10. Casualty and Condemnation
............................................................. 89 SECTION 5.11.
Appraisals
.........................................................................................
90 SECTION 5.12. Field Examinations
........................................................................... 90
SECTION 5.13. Accuracy of Information
................................................................... 90 SECTION
5.14. Additional Collateral; Further
Assurances........................................ 90 ARTICLE VI NEGATIVE
COVENANTS
..........................................................................................
92 SECTION 6.01. Indebtedness
.....................................................................................
92 SECTION 6.02. Liens
.................................................................................................
95 SECTION 6.03. Fundamental Changes
....................................................................... 97
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
.......... 99 SECTION 6.05. Asset Sales
......................................................................................
102 SECTION 6.06. Sale and Leaseback Transactions
................................................... 104 SECTION 6.07. Swap
Agreements
........................................................................... 104
SECTION 6.08. Transactions with Affiliates
............................................................ 104 SECTION 6.09.
Restricted Payments
........................................................................ 106
SECTION 6.10. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents
................................................................ 107 SECTION
6.11. Restrictive Agreements
................................................................... 108 SECTION
6.12. Fixed Charge Coverage Ratio
......................................................... 110 SECTION 6.13.
[Intentionally Omitted]
................................................................... 110 SECTION
6.14. Depository Banks
............................................................................ 110
ii



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre004.jpg]
ARTICLE VII EVENTS OF DEFAULT
............................................................................................
110 ARTICLE VIII THE ADMINISTRATIVE AGENT
......................................................................... 113
SECTION 8.01. Authorization and
Action................................................................ 113
SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc.
................ 115 SECTION 8.03. Posting of Communications
............................................................ 116 SECTION 8.04.
The Administrative Agent Individually ..........................................
118 SECTION 8.05. Successor Administrative Agent
..................................................... 118 SECTION 8.06.
Acknowledgements of Lenders and Issuing Bank .......................... 119
SECTION 8.07. Collateral Matters
........................................................................... 120
SECTION 8.08. Credit Bidding
................................................................................
120 SECTION 8.09. Certain ERISA Matters
................................................................... 121 SECTION
8.10. Flood Laws
.....................................................................................
122 ARTICLE IX MISCELLANEOUS
....................................................................................................
123 SECTION 9.01. Notices
............................................................................................
123 SECTION 9.02. Waivers; Amendments
.................................................................... 124 SECTION
9.03. Expenses; Indemnity; Damage Waiver
........................................... 127 SECTION 9.04. Successors and
Assigns .................................................................. 129
SECTION 9.05. Survival
...........................................................................................
134 SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution
..... 134 SECTION 9.07. Severability
.....................................................................................
135 SECTION 9.08. Right of Setoff
................................................................................
135 SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
......... 135 SECTION 9.10. WAIVER OF JURY
TRIAL........................................................... 136 SECTION
9.11. Headings
.........................................................................................
136 SECTION 9.12. Confidentiality
................................................................................
136 SECTION 9.13. USA PATRIOT Act
........................................................................ 137
SECTION 9.14. Several Obligations; Nonreliance; Violation of Law
...................... 138 SECTION 9.15. Disclosure
.......................................................................................
138 SECTION 9.16. Appointment for Perfection
............................................................ 138 SECTION 9.17.
Interest Rate Limitation
.................................................................. 138 SECTION
9.18. Release of Loan Guarantors
............................................................ 138 SECTION 9.19.
Intercreditor Agreements
................................................................ 139 SECTION
9.20. Marketing Consent
.......................................................................... 139
SECTION 9.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
......................................................................................
139 SECTION 9.22. No Fiduciary Duty,
etc.................................................................... 140
SECTION 9.23. Acknowledgement Regarding Any Supported QFCs .....................
140 ARTICLE X LOAN GUARANTY
....................................................................................................
141 SECTION 10.01. Guaranty
.........................................................................................
141 SECTION 10.02. Guaranty of Payment
...................................................................... 141
SECTION 10.03. No Discharge or Diminishment of Loan Guaranty
......................... 141 SECTION 10.04. Defenses Waived
............................................................................ 142
SECTION 10.05. Rights of Subrogation
..................................................................... 142
SECTION 10.06. Reinstatement; Stay of Acceleration
............................................... 143 SECTION 10.07. Information
.....................................................................................
143 SECTION 10.08. Termination
.....................................................................................
143 SECTION 10.09. Taxes
...............................................................................................
143 SECTION 10.10. Maximum Liability
......................................................................... 143
SECTION 10.11. Contribution
....................................................................................
143 iii



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre005.jpg]
SECTION 10.12. Liability Cumulative
....................................................................... 144
SECTION 10.13. Keepwell
.........................................................................................
144 ARTICLE XI THE BORROWER REPRESENTATIVE
................................................................... 145 SECTION
11.01. Appointment; Nature of Relationship
............................................. 145 SECTION 11.02.
Powers.............................................................................................
145 SECTION 11.03. Employment of Agents
................................................................... 145 SECTION
11.04. Notices
............................................................................................
145 SECTION 11.05. Successor Borrower Representative
............................................... 145 SECTION 11.06. Execution of
Loan Documents; Borrowing Base Certificate ......... 145 SECTION 11.07.
Reporting
........................................................................................
146 SCHEDULES: Commitment Schedule Schedule 3.15 – Capitalizations and
Subsidiaries Schedule 3.18 – Insurance Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens Schedule 6.04 – Existing Investments Schedule
6.05 – Dispositions Schedule 6.08 – Transactions with Affiliates Schedule 6.11 –
Restrictive Agreements EXHIBITS: Exhibit A – Form of Assignment and Assumption
Exhibit B-1 – Form of Borrowing Base Certificate Exhibit B-2 – Form Aggregate
Borrowing Base Certificate Exhibit C – Form of Compliance Certificate Exhibit D
– List of Closing Documents Exhibit E – Form of Joinder Agreement Exhibit F-1 –
U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes) Exhibit F-2 – U.S. Tax Certificate (For Foreign
Participants that are not Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F-3 – U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes) Exhibit F-4 – U.S. Tax
Certificate (For Foreign that are Partnerships for U.S. Federal Income Tax
Purposes) Exhibit G-1 – Form of Borrowing Request Exhibit G-2 – Form of Interest
Election Request iv



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre006.jpg]
AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of October 22,
2019 among Winnebago Industries, Inc., Winnebago of Indiana, LLC and GRAND
DESIGN RV, LLC, as Borrowers, the other LOAN PARTIES from time to time party
hereto, the LENDERS from time to time party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent. WHEREAS, the Loan Parties, certain of the Lenders
and the Administrative Agent are currently party to the Credit Agreement, dated
as of November 8, 2016 (as amended prior to the date hereof, the “Existing
Credit Agreement”); WHEREAS, the Borrowers, the other Loan Parties, the Lenders
and the Administrative Agent have agreed to enter into this Agreement in order
to (i) amend and restate the Existing Credit Agreement in its entirety; (ii)
modify and re-evidence the “Obligations” under, and as defined in, the Existing
Credit Agreement, which shall be repayable in accordance with the terms of this
Agreement and the other Loan Documents; and (iii) set forth the terms and
conditions under which the Lenders will, from time to time, make loans and
extend other financial accommodations to or for the benefit of the Loan Parties;
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrowers and the other Loan Parties
outstanding thereunder, which shall be payable in accordance with the terms
hereof; and WHEREAS, it is also the intent of the Borrowers and the “Loan
Guarantors” (as referred to and defined in the Existing Credit Agreement) to
confirm that all obligations under the “Loan Documents” (as referred to and
defined in the Existing Credit Agreement) shall continue in full force and
effect as modified and/or restated by the Loan Documents and that, from and
after the Effective Date, all references to the “Credit Agreement” contained in
any such existing “Loan Documents” shall be deemed to refer to this Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that the Existing Credit
Agreement is hereby amended and restated as follows: ARTICLE I Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below: “ABR”, when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
bear interest at a rate determined by reference to the REVLIBOR30 Rate. “ABL
Priority Collateral” has the meaning assigned thereto in the ABL/Term Loan
Intercreditor Agreement, and is intended to indicate that portion of the
Collateral subject to a prior Lien in favor of the Administrative Agent on
behalf of the Secured Parties. “ABL/Term Loan Intercreditor Agreement” means the
Intercreditor Agreement, dated as of November 8, 2016, by and among the
Administrative Agent, as ABL Representative, the Term Loan Agent, as Term Loan
Representative, and each of the Loan Parties party thereto. US-DOCS\110011973.10



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre007.jpg]
“Acceptable Field Examination” means, with respect to any assets of any Loan
Party, a field examination conducted by the Administrative Agent or its designee
of such assets and related working capital matters and of such Loan Party’s
related data processing and other systems, the results of which shall be
satisfactory to the Administrative Agent in its Permitted Discretion.
“Acceptable Inventory Appraisal” means, with respect to any Inventory, an
appraisal of such Inventory from one or more firms satisfactory to the
Administrative Agent, which appraisals shall be satisfactory to the
Administrative Agent in its Permitted Discretion. “Account” has the meaning
assigned to such term in the Security Agreement. “Account Debtor” means any
Person obligated on an Account. “Acquisition” means any transaction, or any
series of related transactions, consummated on or after the Effective Date, by
which any Loan Party (a) acquires any going business or all or substantially all
of the assets of any Person, whether through purchase of assets, merger or
otherwise or (b) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the Equity Interests of a Person which has ordinary voting
power for the election of directors or other similar management personnel of a
Person (other than Equity Interests having such power only by reason of the
happening of a contingency) or a majority of the outstanding Equity Interests of
a Person. “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period or for any ABR Borrowing, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its
successors, branches and affiliates), in its capacity as administrative agent
for the Lenders hereunder. “Administrative Questionnaire” means an
Administrative Questionnaire in a form supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Agent
Indemnitee” has the meaning assigned to it in Section 9.03(c). “Agent Party” has
the meaning assigned to such term in Section 9.01(d). “Aggregate Availability”
means, at any time, the aggregate Availability of all the Borrowers. “Aggregate
Borrowing Base” means the aggregate of the Borrowing Bases of all the Borrowers.
“Aggregate Borrowing Base Certificate” means a certificate, signed and certified
as accurate and complete by a Financial Officer of the Borrower Representative,
in substantially the form of Exhibit B-2 or another form which is acceptable to
the Administrative Agent in its sole discretion. “Aggregate Commitment” means
the aggregate of the Commitments of all of the Lenders, as reduced or increased
from time to time pursuant to the terms and conditions hereof. Subject to the
other terms set forth herein, as of the Effective Date, the Aggregate Commitment
is $192,500,000. 2



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre008.jpg]
“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposures of all the Lenders at such time. “Alternate Base Rate” means, for any
day, a rate per annum equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the NYFRB Rate in effect on such day plus ½ of 1% and (c) the
Adjusted LIBO Rate for a one month Interest Period in Dollars on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that, for the purpose of this definition, the Adjusted LIBO Rate for
any day shall be based on the LIBO Screen Rate (or if the LIBO Screen Rate is
not available for such one month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day, subject to the interest rate
floors set forth therein. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
NYFRB Rate or the Adjusted LIBO Rate, respectively. If the Alternate Base Rate
is being used as an alternate rate of interest pursuant to Section 2.14 hereof,
then the Alternate Base Rate shall be the greater of clause (a) and (b) above
and shall be determined without reference to clause (c) above. For the avoidance
of doubt, if the Alternative Base Rate as determined pursuant to the foregoing
would be less than 1.00%, such rate shall be deemed to be 1.00% for purposes of
this Agreement. “Anti-Corruption Laws” means all laws, rules, and regulations of
any jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption. “Applicable Percentage” means,
with respect to any Lender, a percentage equal to a fraction the numerator of
which is such Lender’s Commitment and the denominator of which is the Aggregate
Commitment; provided that, if the Commitments have terminated or expired, the
Applicable Percentage with respect to any Lender shall be determined based upon
such Lender’s share of the Aggregate Revolving Exposure at such time.
Notwithstanding the foregoing, in accordance with Section 2.20, so long as any
Lender shall be a Defaulting Lender, such Defaulting Lender’s Commitment shall
be disregarded in the foregoing calculations. “Applicable Pledge Percentage”
means (a) in the case of a pledge by the Company or any Subsidiary of its voting
Equity Interests in an Excluded Domestic Subsidiary or an Excluded Foreign
Subsidiary, 65%, and (b) in all other cases, 100%. “Applicable Rate” means, for
any day, with respect to any Loan, the applicable rate per annum set forth below
under the caption “Eurodollar or REVLIBOR30 Spread” or “Alternate Base Rate
Spread”, as the case may be, based upon the Average Quarterly Availability
during the most recently ended fiscal quarter of the Company (it being
understood and agreed, for purposes of clarity, that the “Eurodollar or
REVLIBOR30 Spread” shall be applicable to ABR Loans at all times that ABR Loans
bear interest by reference to the REVLIBOR30 Screen Rate and the “Alternate Base
Rate Spread” shall be applicable to ABR Loans at all times that ABR Loans bear
interest by reference to the Alternate Base Rate); provided that, the
“Applicable Rate” shall be the applicable rates per annum set forth below in
Category 1 during the period from the Effective Date to, but excluding, the
first day following the end of the first full fiscal quarter of the Company
ending after the Effective Date: 3



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre009.jpg]
Eurodollar or Alternate Base Rate Average Quarterly Availability REVLIBOR30
Spread Spread Category 1 66% of the Aggregate Commitment 1.25% 0.25% Category 2
< 66% of the Aggregate Commitment but > 33% of the Aggregate Commitment 1.50%
0.50% Category 3 < 33% of the Aggregate Commitment 1.75% 0.75% For purposes of
the foregoing, each change in the Applicable Rate shall be effective during the
period commencing on and including the first day of each fiscal quarter of the
Company and ending on the last day of such fiscal quarter, it being understood
and agreed that, for purposes of determining the Applicable Rate on the first
day of any fiscal quarter of the Company, the Average Quarterly Availability
during the most recently ended fiscal quarter of the Company shall be used.
Notwithstanding the foregoing, the Average Quarterly Availability shall be
deemed to be in Category 3 at the option of the Administrative Agent or at the
request of the Required Lenders if the Borrowers fail to deliver any Aggregate
Borrowing Base Certificate or Borrowing Base Certificate required to be
delivered by them pursuant to Section 5.01, during the period from the
expiration of the time for delivery thereof until five (5) days after the date
each such Aggregate Borrowing Base Certificate or Borrowing Base Certificates,
as applicable, are so delivered. “Approved Electronic Platform” has the meaning
assigned to it in Section 8.03(a). “Approved Fund” has the meaning assigned to
such term in Section 9.04(b). “Assignment and Assumption” means an assignment
and assumption agreement entered into by a Lender and an assignee (with the
consent of any party whose consent is required by Section 9.04), and accepted by
the Administrative Agent, in the form of Exhibit A or any other form (including
electronic records generated by the use of an electronic platform) approved by
the Administrative Agent. “Availability” means, at any time: (a) with respect to
the Company, an amount equal to the lesser of (i) an amount equal to (x) the
Aggregate Commitment minus (y) the Aggregate Revolving Exposure and (ii) an
amount equal to (x) the Aggregate Borrowing Base minus (y) the Aggregate
Revolving Exposure; (b) with respect to Winnebago of Indiana, an amount equal to
the lesser of (i) an amount equal to (x) the Aggregate Commitment minus (y) the
Aggregate Revolving Exposure and (ii) an amount equal to (x) the sum of
Winnebago of Indiana’s Borrowing Base plus the Company’s Borrowing Base minus
(y) the sum of (A) the Winnebago of Indiana Revolving Exposures of all Lenders
plus (B) the excess, if any, of the aggregate Company Revolving Exposures of all
Lenders over the Excess Grand Design Borrowing Base plus (C) the Grand Design
Utilization; and (c) with respect to Grand Design, an amount equal to the lesser
of (i) an amount equal to (x) the Aggregate Commitment minus (y) the Aggregate
Revolving Exposure and (ii) an amount equal to (x) the sum of Grand Design’s
Borrowing Base plus the Company’s Borrowing Base minus (y) the sum of (A) the
Grand Design Revolving Exposures of all Lenders plus (B) the excess, if any, of
the aggregate Company 4



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre010.jpg]
Revolving Exposures of all Lenders over the Excess Winnebago of Indiana
Borrowing Base plus (C) the Winnebago of Indiana Utilization. “Availability
Period” means the period from and including the Effective Date to but excluding
the earlier of the Maturity Date and the date of termination of the Commitments.
“Available Commitment” means, with respect to any Lender at any time, such
Lender’s Commitment minus such Lender’s Revolving Exposure. “Average Quarterly
Availability” means, for any fiscal quarter of the Company, an amount equal to
the average daily Aggregate Availability during such fiscal quarter, as
determined by the Administrative Agent; provided that, in order to determine
Aggregate Availability on any day for purposes of this definition, the Aggregate
Borrowing Base and each Borrower’s Borrowing Base for such day shall be
determined by reference to the most recent Aggregate Borrowing Base Certificate
and each other Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 5.01(f) as of such day. “Bail-In Action” means the exercise
of any Write-Down and Conversion Powers by the applicable EEA Resolution
Authority in respect of any liability of an EEA Financial Institution. “Bail-In
Legislation” means, with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule. “Banking
Services” means each and any of the following bank services provided to the
Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards, (c) merchant processing
services, (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items, any
direct debit scheme or arrangement, overdrafts and interstate depository network
services) and (e) Lease Financing. “Banking Services Agreement” means any
agreement entered into by the Company or any Subsidiary in connection with
Banking Services. “Banking Services Obligations” means any and all obligations
of the Company and its Subsidiaries, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor) in
connection with Banking Services; provided, however, that Banking Services
Obligations in respect of Lease Financing shall be limited to Lease Deficiency
Obligations. “Banking Services Reserves” means all Reserves which the
Administrative Agent from time to time establishes in its Permitted Discretion
for Banking Services then provided or outstanding. “Bankruptcy Code” means Title
11 of the United States Code entitled “Bankruptcy”, as now and hereafter in
effect, or any successor statute. “Bankruptcy Event” means, with respect to any
Person, when such Person becomes the subject of a voluntary or involuntary
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business,
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or 5



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre011.jpg]
acquiescence in, any such proceeding or appointment or has had any order for
relief in such proceeding entered in respect thereof, provided that a Bankruptcy
Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, unless such ownership interest results in
or provides such Person with immunity from the jurisdiction of courts within the
U.S. or from the enforcement of judgments or writs of attachment on its assets
or permits such Person (or such Governmental Authority or instrumentality), to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person. “Benefit Plan” means any of (a) an “employee benefit plan” (as defined
in Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”. “BHC Act
Affiliate” of a party means an “affiliate” (as such term is defined under, and
interpreted in accordance with, 12 U.S.C. 1841(k)) of such party. “Board” means
the Board of Governors of the Federal Reserve System of the United States of
America. “Bond Hedge Transaction” has the meaning assigned to such term in the
definition of “Permitted Call Spread Swap Agreement”. “Borrower” or “Borrowers”
means, individually or collectively, (a) the Company, (b) Winnebago of Indiana
and (c) Grand Design. “Borrower Representative” has the meaning assigned to such
term in Section 11.01. “Borrowing” means (a) Revolving Loans of the same Type,
made, converted or continued on the same date and, in the case of Eurodollar
Loans, as to which a single Interest Period is in effect, (b) Loans of the same
Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, (c) a
Swingline Loan, (d) a Protective Advance and (e) an Overadvance. “Borrowing
Base” means, at any time, with respect to each Borrower, the sum of (a) 90%
(less the Dilution Percentage then in effect) of an amount equal to (i) such
Borrower’s Eligible Accounts at such time minus (ii) the Specified Reserves with
respect to such Borrower at such time plus (b) the lesser of (i) 75% of such
Borrower’s Eligible Inventory (other than any Eligible Non-Perpetual Inventory
and any Eligible Non-U16 Inventory), at such time, valued at the lower of cost
or market value, determined on a first-in-first-out basis and (ii) the product
of 85% multiplied by the Net Orderly Liquidation Value percentage identified in
the most recent inventory appraisal ordered by the Administrative Agent
multiplied by such Borrower’s Eligible Inventory (other than any Eligible
Non-Perpetual Inventory and any Eligible Non-U16 Inventory), valued at the lower
of cost or market value, determined on a first-in-first-out basis plus (c) the
lesser of (i) 55% of such Borrower’s Eligible Non-Perpetual Inventory and
Eligible Non-U16 Inventory, at such time, valued at the lower of cost or market
value, determined on a first-in-first-out basis and (ii) the product of 65%
multiplied by the Net Orderly Liquidation Value percentage identified in the
most recent inventory appraisal ordered by the Administrative Agent multiplied
by such Borrower’s Eligible Non-Perpetual Inventory and Eligible Non-U16
Inventory, valued at the lower of cost or market value, determined on a
first-in-first-out basis minus (d) Reserves (other than the Specified Reserves
or any Reserves related to dilution of Accounts that are captured in the
definition of Dilution Percentage) related to such Borrower, such Eligible
Accounts or such Eligible Inventory. 6



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre012.jpg]
Notwithstanding the foregoing, no assets acquired pursuant to any Acquisition
shall be included in the calculation of any Borrowing Base until such time as
the Administrative Agent shall have received an Acceptable Inventory Appraisal
and an Acceptable Field Examination shall have been completed with respect to
such assets; provided that, Eligible Accounts and Eligible Inventory acquired
pursuant to any Acquisition but for which no Acceptable Inventory Appraisal has
been received or no Acceptable Field Examination has been completed may be
included in a Borrowing Base for a period of up to ninety (90) days following
such Acquisition (or such longer period as the Administrative Agent may agree to
in its sole discretion), so long as (i) the aggregate amount of such acquired
assets included in such Borrowing Base shall not exceed an amount equal to 20%
of such Borrowing Base (prior to giving effect to such acquired assets) at any
time and (ii) subject to clause (i) of this proviso, such Eligible Accounts and
Eligible Inventory shall be included in such Borrowing Base with the following
adjustments: (A) the advance rate set forth in clause (a) shall be 75% and (B)
in lieu of including such Eligible Inventory in any Borrowing Base in accordance
with clauses (b) and (c) above, the applicable Borrowing Base shall include an
amount equal to 50% of such Eligible Inventory, valued at the lower of cost or
market value, determined on a first-in-first-out basis. For purposes of clarity,
any such assets included in any Borrowing Base pursuant to the proviso of the
preceding sentence shall be subject to all future appraisals and field
examinations conducted pursuant to Section 5.11 or 5.12, as applicable, after
the acquisition thereof. “Borrowing Base Certificate” means a certificate,
signed and certified as accurate and complete by a Financial Officer of the
Borrower Representative, in substantially the form of Exhibit B-1 or another
form which is acceptable to the Administrative Agent in its sole discretion.
“Borrowing Request” means a request by the Borrower Representative for a
Borrowing in accordance with Section 2.03. “Burdensome Restrictions” means any
consensual encumbrance or restriction of the type described in clause (a) or (b)
of Section 6.11 (without giving effect to any exceptions described in clauses
(i) and (ii) of the proviso to Section 6.11). “Business Day” means any day that
is not a Saturday, Sunday or other day on which commercial banks in New York
City are authorized or required by law to remain closed; provided that, when
used in connection with a Eurodollar Loan or a Loan accruing interest at
REVLIBOR30 Rate without giving effect to the proviso contained in the definition
for “REVLIBOR30 Rate, the term “Business Day” shall also exclude any day on
which banks are not open for general business in London. “Canadian Dollars” and
“Cdn.$” means dollars in the lawful currency of Canada. “Capital Expenditures”
means, for any period, (a) the additions to property, plant and equipment and
other capital expenditures of the Company and its Subsidiaries that are (or
should be) set forth in a consolidated statement of cash flows of the Company
and its Subsidiaries for such period prepared in accordance with GAAP, excluding
(i) any such expenditures made to restore, replace or rebuild assets to the
condition of such assets immediately prior to any casualty or other insured
damage to, or any taking under power of eminent domain or by condemnation or
similar proceeding of, such assets to the extent such expenditures are made with
insurance proceeds, condemnation awards or damage recovery proceeds relating to
any such casualty, damage, taking, condemnation or similar proceeding, (ii) any
such expenditures constituting Permitted Acquisitions or any other acquisition
of all the Equity Interests in, or all or substantially all the assets of (or
the assets constituting a business unit, division, product line or line of
business of), any Person and related costs and expenses and (iii) any such
expenditures in the form of a substantially contemporaneous exchange of similar
property, plant, equipment or other capital assets, except to the extent of cash
or other consideration (other than the assets so exchanged), if any, paid or
payable by the Company and its Subsidiaries, and (b) such portion of principal
payments on Capital Lease Obligations made by the Company and its Subsidiaries
during such period as is attributable to additions to 7



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre013.jpg]
property, plant and equipment that have not otherwise been reflected on the
consolidated statement of cash flows as additions to property, plant and
equipment for such period. “Capital Lease Obligations” of any Person means the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital lease obligations on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP. “CFC” means any Subsidiary organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia, that is a “controlled foreign
corporation” for purposes of Section 957 of the Code. “Change in Control” means
(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the SEC thereunder as in effect on the date
hereof), of Equity Interests representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Company; (b) occupation at any time of a majority of the seats (other
than vacant seats) on the board of directors of the Company by Persons who were
neither (i) nominated, appointed or approved for consideration by shareholders
for election by the board of directors of the Company nor (ii) appointed by the
directors of the Company so nominated, appointed or approved; (c) the
acquisition of direct or indirect Control of the Company by any Person or group;
(d) the occurrence of a change in control, or other similar provision, as
defined in any agreement or instrument evidencing any Material Indebtedness
(triggering a default or mandatory prepayment, which default or mandatory
prepayment has not been waived in writing); or (e) the Company ceases to own,
directly or indirectly, and Control 100% (other than directors’ qualifying
shares) of the ordinary voting and economic power of any Borrower. “Change in
Law” means the occurrence, after the date of this Agreement (or with respect to
any Lender, if later, the date on which such Lender becomes a Lender), of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
rules, guideline, requirement or directive (whether or not having the force of
law) by any Governmental Authority; provided however, that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder, issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented. “Charges” has the meaning assigned to such term
in Section 9.17. “Class” when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are Revolving
Loans, Swingline Loans, Protective Advances or Overadvances. “Code” means the
Internal Revenue Code of 1986, as amended from time to time. “Collateral” means
any and all property owned by a Person covered by the Collateral Documents and
any and all other property of any Loan Party, now existing or hereafter
acquired, that may at any time 8



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre014.jpg]
be or become subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the Secured Parties, to secure the
Secured Obligations; provided that in no case shall the “Collateral” include any
Excluded Assets. “Collateral Access Agreement” has the meaning assigned to such
term in the Security Agreement. “Collateral Documents” means, collectively, the
Security Agreement, the Mortgages and all other agreements, instruments and
documents executed in connection with this Agreement that are intended to
create, perfect or evidence Liens to secure the Secured Obligations, including,
without limitation, all other security agreements, pledge agreements, mortgages,
deeds of trust, loan agreements, notes, guarantees, subordination agreements,
pledges, powers of attorney, consents, assignments, contracts, fee letters,
notices, leases, financing statements and all other written matter whether
heretofore, now, or hereafter executed by the Company or any of its Subsidiaries
and delivered to the Administrative Agent. “Collection Account” has the meaning
assigned to such term in the Security Agreement. “Commercial LC Exposure” means,
at any time, the sum of (a) the aggregate undrawn amount of all outstanding
commercial Letters of Credit plus (b) the aggregate amount of all LC
Disbursements relating to commercial Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrowers. The Commercial LC Exposure of any
Lender at any time shall be its Applicable Percentage of the aggregate
Commercial LC Exposure at such time. “Commitment” means, with respect to each
Lender, the commitment, if any, of such Lender to make Revolving Loans and to
acquire participations in Letters of Credit, Overadvances, Protective Advances
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Exposure hereunder, as
such commitment may be reduced or increased from time to time pursuant to (a)
Section 2.09 and (b) assignments by or to such Lender pursuant to Section 9.04.
The initial amount of each Lender’s Commitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable. “Commitment Schedule” means
the Schedule attached hereto identified as such. “Commodity Exchange Act” means
the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time,
and any successor statute. “Communications” has the meaning assigned to such
term in Section 9.01(d). “Company” means Winnebago Industries, Inc., an Iowa
corporation. “Company Revolving Exposures” means, with respect to any Lender at
any time, and without duplication, the sum of (a) the outstanding principal
amount of the Revolving Loans made by such Lender to the Company at such time
plus (b) such Lender’s LC Exposure with respect to Letters of Credit issued for
the account of the Company at such time plus (c) such Lender’s Swingline
Exposure with respect to Swingline Loans made to the Company at such time plus
(d) an amount equal to its Applicable Percentage of the aggregate principal
amount of outstanding Protective Advances made to the Company at such time plus
(e) an amount equal to its Applicable Percentage of the aggregate principal
amount of outstanding Protective Advances made to the Company at such time.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes. 9



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre015.jpg]
“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation, (iv)
amortization, (v) extraordinary losses incurred other than in the ordinary
course of business, (vi) non-cash charges, expenses or losses, (vii) any losses
for such period attributable to early extinguishment of Indebtedness or
obligations under any Swap Agreement, (viii) any unrealized losses for such
period attributable to the application of “mark to market” accounting in respect
of Swap Agreements, (ix) the cumulative effect for such period of a change in
accounting principles, (x) non-recurring out-of-pocket transactional fees, costs
and expenses relating to Permitted Acquisitions (or any failed Acquisitions),
Investments, Indebtedness, securities offerings and Dispositions, including
legal fees, advisory fees and upfront financing fees, (xi) non-recurring
out-of-pocket fees, costs and expenses relating to the incurrence, refinancing,
amendment or modification of Indebtedness on or prior to the Effective Date,
(xii) (A) non-recurring restructuring charges (including, without limitation,
relocation costs and costs relating to the opening, closure and/or consolidation
of facilities) that are paid or to be paid in cash and (B) with respect to any
acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction occurring during such period, (1) any
projected cost savings (net of continuing associated expenses) expected to be
realized as a result of such event, to the extent such cost savings would be
permitted to be reflected in financial statements prepared in compliance with
Article 11 of Regulation S-X under the Securities Act and (2) any other
demonstrable cost-savings (net of continuing associated expenses) not included
in the foregoing subclause (B)(1) of this clause (xii) that are reasonably
projected in good faith by the Borrower Representative to be achieved in
connection with any such event within the 18-month period following the
consummation of such event, that are reasonably identifiable, quantifiable and
factually supportable in the good faith judgment of the Company and that are set
forth in reasonable detail in a certificate of a Financial Officer of the
Company (in the case of each of the foregoing subclauses (B)(1) and (B)(2),
calculated on a pro forma basis as though such cost savings had been realized on
the first day of such period, net of the amount of actual benefits realized
during such period from such event); provided that, (x) for purposes of
determining Consolidated EBITDA for any period of four (4) consecutive fiscal
quarters, the aggregate amount added back under subclauses (A) and (B)(2) of
this clause (xii) in respect of such period shall not exceed fifteen percent
(15%) of Consolidated EBITDA (as calculated without giving effect to subclauses
(A) and (B)(2) of this clause (xii)), (y) all adjustments pursuant to the
foregoing subclause (B) of this clause (xii) will be without duplication of any
amounts that are otherwise included or added back in computing Consolidated
EBITDA in accordance with this definition and (z) with respect to the foregoing
subclause (B)(2) of this clause (xii), if any cost savings included in any pro
forma calculations based on the anticipation that such cost savings will be
achieved within such 18-month period shall at any time cease to be reasonably
anticipated by the Company to be so achieved, then on and after such time, such
cost savings shall no longer be added to Consolidated EBITDA pursuant to this
clause (xii) and (xiii) fees, costs and expenses incurred in connection with the
Company’s implementation of enterprise resource planning (ERP); provided that,
for purposes of determining Consolidated EBITDA for any period of four (4)
consecutive fiscal quarters of the Company, the aggregate amount added back
under this clause (xiii) in respect of such period shall not exceed $8,000,000
minus, to the extent included in Consolidated Net Income, (1) interest income,
(2) any cash payments made during such period in respect of items described in
clause (vi) above subsequent to the fiscal quarter in which the relevant
non-cash expenses or losses were incurred, (3) extraordinary gains realized
other than in the ordinary course of business, (4) any non-cash gains for such
period, including with respect to write-ups of assets or goodwill, determined on
a consolidated basis in accordance with GAAP, (5) any gains attributable to the
early extinguishment of Indebtedness or obligations under any Swap Agreement,
determined on a consolidated basis in accordance with GAAP, (6) the cumulative
effect for such period of a change in accounting principles and (7) any
unrealized gains for such period attributable to the application of “mark to
market” accounting in respect of Swap Agreements, all calculated for the Company
and its Subsidiaries in accordance with GAAP on a consolidated basis. For the
purposes of calculating Consolidated EBITDA for any period of four consecutive
fiscal quarters (each such period, a “Reference Period”), (i) if at any time
during such Reference Period the Company or any Subsidiary shall have made any
Material Disposition, the Consolidated 10



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre016.jpg]
EBITDA for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Reference Period, and (ii) if during such Reference Period the Company
or any Subsidiary shall have made a Material Acquisition, Consolidated EBITDA
for such Reference Period shall be calculated after giving pro forma effect
thereto (in the manner described in Section 1.04(b)) as if such Material
Acquisition occurred on the first day of such Reference Period. As used in this
Agreement, “Material Acquisition” means any acquisition of property or series of
related acquisitions of property that (a) constitutes (i) assets comprising all
or substantially all or any significant portion of a business or operating unit
of a business, or (ii) all or substantially all of the common stock or other
Equity Interests of a Person, and (b) involves the payment of consideration by
the Company and its Subsidiaries in excess of $10,000,000; and “Material
Disposition” means any Disposition of property or series of related sales,
transfers, or dispositions of property that yields gross proceeds to the Company
or any of its Subsidiaries in excess of $10,000,000. “Consolidated Interest
Expense” means, with reference to any period, the interest expense (including
without limitation interest expense under Capital Lease Obligations that is
treated as interest in accordance with GAAP) of the Company and its Subsidiaries
calculated on a consolidated basis for such period with respect to all
outstanding Indebtedness of the Company and its Subsidiaries allocable to such
period in accordance with GAAP (including, without limitation, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under interest rate Swap Agreements
to the extent such net costs are allocable to such period in accordance with
GAAP). In the event that the Company or any Subsidiary shall have completed a
Material Acquisition or a Material Disposition since the beginning of the
relevant period, Consolidated Interest Expense shall be determined for such
period on a pro forma basis as if such acquisition or disposition, and any
related incurrence or repayment of Indebtedness, had occurred at the beginning
of such period. “Consolidated Net Income” means, with reference to any period,
the net income (or loss) of the Company and its Subsidiaries calculated in
accordance with GAAP on a consolidated basis (without duplication) for such
period; provided that, there shall be excluded any income (or loss) of any
Person other than the Company or a Subsidiary, but any such income so excluded
may be included in such period or any later period to the extent of any cash
dividends or distributions actually paid in the relevant period to the Company
or any Subsidiary of the Company. “Consolidated Total Assets” means, as of the
date of any determination thereof, total assets of the Company and its
Subsidiaries calculated in accordance with GAAP on a consolidated basis as of
the last day of the most recent Test Period, determined on a pro forma basis.
“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Company and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Company and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers’ acceptances and (c) Indebtedness of the type referred
to in clauses (a) or (b) hereof of another Person guaranteed by the Company or
any of its Subsidiaries; provided that Consolidated Total Indebtedness shall
exclude the aggregate amount of Indebtedness of the Company and its Subsidiaries
in respect of undrawn performance and commercial letters of credit, Guarantees
related thereto, obligations with respect to deposits and advances in the
ordinary course of business, and obligations in respect of Repurchase
Agreements. “Consolidated Total Secured Indebtedness” means, as of any date of
determination, any Consolidated Total Indebtedness that is secured by Liens on
any assets or property of the Company or any of its Subsidiaries. 11



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre017.jpg]
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. “Covered
Entity” means any of the following: (i) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b). “Covered Party” has the
meaning assigned to it in Section 9.23. “Credit Event” means a Borrowing, the
issuance, amendment, renewal or extension of a Letter of Credit, an LC
Disbursement or any of the foregoing. “Credit Party” means the Administrative
Agent, each Issuing Bank, the Swingline Lender or any other Lender. “DDA Access
Product” means the bank service provided to any Loan Party by JPMCB in its sole
discretion consisting of direct access to schedule payments from the Funding
Account by electronic, internet or other access mechanisms that may be agreed
upon from time to time by JPMCB and the funding of such payments under the Loan
Borrowing Option in the DDA Access Product Agreement. “DDA Access Product
Agreement” means JPMCB’s Treasury Services End of Day Investment & Loan Sweep
Service Terms, as in effect on the date of this Agreement, as the same may be
amended from time to time. “Default” means any event or condition which
constitutes an Event of Default or which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default. “Defaulting Lender”
means any Lender that (a) has failed, within two (2) Business Days of the date
required to be funded or paid, to (i) fund any portion of its Loans, (ii) fund
any portion of its participations in Letters of Credit or Swingline Loans or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Company or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit 12



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre018.jpg]
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of (A) a Bankruptcy
Event or (B) a Bail-In Action. “Default Right” has the meaning assigned to that
term in, and shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2
or 382.1, as applicable. “Dilution Percentage” means, with respect to each
Borrower at any time, for any twelve-month period, a percentage (rounded to the
nearest tenth of one percent) determined by the Administrative Agent, based on
information contained in the most recent field examination conducted by or on
behalf of the Administrative Agent (or, in the Permitted Discretion of the
Administrative Agent, based on updated information provided to the
Administrative Agent by the Borrowers), that reflects the amount of dilution of
such Borrower’s Accounts expressed as a percentage of gross sales for the
applicable twelve-month measurement period. “Disposition” has the meaning
assigned to such term in Section 6.05. “Disqualified Equity Interest” means,
with respect to any Person, any Equity Interest in such Person that by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the happening of any event or condition: (a) matures or is mandatorily
redeemable (other than solely for Equity Interests in such Person that do not
constitute Disqualified Equity Interests and cash in lieu of fractional shares
of such Equity Interests), whether pursuant to a sinking fund obligation or
otherwise; (b) is or becomes convertible or exchangeable, either mandatorily or
at the option of the holder thereof, for Indebtedness or Equity Interests (other
than solely for Equity Interests in such Person that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests); or (c) is redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests) or is required to be
repurchased by the Company or any Subsidiary, in whole or in part, at the option
of the holder thereof; in each case, on or prior to the date that is ninety one
(91) days after the Maturity Date (determined as of the date of issuance thereof
or, in the case of any such Equity Interests outstanding on the Effective Date,
the Effective Date); provided, however, that (i) an Equity Interest in any
Person that would not constitute a Disqualified Equity Interest but for terms
thereof giving holders thereof the right to require such Person to redeem or
purchase such Equity Interest upon the occurrence of an “asset sale” or a
“change of control” (or similar event, however denominated) shall not constitute
a Disqualified Equity Interest if any such requirement becomes operative only
after repayment in full of all the Loans and all other Secured Obligations that
are accrued and payable, the cancellation or expiration of all Letters of Credit
and the termination or expiration of the Commitments and (ii) an Equity Interest
in any Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by such Person or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability. “Disqualified Lenders” means (a) entities that
have been specifically identified by the Company to the Administrative Agent in
writing prior to October 2, 2016, or after October 2, 2016 and prior to November
8, 2016 with the reasonable consent of the Lead Arranger, (b) entities that are
reasonably determined by the Company to be competitors of the Company or its
subsidiaries (including Grand Design and its subsidiaries) and which are
specifically identified by the Company to the Administrative Agent in 13



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre019.jpg]
writing prior to November 8, 2016 and (c) in the case of the foregoing clauses
(a) and (b), any of such entities’ Affiliates to the extent such Affiliates
(x)(i) are clearly identifiable as Affiliates of such entities based solely on
the similarity of such Affiliates’ and such entities’ names and (ii) are not
bona fide debt investment funds or (y)(i) upon reasonable notice to the
Administrative Agent after the Effective Date, are identified as Affiliates in
writing after the Effective Date in a written supplement to the list of
“Disqualified Lenders”, which supplement shall become effective three (3)
Business Days after delivery to the Administrative Agent and the Lenders, but
which shall not apply retroactively to disqualify any parties that have
previously acquired an assignment or participation interest in the Loans and
(ii) are not bona fide debt investment funds. It is understood and agreed that
(i) any supplement to the list of Persons that are Disqualified Lenders
contemplated by the foregoing clause (c) shall not apply retroactively to
disqualify any Persons that have previously acquired an assignment or
participation interest in the Loans (but solely with respect to such Loans),
(ii) the Administrative Agent shall have no responsibility or liability to
determine or monitor whether any Lender or potential Lender is a Disqualified
Lender, (iii) the Company’s failure to deliver such list (or supplement thereto)
in accordance with Section 9.01 shall render such list (or supplement) not
received and not effective and (iv) “Disqualified Lender” shall exclude any
Person that the Company has designated as no longer being a “Disqualified
Lender” by written notice delivered to the Administrative Agent from time to
time in accordance with Section 9.01. “Dividing Person” has the meaning assigned
to it in the definition of “Division.” “Division” means the division of the
assets, liabilities and/or obligations of a Person (the “Dividing Person”) among
two or more Persons (whether pursuant to a “plan of division” or similar
arrangement), which may or may not include the Dividing Person and pursuant to
which the Dividing Person may or may not survive. “Division Successor” means any
Person that, upon the consummation of a Division of a Dividing Person, holds all
or any portion of the assets, liabilities and/or obligations previously held by
such Dividing Person immediately prior to the consummation of such Division. A
Dividing Person which retains any of its assets, liabilities and/or obligations
after a Division shall be deemed a Division Successor upon the occurrence of
such Division. “Document” has the meaning assigned to such term in the Security
Agreement. “Dollars” or “$” refers to lawful money of the United States of
America. “Domestic Foreign Holdco Subsidiary” means any Domestic Subsidiary
substantially all of the assets of which consist of the Equity Interests (or
Equity Interests and Indebtedness) of one or more CFCs. “Domestic Subsidiary”
means a Subsidiary organized under the laws of a jurisdiction located in the
United States of America. “DQ List” has the meaning assigned to such term in
Section 9.04(e)(iv). “ECP” means an “eligible contract participant” as defined
in Section 1(a)(18) of the Commodity Exchange Act or any regulations promulgated
thereunder and the applicable rules issued by the Commodity Futures Trading
Commission and/or the SEC. “EEA Financial Institution” means (a) any institution
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent. 14



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre020.jpg]
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway. “EEA Resolution Authority” means any public
administrative authority or any Person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution. “Effective
Date” means the date on which the conditions specified in Section 4.01 are
satisfied (or waived in accordance with Section 9.02). “Electronic Signature”
means an electronic sound, symbol, or process attached to, or associated with, a
contract or other record and adopted by a Person with the intent to sign,
authenticate or accept such contract or record. “Electronic System” means any
electronic system, including e-mail, e-fax, web portal access for any Borrower,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system. “Eligible Accounts” means, at any time, the
Accounts of any Borrower which the Administrative Agent determines in its
Permitted Discretion are eligible as the basis for the extension of Revolving
Loans and Swingline Loans and the issuance of Letters of Credit. Without
limiting the Administrative Agent’s discretion provided herein, Eligible
Accounts shall not include any Account of a Borrower: (a) other than to the
extent a Reserve is established pursuant to clause (b), which is not subject to
a first priority perfected security interest in favor of the Administrative
Agent; (b) which is subject to any Lien, unless (i) such Lien constitutes (x) a
Lien in favor of the Administrative Agent, (y) a Permitted Encumbrance which
does not have priority over the Lien in favor of the Administrative Agent or (z)
a Lien permitted under Section 6.02(a)(ii) or (ii) the Administrative Agent
shall have established a Reserve in its Permitted Discretion for liabilities of
such Borrower that are secured by such Lien; (c) (i) which is unpaid more than
ninety (90) days after the date of the original invoice therefor or more than
sixty (60) days after the original due date therefor (“Overage”) (when
calculating the amount under this clause (i), for the same Account Debtor, the
Administrative Agent shall include the net amount of such Overage and add back
any credits, but only to the extent that such credits do not exceed the total
gross receivables from such Account Debtor), or (ii) which has been written off
the books of such Borrower or otherwise designated as uncollectible; (d) which
is owing by an Account Debtor for which more than 50% of the Accounts owing from
such Account Debtor and its Affiliates are ineligible under clause (c) above;
(e) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to the Borrowers
exceeds 20% or such greater percentage as the Administrative Agent may determine
from time to time in its Permitted Discretion of the aggregate amount of
Eligible Accounts of all Borrowers (but will only be ineligible to the extent of
such excess); (f) with respect to which any covenant, representation or warranty
contained in any Loan Document has been breached or is not true in any material
respect (or, with respect to any covenant, 15



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre021.jpg]
representation or warranty which is subject to any materiality qualifier, has
been breached or is not true in any respect); (g) which (i) does not arise from
the sale of goods or performance of services in the ordinary course of business,
(ii) is not evidenced by an invoice or other documentation reasonably
satisfactory to the Administrative Agent which has been sent to the Account
Debtor, (iii) represents a progress billing, (iv) is contingent upon such
Borrower’s completion of any further performance, (v) represents a sale on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment
or cash-on-delivery basis (other than general product warranties given in the
ordinary course of business) or (vi) relates to payments of interest (but only
to the extent thereof); (h) for which the goods giving rise to such Account have
not been shipped to the Account Debtor or for which the services giving rise to
such Account have not been performed by such Borrower or if such Account was
invoiced more than once; (i) with respect to which any check or other instrument
of payment has been returned uncollected for any reason; (j) which is owed by an
Account Debtor which has (i) applied for, suffered, or consented to the
appointment of any receiver, custodian, trustee, administrative receiver,
administrator, compulsory manager, liquidator or other similar officer of its
assets, (ii) had possession of all or a material part of its property taken by
any receiver, custodian, trustee, administrative receiver, administrator,
compulsory manager, liquidator or other similar officer, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, administration,
winding-up, or voluntary or involuntary case under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (iv) admitted in writing
its inability, or is generally unable to, pay its debts as they become due or
has had a moratorium declared in respect of it, (v) become insolvent, or (vi)
ceased operation of its business (other than, in any such case, post-petition
accounts payable of an Account Debtor that is a debtor-in-possession under the
United States Bankruptcy Code and reasonably acceptable to the Administrative
Agent); (k) which is owed by any Account Debtor which has sold all or
substantially all of its assets; (l) which is owed by an Account Debtor which
(i) does not maintain its chief executive office in the U.S. or Canada or (ii)
is not organized under applicable laws of the U.S., any state of the U.S.,
Canada or any province of Canada, unless, in any such case, such Account is
backed by a letter of credit or bank guarantee reasonably acceptable to the
Administrative Agent; (m) which is owed in any currency other than U.S. dollars
or Canadian Dollars; (n) which is owed by (i) any Governmental Authority of any
country other than Canada (or any province or territory thereof) or the U.S.
unless such Account is backed by a letter of credit or bank guarantee reasonably
acceptable to the Administrative Agent or (ii) any Governmental Authority of the
U.S., or any department, agency, public corporation, or instrumentality thereof,
unless the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. §
3727 et seq. and 41 U.S.C. § 15 et seq.), and any other steps necessary to
perfect the Lien of the Administrative Agent in such Account have been complied
with to the Administrative Agent’s satisfaction; (o) which is owed by any
Affiliate of any Loan Party or any employee, officer, or director of any Loan
Party or any of its Affiliates; 16



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre022.jpg]
(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof; (q) which is subject to any
counterclaim, deduction, defense, setoff or dispute, but only to the extent of
any such counterclaim, deduction, defense, setoff or dispute; (r) which is
evidenced by any promissory note, chattel paper or instrument; (s) which is owed
by an Account Debtor (i) located in any State of the U.S. which requires filing
of a “Notice of Business Activities Report” or other similar report in order to
permit such Borrower to seek judicial enforcement in such jurisdiction of
payment of such Account, unless such Borrower has filed such report or qualified
to do business in such jurisdiction (or may do so at a later date without
material penalty or prejudice and without affecting the collectability of such
Account) or (ii) which is a Sanctioned Person; (t) with respect to which such
Borrower has made any agreement with the Account Debtor for any reduction
thereof, other than discounts and adjustments given in the ordinary course of
business (but only to the extent of any such reduction), or any Account which
was partially paid and such Borrower created a new receivable for the unpaid
portion of such Account; (u) which does not comply in all material respects with
the requirements of all applicable laws and regulations, whether Federal, state,
foreign, provincial or local, including without limitation the Federal Consumer
Credit Protection Act, the Federal Truth in Lending Act and Regulation Z of the
Board; (v) unless the Administrative Agent has established a Reserve in its
Permitted Discretion, which is for goods that have been sold under a purchase
order or pursuant to the terms of a contract or other agreement or understanding
(written or oral) that indicates or purports that any Person other than such
Borrower has or has had an ownership interest in such goods (including but not
limited to by way of retention of title), or which indicates any party other
than such Borrower as payee or remittance party; (w) which was created on cash
on delivery terms; or (x) which is subject to any limitation on assignment or
other restriction (whether arising by operation of law, by agreement or
otherwise) which would under the local governing law of the contract have the
effect of restricting the assignment for or by way of security or the creation
of security, in each case, unless the Administrative Agent has determined that
such limitation is not enforceable. In the event that an Account of a Borrower
which was previously an Eligible Account ceases to be an Eligible Account
hereunder, such Borrower or the Borrower Representative shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Aggregate Borrowing Base Certificate and the
Borrowing Base Certificate of such Borrower. In determining the amount of an
Eligible Account of a Borrower, the face amount of an Account may, in the
Administrative Agent’s Permitted Discretion, be reduced by, without duplication
and to the extent not reflected in such face amount, (i) the amount of all
accrued and actual discounts, claims, credits or credits pending, promotional
program allowances, price adjustments, finance charges or other allowances
(including any amount that such Borrower may be obligated to rebate to an
Account Debtor pursuant to the terms of any agreement or understanding (written
or oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by such Borrower to reduce the amount of such
Account. Notwithstanding the foregoing, the eligibility criteria for “Eligible
Accounts” may not be made more restrictive or newly established after the
Effective Date (i) without at least three (3) Business Days’ prior 17



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre023.jpg]
notice to the Borrower Representative and (ii) in response to circumstances or
events in existence on the Effective Date and disclosed to the Administrative
Agent prior to the Effective Date (including under any field examinations or
appraisals conducted prior to the Effective Date); provided that, the foregoing
limitation in clause (ii) shall not apply in the event of a material change in
the scope or magnitude of any such circumstances or events. “Eligible Inventory”
means, at any time, the Inventory of any Borrower which the Administrative Agent
determines in its Permitted Discretion is eligible as the basis for the
extension of Revolving Loans and Swingline Loans and the issuance of Letters of
Credit. Without limiting the Administrative Agent’s discretion provided herein,
Eligible Inventory of a Borrower shall not include any Inventory: (a) other than
to the extent a Reserve is established pursuant to clause (b), which is not
subject to a first priority perfected security interest in favor of the
Administrative Agent; (b) which is subject to any Lien, unless (i) such Lien
constitutes (x) a Lien in favor of the Administrative Agent, (y) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent or (z) a Lien permitted under Section 6.02(a)(ii) or (ii)
the Administrative Agent shall have established a Reserve in its Permitted
Discretion for liabilities of such Borrower that are secured by such Lien; (c)
which is, in the Administrative Agent’s Permitted Discretion, slow moving,
obsolete, unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity; (d) with
respect to which any covenant, representation or warranty contained in any Loan
Document has been breached or is not true in any material respect (or, with
respect to any covenant, representation or warranty which is subject to any
materiality qualifier, has been breached or is not true in any respect) and
which does not conform to all applicable standards imposed by any Governmental
Authority; (e) in which any Person other than such Borrower shall (i) have any
direct or indirect ownership, interest or title (including, without limitation,
any interest that a customer may have in any chassis included in such Inventory
that were acquired by such customer using financing provided by any Loan Party)
or (ii) be indicated on any purchase order or invoice with respect to such
Inventory as having or purporting to have an interest therein; (f) which
constitutes work-in-process (other than U16 Inventory), spare or replacement
parts, subassemblies, packaging and shipping material, manufacturing supplies,
samples, prototypes, displays or display items, bill-and-hold or ship-in-place
goods, goods that are returned or marked for return (unless undamaged and able
to be resold in the ordinary course of business), repossessed goods, repurchased
goods, defective or damaged goods, goods held by such Borrower on consignment,
or goods which are not of a type held for sale in the ordinary course of
business; provided that up to $70,000,000 of work-in-process Inventory (other
than U16 Inventory) of the Borrowers that otherwise constitutes “Eligible
Inventory” may be included as Eligible Inventory (such Inventory (subject to
such cap), “Eligible Non-U16 Inventory”) despite the foregoing provisions of
this clause (f); (g) which is not located in the U.S. (including any territory
thereof) or Canada or in transit with a common carrier from vendors and
suppliers, provided that, up to $7,500,000 of Inventory in transit from vendors
and suppliers may be included as Eligible Inventory despite the foregoing
provision of this clause (g) so long as: 18



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre024.jpg]
(i) the Administrative Agent shall have received (1) a true and correct copy of
the bill of lading and other shipping documents for such Inventory and (2)
evidence of satisfactory casualty insurance naming the Administrative Agent as
lender loss payee and otherwise covering such risks as the Administrative Agent
may reasonably request, (ii) if the bill of lading is non-negotiable, the
Inventory must be in transit within the U.S., and the Administrative Agent shall
have received, if requested, a duly executed Collateral Access Agreement, in
form and substance satisfactory to the Administrative Agent, from the applicable
customs broker, freight forwarder or carrier for such Inventory, (iii) if the
bill of lading is negotiable, the Inventory must be in transit from outside the
U.S., and the Administrative Agent shall have received (1) confirmation that the
bill is issued in the name of such Borrower and consigned to the order of the
Administrative Agent, and an acceptable agreement has been executed with such
Borrower’s customs broker, in which the customs broker agrees that it holds the
negotiable bill as agent for the Administrative Agent and has granted the
Administrative Agent access to the Inventory, (2) confirmation that such
Borrower has paid for the goods, and (3) an estimate from such Borrower of the
customs duties and customs fees associated with the Inventory in order to
establish an appropriate Reserve, (iv) the common carrier is not an Affiliate of
the applicable vendor or supplier, and (v) the customs broker is not an
Affiliate of such Borrower; (h) which is located in any location leased by such
Borrower unless (i) the lessor has delivered to the Administrative Agent a
Collateral Access Agreement or (ii) a Reserve for rent, charges and other
amounts due or to become due with respect to such facility has been established
by the Administrative Agent in its Permitted Discretion; (i) which is located in
any third party warehouse or is in the possession of a bailee (other than a
third party processor) and is not evidenced by a Document, unless (i) such
warehouseman or bailee has delivered to the Administrative Agent a Collateral
Access Agreement and such other documentation as the Administrative Agent may
require or (ii) an appropriate Reserve has been established by the
Administrative Agent in its Permitted Discretion; (j) which is being processed
offsite at a third party location or outside processor, or is in-transit to or
from such third party location or outside processor, unless (i) such processor
has delivered to the Administrative Agent a Collateral Access Agreement and such
other documentation as the Administrative Agent may require or (ii) an
appropriate Reserve has been established by the Administrative Agent in its
Permitted Discretion; (k) which is a discontinued product or component thereof
(unless such discontinuance does not adversely impact the salability of the
remaining Inventory); (l) which is the subject of a consignment by such Borrower
as consignor; provided that, consigned Inventory may be eligible if the
applicable consignee has delivered to the Administrative Agent a Collateral
Access Agreement and such other documentation and the Administrative Agent may
reasonably require; (m) which contains or bears any intellectual property rights
licensed to such Borrower unless the Administrative Agent is satisfied that it
may sell or otherwise dispose of such Inventory without (i) infringing the
rights of such licensor, (ii) violating any contract with such licensor, or
(iii) incurring any 19



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre025.jpg]
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement; (n)
which is not reflected in a current perpetual inventory report of such Borrower
(unless such inventory (i) is reflected in a report to the Administrative Agent
as “in transit” inventory or (ii) constitutes Eligible Non-U16 Inventory);
provided that, notwithstanding the foregoing provisions of this clause (n), up
to $20,000,000 of Inventory of the Borrowers not reflected in a current
perpetual inventory report, which $20,000,000 limitation shall not apply to
Eligible Non-U16 Inventory or “in-transit” inventory, and otherwise constituting
“Eligible Inventory” may be included as Eligible Inventory (such Inventory
(subject to such cap), “Eligible Non-Perpetual Inventory”); (o) for which
reclamation rights have been asserted by the seller; (p) for which any contract
or related documentation (such as invoices or purchase orders) relating to such
Inventory includes retention of title rights in favor of the vendor or supplier
thereof; provided that, Inventory of a Borrower which may be subject to any
rights of retention of title shall not be excluded from Eligible Inventory
solely pursuant to this clause (p) in the event that (A) the Administrative
Agent shall have received evidence satisfactory to it that the full purchase
price of such Inventory has or will have been paid or (B) a Letter of Credit has
been issued under and in accordance with the terms of this Agreement for the
purchase of such Inventory; (q) which has been acquired from a Sanctioned
Person; or (r) other than to the extent permitted by the Administrative Agent in
its Permitted Discretion, which constitutes raw materials of Winnebago of
Indiana. In the event that Inventory of any Borrower which was previously
Eligible Inventory ceases to be Eligible Inventory hereunder, such Borrower or
the Borrower Representative shall notify the Administrative Agent thereof on and
at the time of submission to the Administrative Agent of the next Aggregate
Borrowing Base Certificate and the Borrowing Base Certificate of such Borrower.
Notwithstanding the foregoing, the eligibility criteria for “Eligible Inventory”
may not be made more restrictive or newly established after the Effective Date
(i) without at least three (3) Business Days’ prior notice to the Borrower
Representative and (ii) in response to circumstances or events in existence on
the Effective Date and disclosed to the Administrative Agent prior to the
Effective Date (including under any field examinations or appraisals conducted
prior to the Effective Date); provided that, the foregoing limitation in clause
(ii) shall not apply in the event of a material change in the scope or magnitude
of any such circumstances or events. “Eligible Non-Perpetual Inventory” has the
meaning assigned to such term in clause (n) of the definition of “Eligible
Inventory”. “Eligible Non-U16 Inventory” has the meaning assigned to such term
in clause (f) of the definition of “Eligible Inventory”. “Environmental Laws”
means all laws, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions, notices or binding agreements issued, promulgated or
entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters. “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any 20



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre026.jpg]
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing. “Equipment” has the meaning assigned to such
term in the Security Agreement. “Equity Interests” means shares of capital
stock, partnership interests, membership interests in a limited liability
company, beneficial interests in a trust or other equity ownership interests in
a Person, and any warrants, options or other rights entitling the holder thereof
to purchase or acquire any of the foregoing. “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended from time to time, and the
rules and regulations promulgated thereunder. “ERISA Affiliate” means any trade
or business (whether or not incorporated) that, together with the Company, is
treated as a single employer under Section 414(b) or (c) of the Code or Section
4001(14) of ERISA or, solely for purposes of Section 302 of ERISA and Section
412 of the Code, is treated as a single employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or Section
302 of ERISA), whether or not waived; (c) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Company or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Company or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
of the Company or any of its ERISA Affiliates from any Plan or Multiemployer
Plan; or (g) the receipt by the Company or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Company or any ERISA Affiliate of
any notice, concerning the imposition upon the Company or any of its ERISA
Affiliates of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent, in critical status or in reorganization,
within the meaning of Title IV of ERISA. “EU Bail-In Legislation Schedule” means
the EU Bail-In Legislation Schedule published by the Loan Market Association (or
any successor Person), as in effect from time to time. “Eurodollar” when used in
reference to any Loan or Borrowing, means that such Loan, or the Loans
comprising such Borrowing, bears interest at a rate determined by reference to
the Adjusted LIBO Rate. “Event of Default” has the meaning assigned to such term
in Article VII. “Excess Grand Design Borrowing Base” means, at any time, the
excess, if any, of (a) Grand Design’s Borrowing Base at such time over (b) the
aggregate Grand Design Revolving Exposures of all Lenders at such time. “Excess
Winnebago of Indiana Borrowing Base” means, at any time, the excess, if any, of
(a) Winnebago of Indiana’s Borrowing Base at such time over (b) the aggregate
Winnebago of Indiana Revolving Exposures of all Lenders at such time. 21



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre027.jpg]
“Excluded Accounts” means, collectively, (a) payroll accounts, trust accounts,
employee benefit accounts and zero-balance disbursement accounts (that are not
collection accounts) and (b) deposit accounts that have balances of no more than
$250,000 individually or $1,000,000 in the aggregate for any period of thirty
(30) consecutive days. “Excluded Assets” means, collectively: (a) any fee-owned
real property that does not constitute Material Real Property and all leasehold
interests in real property; (b) any “intent-to-use” application for registration
of a trademark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, prior to the filing of a “Statement of Use” pursuant to Section 1(d) of
the Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal law; (c) assets in
respect of which pledges and security interests are prohibited by applicable
U.S. law, rule or regulation or agreements with any U.S. governmental authority
(other than to the extent that such prohibition would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other applicable provisions
of the UCC of any relevant jurisdiction or any other applicable law); provided
that, immediately upon the ineffectiveness, lapse or termination of any such
prohibitions, such assets shall automatically cease to constitute Excluded
Assets; (d) margin stock (within the meaning of Regulation U issued by the
Board); (e) Equity Interests in any entity other than wholly-owned Material
Subsidiaries and, to the extent not requiring the consent of one or more
unaffiliated third parties or prohibited by the terms of any applicable
organizational documents, joint venture agreement or shareholders’ agreement,
other Material Subsidiaries and joint ventures; (f) letter of credit rights with
a value of less than $5,000,000 (other than to the extent the security interest
in such letter of credit right may be perfected by the filing of UCC financing
statements) and commercial tort claims with a value of less than $5,000,000; (g)
any lease, license, capital lease obligation or other agreement or any property
subject to a purchase money security interest, similar agreement or other
contractual restriction to the extent that a grant of a security interest
therein would violate or invalidate such lease, license, capital lease
obligation or agreement or purchase money arrangement or other contraction
restriction or create a right of termination in favor of any other party thereto
(other than a Loan Party) (other than (x) proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the UCC notwithstanding
such prohibition, (y) to the extent that any such term has been waived or (z) to
the extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408, 9-409 or other applicable provisions of the UCC of any
relevant jurisdiction or any other applicable law); provided that, immediately
upon the ineffectiveness, lapse or termination of any such term, such assets
shall automatically cease to constitute Excluded Assets; (h) any foreign assets
(including foreign intellectual property) (other than pledges of the Applicable
Pledge Percentage of the issued and outstanding Equity Interests in any First
Tier Foreign Subsidiary which is a Material Foreign Subsidiary as contemplated
by this Agreement) or credit support; 22



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre028.jpg]
(i) those assets as to which the Administrative Agent and the Company reasonably
agree that the cost of obtaining such a security interest or perfection thereof
are excessive in relation to the benefit to the Lenders of the security to be
afforded thereby; (j) any aircrafts and aircraft engines; and (k) Excluded
Accounts. Notwithstanding the foregoing, “Excluded Assets” shall not include any
proceeds, products, substitutions or replacements of Excluded Assets (unless
such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Assets). “Excluded Domestic Subsidiary” means (a) any
Domestic Subsidiary whose Equity Interests are owned directly or indirectly by a
CFC and (b) any Domestic Foreign Holdco Subsidiary. “Excluded Foreign
Subsidiary” means a Foreign Subsidiary which is (a) a CFC or (b) a direct or
indirect Foreign Subsidiary owned by a CFC or Domestic Foreign Holdco
Subsidiary. “Excluded Swap Obligation” means, with respect to any Loan Party,
any Specified Swap Obligation if, and to the extent that, all or a portion of
the Guarantee of such Loan Party of, or the grant by such Loan Party of a
security interest to secure, such Specified Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an ECP at the time the Guarantee of
such Loan Party or the grant of such security interest becomes effective with
respect to such Specified Swap Obligation. If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by any Borrower under Section 2.19(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any U.S. Federal withholding
Taxes imposed under FATCA. “Extenuating Circumstance” means any period during
which the Administrative Agent has determined in its sole discretion (a) that
due to unforeseen and/or nonrecurring circumstances, it is impractical and/or
not feasible to submit or receive a Borrowing Request or Interest Election
Request by email or fax or through Electronic System, and (b) to accept a
Borrowing Request or Interest Election Request telephonically. 23



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre029.jpg]
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code. “FCCR Test Period” means any period (a) commencing on
the last day of the most recently ended Test Period on or prior to the date
Aggregate Availability is less than the greater of $16,500,000 and 10% of the
Aggregate Commitment at any time and (b) ending on the day after Aggregate
Availability has exceeded the greater of $16,500,000 and 10% of the Aggregate
Commitment for thirty (30) consecutive days. “Federal Funds Effective Rate”
means, for any day, the rate calculated by the NYFRB based on such day’s federal
funds transactions by depositary institutions (as determined in such manner as
the NYFRB shall set forth on its public website from time to time) and published
on the next succeeding Business Day by the NYFRB as the effective federal funds
rate, provided that, if the Federal Funds Effective Rate as so determined would
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System of the United States of America. “Final Release Conditions” has
the meaning assigned to such term in Section 9.19(c). “Financial Officer” means
the chief financial officer, principal accounting officer, treasurer or
controller of the Company. “First Lien Net Leverage Ratio” means, as of any date
of determination, the ratio of (a) an amount equal to (i) Consolidated Total
Secured Indebtedness, but excluding any secured indebtedness to the extent the
Liens with respect thereto are subordinated to the Liens securing the Secured
Obligations or the Term Loan Obligations, as of the last day of the most recent
Test Period on or prior to such date of determination minus (ii) the aggregate
amount of unrestricted and unencumbered cash and Permitted Investments included
in the consolidated balance sheet of the Company and its Subsidiaries as of such
date, which aggregate amount shall be determined without giving pro forma effect
to the proceeds of Indebtedness incurred on such date to (ii) Consolidated
EBITDA of the Company and its Subsidiaries for such Test Period. “First Tier
Foreign Subsidiary” means each Foreign Subsidiary with respect to which any one
or more of the Company and its Domestic Subsidiaries directly owns more than 50%
of such Foreign Subsidiary’s issued and outstanding Equity Interests. “Fixed
Charge Coverage Ratio” means, for any period, the ratio of (a) Consolidated
EBITDA minus Capital Expenditures (other than Capital Expenditures (i) financed
with Indebtedness (other than Revolving Loans), (ii) made to restore, replace or
rebuild assets subject to casualty or condemnation events to the extent made
with the cash proceeds of insurance or condemnation awards, (iii) to the extent
made with the cash proceeds of permitted asset dispositions and/or (iv)
constituting capital assets acquired in a Permitted Acquisition) to (b) Fixed
Charges, all calculated for the Company and its Subsidiaries on a consolidated
basis in accordance with GAAP. “Fixed Charges” means, for any period, without
duplication, (a) cash Consolidated Interest Expense plus (b) to the extent
positive, expenses for income taxes paid in cash plus (c) scheduled cash
principal payments made on Indebtedness for borrowed money plus (d) cash
dividends paid by the Company, plus 24



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre030.jpg]
(e) cash contributions to any Plan (to the extent not accounted for in the
calculation of Consolidated EBITDA), all calculated for the Company and its
Subsidiaries (except as provided in clause (d)) on a consolidated basis in
accordance with GAAP; provided that, for purposes of determining satisfaction of
the Payment Condition, “Fixed Charges” shall also include, without duplication
(i) all Restricted Payments paid in cash by the Company and its Subsidiaries on
a consolidated basis during such period pursuant to Section 6.09(g) and (ii)
cash payments of earn-out obligations. “Flood Laws” has the meaning assigned to
such term in Article VIII. “Foreign Lender” means (a) if the applicable Borrower
is a U.S. Person, a Lender, with respect to such Borrower, that is not a U.S.
Person, and (b) if the applicable Borrower is not a U.S. Person, a Lender, with
respect to such Borrower, that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. “Foreign Subsidiary” means any Subsidiary which is not a Domestic
Subsidiary. “Funding Account” has the meaning assigned to such term in Section
4.01(f). “GAAP” means generally accepted accounting principles in the United
States of America. “Governmental Authority” means the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government. “Grand Design” means Grand Design RV, LLC, an Indiana
limited liability company. “Grand Design Revolving Exposures” means, with
respect to any Lender at any time, and without duplication, the sum of (a) the
outstanding principal amount of the Revolving Loans made by such Lender to Grand
Design at such time plus (b) such Lender’s LC Exposure with respect to Letters
of Credit issued for the account of Grand Design at such time plus (c) such
Lender’s Swingline Exposure with respect to Swingline Loans made to Grand Design
at such time plus (d) an amount equal to its Applicable Percentage of the
aggregate principal amount of outstanding Protective Advances made to Grand
Design at such time plus (e) an amount equal to its Applicable Percentage of the
aggregate principal amount of outstanding Protective Advances made to Grand
Design at such time. “Grand Design Utilization” means, at any time, the excess,
if any, of (a) the aggregate Grand Design Revolving Exposures of all Lenders
over (b) the Grand Design Borrowing Base. “Guarantee” of or by any Person (the
“guarantor”) means any obligation, contingent or otherwise, of the guarantor
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. 25



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre031.jpg]
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn. “IBA” has the meaning assigned to
such term in Section 1.06. “Impacted Interest Period” has the meaning assigned
to such term in the definition of “LIBO Rate”. “Incremental Term Loan Amount”
means, at any time, an amount of Indebtedness such that, as of the most recently
completed Test Period ending prior to the date of the incurrence of such
Indebtedness, after giving pro forma effect to such incurrence and such
acquisition in accordance with Section 1.04(b), the First Lien Net Leverage
Ratio calculated is less than or equal to 2.50 to 1.00. “Indebtedness” of any
Person means, without duplication, (a) all obligations of such Person for
borrowed money or with respect to deposits or advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (g)
all Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (k) obligations of such Person under Sale
and Leaseback Transactions (other than such obligations constituting operating
lease obligations). The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. Notwithstanding the foregoing, the term “Indebtedness”
shall not include (i) purchase price adjustments, earnouts, holdbacks or
deferred payments of a similar nature (including deferred compensation
representing consideration or other contingent obligations incurred in
connection with an acquisition), except in each case to the extent that such
amount payable is, or becomes, reasonably determinable and contingencies have
been resolved or such amount would otherwise be required to be reflected on a
balance sheet prepared in accordance with GAAP; (ii) current accounts payable
incurred in the ordinary course of business; (iii) obligations in respect of
non-competes and similar agreements; (iv) Swap Obligations; (v) Banking Services
Obligations; (vi) licenses and operating leases; or (vii) Permitted Call Spread
Swap Agreements, and any obligations thereunder. “Indemnified Taxes” means (a)
Taxes, other than Excluded Taxes, imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document and
(b) to the extent not otherwise described in clause (a), Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b). 26



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre032.jpg]
“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b). “Information” has the meaning assigned to such term in Section 9.12.
“Intercreditor Agreement” means (a) in respect of the Term Loan Facility, the
ABL/Term Loan Intercreditor Agreement (b) in respect of any other Indebtedness
intended to be secured by some or all of the Collateral on a pari passu basis
with the Obligations, an intercreditor agreement reasonably acceptable to the
Administrative Agent, the terms of which are consistent with market terms
governing security arrangements for the sharing of Liens on a pari passu basis
at the time such intercreditor agreement is proposed to be established in light
of the type of Indebtedness to be secured by such Liens, as reasonably
determined by the Administrative Agent and the Borrower Representative and (c)
in respect of any other Indebtedness intended to be secured by some or all of
the Collateral on a junior priority basis with the Obligations, an intercreditor
agreement reasonably acceptable to the Administrative Agent the terms of which
are consistent with market terms governing security arrangements for the sharing
of Liens on a junior basis at the time such intercreditor agreement is proposed
to be established in light of the type of Indebtedness to be secured by such
Liens, as reasonably determined by the Administrative Agent and the Borrower
Representative. “Interest Election Request” means a request by the Borrower
Representative to convert or continue a Revolving Borrowing in accordance with
Section 2.08. “Interest Payment Date” means (a) with respect to any ABR Loan
(other than a Swingline Loan), the first Business Day of January, April, July
and October and the Maturity Date and (b) with respect to any Eurodollar Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and the Maturity Date of the Facility
under which such Eurodollar Loan was made. “Interest Period” means with respect
to any Eurodollar Borrowing, the period commencing on the date of such Borrowing
and ending on the numerically corresponding day in the calendar month that is
one, two, three or six months thereafter, as the Borrower Representative may
elect; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing. “Interpolated Rate” means,
at any time, for any Interest Period, the rate per annum (rounded to the same
number of decimal places as the LIBO Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBO Screen Rate for the longest period (for which
the LIBO Screen Rate is available) that is shorter than the Impacted Interest
Period and (b) the LIBO Screen Rate for the shortest period (for which the LIBO
Screen Rate is available) that exceeds the Impacted Interest Period, in each
case, at such time. Notwithstanding the foregoing, if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. “Inventory” has the meaning assigned to such term in the
Security Agreement. 27



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre033.jpg]
“Investment” means, with respect to a specified Person, (a) any direct or
indirect acquisition of or investment by such Person in any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in accordance with GAAP) to, Guarantees of any
Indebtedness or other obligations of, or any other investment in, any other
Person that are held or made by the specified Person and (b) the purchase or
acquisition (in one transaction or a series of related transactions) of all or
substantially all the property and assets or business of another Person or
assets constituting a business unit, line of business, division or product line
of such other Person. The amount, as of any date of determination, of (i) any
Investment in the form of a loan or an advance shall be the principal amount
thereof outstanding on such date (excluding any portion thereof representing
paid-in-kind interest or principal accretion), without any adjustment for
write-downs or write-offs (including as a result of forgiveness of any portion
thereof) with respect to such loan or advance after the date thereof, (ii) any
Investment in the form of a Guarantee shall be determined in accordance with the
definition of the term “Guarantee”, (iii) any Investment in the form of a
transfer of Equity Interests or other non-cash property by the investor to the
investee, including any such transfer in the form of a capital contribution,
shall be the fair value (as determined reasonably and in good faith by the
Company in accordance with GAAP) of such Equity Interests or other property as
of the time of the transfer, minus any payments actually received in cash, or
other property that has been converted into cash or is readily marketable for
cash, by such specified Person representing a return of capital of, or dividends
or other distributions in respect of, such Investment, but without any
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the date of such transfer,
(iv) any Investment (other than any Investment referred to in clause (i), (ii)
or (iii) above) by the specified Person in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness, other
securities or assets of any other Person shall be the original cost of such
Investment (including any Indebtedness assumed in connection therewith), plus
the cost of all additions, as of such date, thereto, and minus the amount, as of
such date, of any portion of such Investment repaid to the investor in cash as a
repayment of principal or a return of capital, and of any payments or other
amounts actually received by such investor representing dividends, returns,
interest, profits, distributions, income or similar amount, in respect of such
Investment, as the case may be, but without any other adjustment for increases
or decreases in value of, or write-ups, write-downs or write-offs with respect
to, such Investment after the date of such Investment, and (v) any Investment
(other than any Investment referred to in clause (i), (ii), (iii) or (iv) above)
by the specified Person in any other Person resulting from the issuance by such
other Person of its Equity Interests to the specified Person shall be the fair
value (as determined reasonably and in good faith by a Financial Officer of the
Company) of such Equity Interests at the time of the issuance thereof. For
purposes of Section 6.04, if an Investment involves the acquisition of more than
one Person, the amount of such Investment shall be allocated among the acquired
Persons in accordance with GAAP; provided that pending the final determination
of the amounts to be so allocated in accordance with GAAP, such allocation shall
be as reasonably determined by a Financial Officer of the Company. “IRS” means
the United States Internal Revenue Service. “Issuing Bank” means, individually
and collectively, each of JPMCB, in its capacity as the issuer of Letters of
Credit hereunder, and any other Lender from time to time designated by the
Borrower Representative as an Issuing Bank, with the consent of such Lender and
the Administrative Agent, and their respective successors in such capacity as
provided in Section 2.06(i). Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by its Affiliates, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate (it being agreed that such Issuing Bank
shall, or shall cause such Affiliate to, comply with the requirements of Section
2.06 with respect to such Letters of Credit). At any time there is more than one
Issuing Bank, all singular references to the Issuing Bank shall mean any Issuing
Bank, either Issuing Bank, each Issuing 28



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre034.jpg]
Bank, the Issuing Bank that has issued the applicable Letter of Credit, or both
(or all) Issuing Banks, as the context may require. “Issuing Bank Sublimits”
means, as of the Effective Date, (i) in the case of JPMCB, $5,000,000 and (ii)
in the case of any other Issuing Bank, such amount as shall be designated to the
Administrative Agent and the Borrower Representative in writing by such Issuing
Bank; provided that, any Issuing Bank shall be permitted at any time, with the
consent of the Borrower Representative and the Administrative Agent, to increase
or reduce its Issuing Bank Sublimit in its discretion (it being understood and
agreed that any such increase may be limited to the issuance of a particular
Letter of Credit). “Joinder Agreement” means a Joinder Agreement in
substantially the form of Exhibit E. “JPMCB” means JPMorgan Chase Bank, N.A., a
national banking association, in its individual capacity, and its successors.
“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j). “LC Disbursement” means a payment made by an Issuing Bank pursuant to a
Letter of Credit. “LC Exposure” means, at any time, the sum of the Commercial LC
Exposure and the Standby LC Exposure at such time. The LC Exposure of any Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time. “Lead Arranger” means JPMorgan Chase Bank, N.A. in its capacity as the
sole lead arranger and bookrunner for the credit facility evidenced by this
Agreement. “Lease Deficiency Obligation” means after default, repossession and
disposition of the Equipment which is the subject of or which secures a Lease
Financing, the amount, if any, by which (i) any and all obligations of the Loan
Parties or their Subsidiaries to a Lessor, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor) in connection with a specific Lease Financing, exceeds (ii) the Net
Proceeds realized by the Lessor upon the disposition of the Equipment which is
the subject of or which secures the specific Lease Financing. “Lease Financing”
means (i) a lease of specific Equipment as defined in Article 2-A of the UCC,
and (ii) a secured financing transaction secured by specific Equipment, whether
that transaction is called a lease or a loan, entered into by any Loan Party or
its Subsidiaries with any Lender or any of its Affiliates (in this context, the
“Lessor”). “Lender Parent” means, with respect to any Lender, any Person as to
which such Lender is, directly or indirectly, a subsidiary. “Lenders” means the
Persons listed on the Commitment Schedule and any other Person that shall have
become a Lender hereunder pursuant to Section 2.09 or Assignment and Assumption
or other documentation contemplated hereby, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption or other
documentation contemplated hereby. Unless the context otherwise requires, the
term “Lenders” includes the Swingline Lender and each Issuing Bank. “Lessor” has
the meaning assigned to such term in the definition of “Lease Financing”.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Agreement” has the meaning assigned to it in Section 2.06(b).
29



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre035.jpg]
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for Dollars) for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as shall be selected by the
Administrative Agent in its reasonable discretion, in each case (the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period; provided that, (x) if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement and (y) if the LIBO Screen Rate shall not be
available at such time for a period equal in length to such Interest Period (an
“Impacted Interest Period”), then the LIBO Rate shall be the Interpolated Rate
at such time, subject to Section 2.14 in the event that the Administrative Agent
shall conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error);
provided further, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. Notwithstanding
the above, to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in
connection with an ABR Borrowing, such rate shall be determined as modified by
the definition of Alternate Base Rate. “LIBO Screen Rate” has the meaning
assigned to such term in the definition of “LIBO Rate”. “Lien” means, with
respect to any asset, (a) any mortgage, deed of trust, lien, pledge,
hypothecation, encumbrance, charge or security interest in, on or of such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities. “Loan Borrowing Option”
has the meaning assigned to such term in the DDA Access Product Agreement. “Loan
Documents” means, collectively, this Agreement, the Collateral Documents, the
Loan Guaranty, the Intercreditor Agreements, any promissory notes executed and
delivered pursuant to Section 2.10(e), any Letter of Credit applications and any
agreements between the Borrower Representative and the Issuing Bank regarding
the Issuing Bank’s Issuing Bank Sublimit or the respective rights and
obligations between any Borrower and the Issuing Bank in connection with the
issuance of Letters of Credit, and any and all other instruments and documents
executed and delivered in connection with any of the foregoing. “Loan Guarantor”
means each Loan Party. “Loan Guaranty” means Article X of this Agreement. “Loan
Parties” means, collectively, the Borrowers, the Company’s Material Domestic
Subsidiaries and any other Person who becomes a party to this Agreement pursuant
to a Joinder Agreement and their successors and assigns, and the term “Loan
Party” shall mean any one of them or all of them individually, as the context
may require. “Loans” means the loans and advances made by the Lenders pursuant
to this Agreement, including Swingline Loans, Overadvances and Protective
Advances. “Margin Stock” means margin stock within the meaning of Regulations T,
U and X, as applicable. 30



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre036.jpg]
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform any of their respective payment obligations under this Agreement, (c)
the validity or enforceability of this Agreement or any and all other Loan
Documents, or (d) the material rights or remedies of the Administrative Agent or
the Lenders under the Loan Documents. “Material Domestic Subsidiary” means each
Domestic Subsidiary (other than an Excluded Domestic Subsidiary) that
constitutes a Material Subsidiary. “Material Foreign Subsidiary” means each
Foreign Subsidiary that constitutes a Material Subsidiary. “Material
Indebtedness” means any Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $15,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Material Real Property” means real property located in the United States with a
book value (as reflected in the financial statements delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, the financial statements referred to in Section 3.04)) of more than
$7,500,000 that is owned by the Company or any Domestic Subsidiary that is a
Loan Party. “Material Subsidiary” means each Subsidiary (i) which, as of the
most recent fiscal quarter of the Company during the Test Period, contributed
greater than five percent (5%) of the Company’s Consolidated EBITDA for such
period or (ii) which contributed greater than five percent (5%) of Consolidated
Total Assets as of such date; provided that, if at any time the aggregate amount
of Consolidated EBITDA or Consolidated Total Assets attributable to all
Subsidiaries that are not Material Subsidiaries exceeds twenty percent (20%) of
Consolidated EBITDA for any such period or twenty percent (20%) of Consolidated
Total Assets as of the end of any such fiscal quarter, the Company (or, in the
event the Company has failed to do so within ten days, the Administrative Agent)
shall designate sufficient Subsidiaries as “Material Subsidiaries” to eliminate
such excess, and such designated Subsidiaries shall for all purposes of this
Agreement constitute Material Subsidiaries. “Maturity Date” means the earliest
to occur of (i) October 22, 2024, (ii) the date on which the Commitments are
reduced to zero or otherwise terminated pursuant to the terms hereof, (iii) the
date that is ninety-one (91) days prior to the maturity date of the Term Loan
Facility, if any Term Loans are outstanding on such date, (iv) the date that is
ninety-one (91) days prior to the earliest maturity date of any outstanding
Incremental Equivalent Debt (as defined in the Term Loan Agreement as of the
date hereof), if any Incremental Equivalent Debt is outstanding on such date and
(v) the date that is ninety-one (91) days prior to the earliest maturity date of
any outstanding Permitted Convertible Notes, if any Permitted Convertible Notes
are outstanding on such date; provided further that, in each case, if such date
is not a Business Day, the Maturity Date shall be the immediately preceding
Business Day. “Maximum Rate” has the meaning assigned to such term in Section
9.17. “MNPI” means material information concerning the Company and the
Subsidiaries and their securities that has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD
under the Securities Act and the Securities Exchange Act of 1934. 31



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre037.jpg]
“Moody’s” means Moody’s Investors Service, Inc. “Monthly Reporting Period” means
any period of time commencing on any day that the Aggregate Revolving Exposure
(other than the aggregate LC Exposure) has exceeded $50,000,000 for more than
five (5) consecutive days and continuing until such subsequent day, if any, on
which the Aggregate Revolving Exposure (other than the aggregate LC Exposure)
has not exceeded $0 for more than sixty (60) consecutive days. “Mortgage” means
each mortgage, deed of trust or other agreement which conveys or evidences a
Lien in favor of the Administrative Agent, for the benefit of the Administrative
Agent and the Secured Parties, on real property of a Loan Party, including any
amendment, restatement, modification or supplement thereto; provided that no
Mortgage shall contain any defaults other than by reference to the defaults set
forth in this Agreement; and further provided, in the event the Mortgage shall
be recorded in a jurisdiction which charges mortgage recording taxes, intangible
taxes or documentary taxes or other similar taxes and/or charges, such Mortgage
shall only secure such an amount not to exceed the fair market value (as
reasonably determined by Borrower Representative and as reasonably acceptable to
the Administrative Agent) of the Material Real Property secured by such
Mortgage. “Mortgage Instruments” means with respect to any Material Real
Property for which a Mortgage is being recorded, (a) such title reports and ALTA
title insurance policies (or unconditional commitment to issue such policy or
policies) reasonably acceptable to Administrative Agent, in an amount not to
exceed 110% of the fair market value (as reasonably acceptable to the
Administrative Agent) of such Material Real Property (with endorsements
reasonably requested by Administrative Agent and as are available in the
applicable jurisdiction) and with all premiums fully paid, (b) either (i) an
ALTA survey reasonably acceptable to Administrative Agent or (ii) previously
obtained ALTA survey and affidavits of “no-change” with respect to each such
survey, such survey and affidavit to be in form and substance reasonably
acceptable to the Administrative Agent and to be sufficient to issue title
insurance policies to the Administrative Agent providing all reasonably required
survey coverage and survey endorsements and zoning endorsements, (c) acquisition
of FEMA standard life-of-loan flood hazard determinations for such Material Real
Property, and if any building located on such Material Real Property is
determined to be in a special hazard area, delivery of (i) a notice with respect
to such flood insurance and (ii) evidence of flood insurance, (d) a local
counsel opinion as to the enforceability of each Mortgage in the state in which
the Material Real Property described in such Mortgage is located and other
matters customarily covered in real estate enforceability opinions in form and
substance reasonably acceptable to Administrative Agent, except with respect to
the Material Real Property located in Oregon, written confirmation from local
counsel that is in form and substance reasonably acceptable to Administrative
Agent that such Mortgage Instrument satisfies the basic requirements for
amending a deed of trust under Oregon law and is suitable for recording, (e)
mortgage tax affidavits and declarations and other similar information and
related certifications that are required in the jurisdiction in which a Mortgage
is being filed in order to permit such filing and such affidavits and
certificates as are required to issue the title insurance policies, provided,
appraisals shall not be required to be delivered in connection with any Mortgage
(in each case, other than such documentation already in the possession of any
Loan Party) and (f) environmental assessments and reports and zoning reports in
form and substance reasonably acceptable to the Administrative Agent.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA. “Net Orderly Liquidation Value” means, with respect to Inventory of
any Person, the orderly liquidation value thereof as determined in a manner
reasonably acceptable to the Administrative Agent by an appraiser acceptable to
the Administrative Agent, net of all costs of liquidation thereof.
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(e). 32



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre038.jpg]
“NYFRB” means the Federal Reserve Bank of New York. “NYFRB Rate” means, for any
day, the greater of (a) the Federal Funds Effective Rate in effect on such day
and (b) the Overnight Bank Funding Rate in effect on such day (or for any day
that is not a Business Day, for the immediately preceding Business Day);
provided that if none of such rates are published for any day that is a Business
Day, the term “NYFRB Rate” means the rate for a federal funds transaction quoted
at 11:00 a.m., New York City time, on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement. “Obligated
Party” has the meaning assigned to such term in Section 10.02. “Obligations”
means all unpaid principal of and accrued and unpaid interest on the Loans, all
LC Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations and indebtedness (including interest and fees
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), obligations and liabilities of any of the Loan Parties to any of
the Lenders, the Administrative Agent any Issuing Bank or any indemnified party,
individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under this
Agreement or any of the other Loan Documents or in respect of any of the Loans
made or reimbursement or other obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof. “OFAC” means the
Office of Foreign Assets Control of the U.S. Department of Treasury. “Other
Connection Taxes” means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document). “Other Taxes” means all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.19). “Overadvance” has the meaning
assigned to such term in Section 2.05(b). “Overnight Bank Funding Rate” means,
for any day, the rate comprised of both overnight federal funds and overnight
eurodollar borrowings by U.S.-managed banking offices of depository institutions
(as such composite rate shall be determined by the NYFRB as set forth on its
public website from time to time) and published on the next succeeding Business
Day by the NYFRB as an overnight bank funding rate. “Participant” has the
meaning set forth in Section 9.04. “Participant Register” has the meaning set
forth in Section 9.04(c). “Patriot Act” means the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)). 33



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre039.jpg]
“Payment Condition” means, with respect to any proposed designated action on any
date, a condition that is satisfied if (a) after giving effect to such proposed
designated action as if it occurred on the first day of the applicable Pro Forma
Period, the pro forma Aggregate Availability shall be greater than the greater
of $33,000,000 and 20% of the Aggregate Commitment at all times during such Pro
Forma Period or (b) both (i) after giving effect to such proposed designated
action as if it occurred on the first day of such Pro Forma Period, the pro
forma Aggregate Availability shall be greater than the greater of $24,750,000
and 15% of the Aggregate Commitment at all times during such Pro Forma Period
and (ii) the Fixed Charge Coverage Ratio, computed on a pro forma basis for the
period of four consecutive fiscal quarters ending on the most recent fiscal
quarter of the Company for which financial statements have been delivered
pursuant to Section 5.01, shall be greater than 1.10 to 1.00. “PBGC” means the
Pension Benefit Guaranty Corporation referred to and defined in ERISA and any
successor entity performing similar functions. “Permitted Acquisition” means any
Acquisition by any Loan Party or Subsidiary in a transaction that satisfies each
of the following requirements: (a) such Acquisition is not a Hostile
Acquisition; (b) such Person or division or line of business is engaged in the
same or a similar line of business as the Company or any of its Subsidiaries or
any business activities reasonably related or ancillary thereto; (c) no Default
exists at the time of such Acquisition or would result therefrom; (d) if such
Acquisition constitutes a Material Acquisition, the Administrative Agent shall
have received a description of the material terms of such Acquisition and the
audited financial statements (or, if unavailable, management-prepared financial
statements) of such Person or division or line of business of such Person for
its two most recently ended fiscal years and for any fiscal quarters ended
within the fiscal year to-date for which such financial statements are
available; (e) if such Acquisition involves a merger, amalgamation or a
consolidation involving the Company or any other Loan Party, the Company or a
Loan Party, as applicable, shall be the surviving entity in compliance with
Section 6.03 (subject to any grace periods specified in Section 5.14); and (f)
the Company shall have delivered to the Administrative Agent final executed
material documentation relating to such Acquisition promptly after request
therefor by the Administrative Agent. “Permitted Call Spread Swap Agreements”
means (a) any Swap Agreement (including, but not limited to, any bond hedge
transaction or capped call transaction) pursuant to which the Company acquires
an option requiring the counterparty thereto to deliver to the Company shares of
common stock of the Company (or other securities or property following a merger
event or other change of the common stock of the Company), the cash value
thereof or a combination thereof from time to time upon exercise of such option
entered into by the Company in connection with the issuance of Permitted
Convertible Notes (such transaction, a “Bond Hedge Transaction”) and (b) any
Swap Agreement pursuant to which the Company issues to the counterparty thereto
warrants to acquire common stock of the Company (or other securities or property
following a merger event or other change of the common stock of the Company)
(whether such warrant is settled in shares, cash or a combination thereof)
entered into by the Company in connection with the issuance of Permitted
Convertible Notes (such transaction, a “Warrant Transaction”); provided that (i)
the terms, conditions and covenants of each such Swap Agreement shall be
acceptable to the Administrative Agent in its Permitted Discretion), (ii) the
purchase price for such Bond Hedge Transaction, less the proceeds received by
the Company from the sale of any related Warrant Transaction, does not exceed
the 34



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre040.jpg]
net proceeds received by the Company from the issuance of the related Permitted
Convertible Notes and (iii) in the case of clause (b) above, such Swap Agreement
would be classified as an equity instrument in accordance with GAAP. “Permitted
Convertible Notes” means any unsecured notes issued by the Company that are
convertible into a fixed number (subject to customary anti-dilution adjustments,
“make-whole” increases and other customary changes thereto) of shares of common
stock of the Company (or other securities or property following a merger event
or other change of the common stock of the Company), cash or any combination
thereof (with the amount of such cash or such combination determined by
reference to the market price of such common stock or such other securities);
provided that, the Indebtedness thereunder must satisfy each of the following
conditions: (i) both immediately prior to and after giving effect (including pro
forma effect) thereto, no Default or Event of Default shall exist or result
therefrom, (ii) such Indebtedness matures after, and does not require any
scheduled amortization or other scheduled or otherwise required payments of
principal prior to, and does not permit any Loan Party to elect optional
redemption or optional acceleration that would be settled on a date prior to,
the date that is ninety-one (91) days after the Maturity Date (it being
understood that neither (x) any provision requiring an offer to purchase such
Indebtedness as a result of change of control or other fundamental change nor
(y) any early conversion of any Permitted Convertible Notes in accordance with
the terms thereof, in either case, shall violate the foregoing restriction),
(iii) such Indebtedness is not guaranteed by any Subsidiary of the Company other
than a Loan Party (which guarantees, if such Indebtedness is subordinated, shall
be expressly subordinated to the Secured Obligations on terms not less favorable
to the Lenders than the subordination terms of such Subordinated Indebtedness)
and (iv) the terms, conditions and covenants of such Indebtedness must be
customary for convertible Indebtedness of such type (as determined by the board
of directors of the Company, or a committee thereof, in good faith). “Permitted
Discretion” means a determination made in good faith and in the exercise of
reasonable (from the perspective of a secured asset-based lender) business
judgment. “Permitted Encumbrances” means: (a) Liens imposed by law for Taxes
that are not yet delinquent or are being contested in compliance with Section
5.04; (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than sixty (60) days or are
being contested in compliance with Section 5.04; (c) (i) pledges and deposits
made in the ordinary course of business in compliance with workers’
compensation, unemployment insurance and other social security laws or
regulations and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Company or any Subsidiary; (d) deposits to secure the
performance of bids, trade contracts, leases, statutory obligations, surety,
stay, customs and appeal bonds, performance bonds and other obligations of a
like nature (including (i) those to secure health, safety and environmental
obligations and (ii) letters of credit and bank guarantees required or requested
by any Governmental Authority in connection with any contract or law), in each
case in the ordinary course of business; (e) judgment Liens in respect of
judgments that do not constitute an Event of Default under clause (k) of Article
VII; 35



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre041.jpg]
(f) matters of record affecting title to any real or leased property and any
survey exceptions, encroachments, rights of parties in possession under written
leases or occupancy agreements, title defects, easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations that are substantial in amount and do not materially detract from
the value of the affected property or interfere in any material respect with the
ordinary conduct of business of the Company or any Subsidiary; (g) Liens in
favor of a banking or other financial institution arising as a matter of law or
in the ordinary course of business under customary general terms and conditions
encumbering deposits or other funds maintained with a financial institution
(including the right of set-off) and that are within the general parameters
customary in the banking industry or arising pursuant to such banking
institution’s general terms and conditions; (h) Liens on specific items of
inventory or other goods and proceeds thereof of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business; (i) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes; (j) (i) leases, licenses, subleases or sublicenses granted
to others in the ordinary course of business that do not (A) interfere in any
material respect with the business of the Company and its Subsidiaries, taken as
a whole or (B) secure any Indebtedness or (ii) the rights reserved or vested in
any Person (including any Governmental Authority) by the terms of any lease,
license, franchise, grant or permit held by the Company or any of its
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant or permit, or to require annual or periodic payments as a
condition to the continuance thereof; (k) ground leases or subleases, licenses
or sublicenses in respect of real property on which facilities owned or leased
by the Company or any Subsidiary are located; (l) (i) zoning, building,
entitlement and other land use regulations by Governmental Authorities with
which the normal operation of the business complies, and (ii) any zoning or
similar law or right reserved to or vested in any Governmental Authority to
control or regulate the use of any real property that does not materially
interfere with the ordinary conduct of the business of the Company and its
Subsidiaries, taken as a whole; (m) Liens arising from precautionary UCC
financing statement or similar filings; (n) licenses, sublicenses and
cross-licenses of Intellectual Property in the ordinary course of business; and
(o) any interest or title of a lessor, sublessor, lessee or sublessee under any
lease in existence on the day hereof or permitted by this Agreement and the
Collateral Documents. “Permitted Investments” means: (a) direct obligations of,
or obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America (or by any agency thereof to the
extent such 36



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre042.jpg]
obligations are backed by the full faith and credit of the United States of
America), in each case maturing within one year from the date of acquisition
thereof; (b) investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s; (c) investments in
certificates of deposit, banker’s acceptances and time deposits maturing within
180 days from the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000; (d) fully collateralized
repurchase agreements with a term of not more than thirty (30) days for
securities described in clause (a) above and entered into with a financial
institution satisfying the criteria described in clause (c) above; (e) money
market funds that (i) comply with the criteria set forth in SEC Rule 2a-7 under
the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000; (f) other
investments made in accordance with the Company’s investment policy as disclosed
to the Administrative Agent prior to the Effective Date and with such amendments
or modifications thereto as are from time to time approved by the Administrative
Agent; (g) investments in Indebtedness that is (x) issued by Persons with (i) a
short term credit rating of “P-1” or higher from Moody’s or “A-1” or higher from
S&P or (ii) a long term rating of “A2” or higher from Moody’s or “A” or higher
from S&P, in each case for clauses (i) and (ii) with maturities not more than
twelve (12) months after the date of acquisition and (y) of a type customarily
used by companies for cash management purposes; (h) securities with maturities
of one year or less from the date of acquisition issued or fully guaranteed by
any state, commonwealth or territory of the United States of America, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) receive at least (i) a short term credit rating
of “P-1” or higher from Moody’s or “A-1” or higher from S&P or (ii) a long term
rating of “A2” or higher from Moody’s or “A” or higher from S&P; (i) investments
in money market funds substantially all the assets of which are comprised of
securities of the types described in clauses (a) through (h) above; (j)
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (c) above; and (k) in the case of any
Foreign Subsidiary, other short-term investments that are analogous to the
foregoing, are of comparable credit quality and are customarily used by
companies in the jurisdiction of such Foreign Subsidiary for cash management
purposes. “Permitted Unsecured Indebtedness” means Indebtedness of the Company
or any Subsidiary (a) that is not (and any Guarantees thereof by the Company or
Subsidiaries are not) secured by any collateral 37



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre043.jpg]
(including the Collateral), (b) that does not mature earlier than the date that
is ninety-one (91) days after the Maturity Date, and has a Weighted Average Life
to Maturity no shorter than the Maturity Date in effect at the time of
incurrence of such Indebtedness, (c) that, in the case of such Indebtedness in
the form of bonds, debentures, notes or similar instrument, does not provide for
any amortization, mandatory prepayment, redemption or repurchase (other than
upon a change of control, fundamental change, customary asset sale or event of
loss mandatory offers to purchase and customary acceleration rights after an
event of default and, for the avoidance of doubt, rights to convert or exchange
in the case of convertible or exchangeable Indebtedness) prior to the Maturity
Date, (d) that contains covenants, events of default, guarantees and other terms
that are customary for similar Indebtedness in light of then-prevailing market
conditions (it being understood and agreed that such Indebtedness shall not
include any financial maintenance covenants and that applicable negative
covenants shall be incurrence-based to the extent customary for similar
Indebtedness) and, when taken as a whole (other than interest rates, rate
floors, fees and optional prepayment or redemption terms), are not more
favorable (as reasonably determined by the Company in good faith) to the lenders
or investors providing such Permitted Unsecured Indebtedness, as the case may
be, than those set forth in the Loan Documents are with respect to the Lenders
(other than covenants or other provisions applicable only to periods after the
Maturity Date); provided that a certificate of a Financial Officer of the
Company delivered to the Administrative Agent at least five (5) Business Days
prior to the incurrence of such Indebtedness or the modification, refinancing,
refunding, renewal or extension thereof (or such shorter period of time as may
reasonably be agreed by the Administrative Agent), together with a reasonably
detailed description of the material terms and conditions of such resulting
Indebtedness or drafts of the material definitive documentation relating
thereto, stating that the Company has determined in good faith that such terms
and conditions satisfy the foregoing requirements shall be conclusive, and (e)
that is not guaranteed by any Person other than on an unsecured basis by the
Company and/or Subsidiaries that are Loan Parties. “Person” means any natural
person, corporation, limited liability company, trust, joint venture,
association, company, partnership, Governmental Authority or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA. “Plan Asset
Regulations” means 29 CFR § 2510.3-101 et seq., as modified by Section 3(42) of
ERISA, as amended from time to time. “Platform” means Debt Domain, Intralinks,
Syndtrak or a substantially similar electronic transmission system. “Pledge
Subsidiary” means (i) each Domestic Subsidiary and (ii) each First Tier Foreign
Subsidiary which is a Material Subsidiary. “Prime Rate” means the rate of
interest last quoted by The Wall Street Journal as the “Prime Rate” in the U.S.
or, if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent). Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced or quoted as being effective. “Pro Forma Period”
means the period commencing thirty (30) days prior to the date of any proposed
designated action and ending on the date of such proposed designated action. 38



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre044.jpg]
“Projections” has the meaning assigned to such term in Section 3.11. “Protective
Advance” has the meaning assigned to such term in Section 2.04. “PTE” means a
prohibited transaction class exemption issued by the U.S. Department of Labor,
as any such exemption may be amended from time to time. “QFC” has the meaning
assigned to the term “qualified financial contract” in, and shall be interpreted
in accordance with, 12 U.S.C. 5390(c)(8)(D). “QFC Credit Support” has the
meaning assigned to it in Section 9.23. “Qualified Equity Interests” means
Equity Interests of the Company other than Disqualified Equity Interests.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).
“Refinancing Convertible Notes” has the meaning assigned to such term in Section
6.09. “Refinancing Indebtedness” means, in respect of any Indebtedness (the
“Original Indebtedness”), any Indebtedness that extends, renews or refinances
such Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness shall not exceed the principal amount (or accreted
value, if applicable) of such Original Indebtedness except by an amount no
greater than accrued and unpaid interest with respect to such Original
Indebtedness and any reasonable fees, premium and expenses relating to such
extension, renewal or refinancing; (b) the stated final maturity of such
Refinancing Indebtedness shall not be earlier than that of such Original
Indebtedness, and such stated final maturity shall not be subject to any
conditions that could result in such stated final maturity occurring on a date
that precedes the stated final maturity of such Original Indebtedness; (c) such
Refinancing Indebtedness shall not be required to be repaid, prepaid, redeemed,
repurchased or defeased, whether on one or more fixed dates, upon the occurrence
of one or more events or at the option of any holder thereof (except, in each
case, upon the occurrence of an event of default or a change in control,
fundamental change, or upon conversion or exchange in the case of convertible or
exchangeable Indebtedness or as and to the extent such repayment, prepayment,
redemption, repurchase or defeasance would have been required pursuant to the
terms of such Original Indebtedness) prior to (i) if such Refinancing
Indebtedness is secured on a pari passu basis with the Revolving Loans, the
maturity of such Original Indebtedness or (ii) otherwise, the date that is
ninety one (91) days after the Maturity Date; (d) the Weighted Average Life to
Maturity of such Refinancing Indebtedness shall be longer than the Weighted
Average Life to Maturity of such Original Indebtedness remaining as of the date
of such extension, renewal or refinancing; (e) such Refinancing Indebtedness
shall not constitute an obligation (including pursuant to a Guarantee) of any
Subsidiary, in each case that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness, and shall not constitute an obligation of any Borrower if such
Borrower shall not have been an obligor in respect of such Original
Indebtedness, and, in each case, shall constitute an obligation of such
Subsidiary or of such Borrower only to the extent 39



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre045.jpg]
of their obligations in respect of such Original Indebtedness; (f) if such
Original Indebtedness shall have been subordinated to the Obligations, such
Refinancing Indebtedness shall also be subordinated to the Obligations on terms
not less favorable in any material respect to the Lenders; (g) if secured by the
Collateral on a junior lien basis or if unsecured, such Refinancing Indebtedness
does not provide for any amortization, mandatory prepayment, redemption or
repurchase (other than upon a change of control, fundamental change, customary
asset sale or event of loss mandatory offers to purchase and customary
acceleration rights after an event of default and, for the avoidance of doubt,
rights to convert or exchange in the case of convertible or exchangeable
Indebtedness) prior to the latest maturity date of the Indebtedness being
refinanced, (h) such Refinancing Indebtedness does not contain covenants, events
of default and other terms customary for similar Indebtedness in light of
then-prevailing market conditions that, when taken as a whole (other than
interest rates, rate floors, fees and optional prepayment or redemption terms),
are more favorable (as reasonably determined by the Borrower Representative in
good faith) to the lenders, holders or investors, as the case may be, providing
such Refinancing Indebtedness than those applicable to the relevant Original
Indebtedness (provided that a certificate of a Financial Officer delivered to
the Administrative Agent at least five (5) Business Days prior to the incurrence
of such Refinancing Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Refinancing
Indebtedness or drafts of the material definitive documentation relating
thereto, stating that the Borrower Representative has determined in good faith
that such terms and conditions satisfy the requirement of this clause (h) shall
be conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent notifies the Borrower Representative within such
five (5) Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees)), and (i) such
Refinancing Indebtedness shall not be secured by any Lien on any asset other
than the assets that secured such Original Indebtedness (or would have been
required to secure such Original Indebtedness pursuant to the terms thereof) or,
in the event Liens securing such Original Indebtedness shall have been
contractually subordinated to any Lien securing the Obligations, by any Lien
that shall not have been contractually subordinated to at least the same extent
(and, if such Original Indebtedness is subject to an Intercreditor Agreement,
such Refinancing Indebtedness shall, if secured, be subject to an Intercreditor
Agreement). “Register” has the meaning set forth in Section 9.04. “Regulation D”
means Regulation D of the Federal Reserve Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof. “Regulation
T” means Regulation T of the Federal Reserve Board, as in effect from time to
time and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof. “Regulation X” means Regulation X of the Federal Reserve Board, as in
effect from time to time and all official rulings and interpretations thereunder
or thereof. “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, partners, members,
trustees, employees, agents, administrators, managers, representatives and
advisors of such Person and such Person’s Affiliates. “Release” means any
releasing, spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, leaching, migrating, disposing or dumping of any substance
into the environment. 40



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre046.jpg]
“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Borrowers from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent. “Repurchase Agreements” means, collectively,
repurchase agreements, by and among one or more Loan Parties and a financial
institution that provides financing to a dealer who purchases vehicles from one
or more Loan Parties, which repurchase agreements (i) provide that, in the event
of default by a dealer in its obligation to such financial institution, such
Loan Party or Loan Parties will repurchase vehicles sold to the dealer that have
not been purchased by customers and (ii) are entered into by the applicable Loan
Parties in the ordinary course of business consistent with past practices (or
are otherwise customarily entered into in the ordinary course of business
generally by manufacturers of recreational vehicles). “Required Lenders” means,
subject to Section 2.20, at any time, Lenders having Revolving Exposures and
unused Commitments representing at least 66 2/3% of the sum of the total
Revolving Exposures and unused Commitments at such time; provided that, at any
time that there are two (2) or more Lenders, “Required Lenders” must include at
least two (2) Lenders (that are not Affiliates of one another). “Requirement of
Law” means, with respect to any Person, (a) the charter, articles or certificate
of organization or incorporation and bylaws or operating, management or
partnership agreement, or other organizational or governing documents of such
Person and (b) any statute, law (including common law), treaty, rule,
regulation, code, ordinance, order, decree, writ, judgment, injunction or
determination of any arbitrator or court or other Governmental Authority
(including Environmental Laws), in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject “Reserves” means any and all reserves which the Administrative Agent
deems necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, Specified Reserves, Specified Reporting Reserves,
reserves for rent at locations leased by any Loan Party and for consignee’s,
warehousemen’s and bailee’s charges, reserves for dilution of Accounts, reserves
for Inventory shrinkage, reserves for customs charges and shipping charges
related to any Inventory in transit, reserves for Swap Agreement Obligations,
reserves for contingent liabilities of any Loan Party, reserves for uninsured
losses of any Loan Party, reserves for uninsured, underinsured, un-indemnified
or under-indemnified liabilities or potential liabilities with respect to any
litigation and reserves for taxes, fees, assessments, and other governmental
charges) with respect to the Collateral or any Loan Party; provided that,
notwithstanding the foregoing, (i) the Administrative Agent may not implement
any new reserves or increase the amount of any existing Reserves without at
least three (3) Business Days’ prior notice to the Borrower Representative and
(ii) Reserves shall not be in duplication of eligibility criteria. “Responsible
Officer” means the chief executive officer, president, a Financial Officer or a
member of the senior management team of the Company or any other Person
designated by any such Person in writing to the Administrative Agent and
reasonably acceptable to the Administrative Agent. “Restricted Payment” means
any dividend or other distribution (whether in cash, securities or other
property) with respect to any Equity Interests in the Company or any Subsidiary,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in the Company or any option, warrant or other right to acquire any
such Equity Interests in the Company. 41



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre047.jpg]
“REVLIBOR30 Rate” means the London interbank offered rate administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for Dollars) for a one (1) month period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as shall be selected by the Administrative Agent in its reasonable
discretion; in each case, the “REVLIBOR30 Screen Rate”) at approximately 11:00
a.m., London time, two (2) Business Days prior to the first (1st) Business Day
of each month, adjusted monthly on the first (1st) Business Day of each month;
provided that, (x) if the REVLIBOR30 Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement and (y) if the
REVLIBOR30 Screen Rate shall not be available at such time for such a period,
then the REVLIBOR30 Rate shall be equal to the Alternate Base Rate. “Revolving
Exposure” means, with respect to any Lender at any time, the sum of (a) the
outstanding principal amount of such Lender’s Revolving Loans, its LC Exposure
and its Swingline Exposure at such time plus (b) an amount equal to its
Applicable Percentage of the aggregate principal amount of Protective Advances
outstanding at such time plus (c) an amount equal to its Applicable Percentage
of the aggregate principal amount of Overadvances outstanding at such time.
“Revolving Exposure Limitations” has the meaning set forth in Section 2.01.
“Revolving Loan” means a Loan made pursuant to Section 2.01(a). “Sale and
Leaseback Transaction” means any sale or other transfer of any property or asset
by any Person with the intent to lease such property or asset as lessee. “S&P”
means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
LLC business. “Sanctioned Country” means, at any time, a country, region or
territory which is itself the subject or target of any Sanctions (at the time of
this Agreement, Crimea, Cuba, Iran, North Korea and Syria). “Sanctioned Person”
means, at any time, (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC, the U.S. Department of State, the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority, (b) any Person operating, organized or resident in a Sanctioned
Country, (c) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b) or (d) any Person otherwise the
subject of any Sanctions. “Sanctions” means all economic or financial sanctions
or trade embargoes imposed, administered or enforced from time to time by (a)
the U.S. government, including those administered by OFAC or the U.S. Department
of State or (b) the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority. “SEC” means the United States Securities and
Exchange Commission. “Secured Obligations” means all Obligations, together with
all (i) Banking Services Obligations and (ii) Swap Agreement Obligations owing
to one or more Lenders or their respective Affiliates; provided, however, that
the definition of “Secured Obligations” shall not create any guarantee by any
Loan Guarantor of (or grant of security interest by any Loan Guarantor to
support, as applicable) any Excluded Swap Obligations of such Loan Guarantor for
purposes of determining any obligations of any Loan Guarantor. 42



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre048.jpg]
“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) the
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and assigns of each of the foregoing. “Securities Act” means the
United States Securities Act of 1933, as amended from time to time. “Security
Agreement” means the Amended and Restated Pledge and Security Agreement
(including any and all supplements thereto), dated as of the date hereof,
between the Loan Parties and the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, as the same may be amended,
restated or otherwise modified from time to time. “Settlement” has the meaning
assigned to such term in Section 2.05(d). “Settlement Date” has the meaning
assigned to such term in Section 2.05(d). “Specified Reporting Reserve” means a
Reserve established by the Administrative Agent during each fiscal quarter (the
“current fiscal quarter”) of the Company (other than during a Monthly Reporting
Period or Weekly Reporting Period) in an amount equal to $10,000,000 on the 45th
day following the end of the immediately preceding fiscal quarter (the “prior
fiscal quarter”), which amount shall be increased to $20,000,000 on the 75th day
following the end of the prior fiscal quarter and subsequently decreased to $0
upon the Administrative Agent’s receipt of an Aggregate Borrowing Base
Certificate and a Borrowing Base Certificate for each Borrower for the current
fiscal quarter. “Specified Reserves” means, with respect to any Borrower,
Reserves established by the Administrative Agent in its Permitted Discretion
from time to time for (a) repurchase obligations of such Borrower, (b) warranty
obligations of such Borrower, (c) accrued sales rebates provided by such
Borrower and (d) free on board (FOB) destination delivery terms provided by such
Borrower. “Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder. “Standby LC
Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of all
standby Letters of Credit outstanding at such time plus (b) the aggregate amount
of all LC Disbursements relating to standby Letters of Credit that have not yet
been reimbursed by or on behalf of the Borrowers at such time. The Standby LC
Exposure of any Lender at any time shall be its Applicable Percentage of the
aggregate Standby LC Exposure at such time. “Statements” has the meaning
assigned to such term in Section 2.18(g). “Statutory Reserve Rate” means a
fraction (expressed as a decimal), the numerator of which is the number one and
the denominator of which is the number one minus the aggregate of the maximum
reserve percentage (including any marginal, special, emergency or supplemental
reserves) established by the Board to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D of
the Board. Eurodollar Loans shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
43



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre049.jpg]
Lender under such Regulation D of the Board or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage. “Subordinated
Indebtedness” means any Indebtedness of the Company or any Subsidiary the
payment of which is subordinated to payment of the obligations under the Loan
Documents. “Subordinated Indebtedness Documents” means any document, agreement
or instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness. “subsidiary” means, with respect
to any Person (the “parent”) at any date, any corporation, limited liability
company, partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. “Subsidiary” means any subsidiary of the Company. “Supported QFC”
has the meaning assigned to it in Section 9.23. “Swap Agreement” means any
agreement with respect to any swap, forward, spot, future, credit default or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or the
Subsidiaries shall be a Swap Agreement. “Swap Agreement Obligations” means any
and all obligations of the Loan Parties and their Subsidiaries, whether absolute
or contingent and howsoever and whensoever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor), under (a) any and all Swap Agreements permitted
hereunder with a Lender or an Affiliate of a Lender, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction permitted hereunder with a Lender or an Affiliate of
a Lender. “Swap Obligation” means, with respect to any Guarantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act or
any rules or regulations promulgated thereunder. “Swingline Exposure” means, at
any time, the sum of the aggregate principal amount of all outstanding Swingline
Loans. The Swingline Exposure of any Lender at any time shall be its Applicable
Percentage of the aggregate Swingline Exposure. “Swingline Lender” means JPMCB,
in its capacity as lender of Swingline Loans hereunder. Any consent required of
the Administrative Agent or the Issuing Bank shall be deemed to be required of
the Swingline Lender and any consent given by JPMCB in its capacity as
Administrative Agent or Issuing Bank shall be deemed given by JPMCB in its
capacity as Swingline Lender. 44



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre050.jpg]
“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).
“Syndication Agent” means BMO Harris Bank N.A. “Target Balance” has the meaning
assigned to such term in the DDA Access Product Agreement. “Taxes” means all
present or future taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), value added taxes, or any other goods and
services, use or sales taxes, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto. “Term Loan Agent” means JPMCB, in its capacity as
administrative agent under the Term Loan Agreement (or any successor agent
thereunder or under any replacement thereof). “Term Loans” has the meaning
assigned to it in the Term Loan Agreement (as in effect on the Effective Date).
“Term Loan Agreement” means that certain Loan Agreement, dated as of November 8,
2016, among Octavius Corporation, as borrower, the other Loan Parties from time
to time party thereto, the Term Loan Agent and the lenders from time to time
party thereto, as the same may be amended, restated, supplemented or otherwise
modified from time to time and as replaced or refinanced in whole or in part
(whether with the same group of lenders or a different group of lenders) in
accordance with the terms hereof and of the ABL/Term Loan Intercreditor
Agreement. “Term Loan Documents” means, collectively, the Term Loan Agreement
and all other agreements, instruments, documents and certificates executed
and/or delivered in connection therewith, as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and of the ABL/Term Loan Intercreditor Agreement. “Term Loan
Facility” means the term loan facility incurred pursuant to the terms of the
Term Loan Agreement. “Term Loan Obligations” means the Indebtedness and other
obligations of the Company and its Subsidiaries under the Term Loan Documents.
“Test Period” means, for any date of determination under this Agreement, a
single period consisting of the most recent four consecutive fiscal quarters of
the Company for which financial statements have been required to be delivered
pursuant to Section 5.01(a) or Section 5.01(b), as applicable (or, if prior to
the date of the delivery of the first financial statements to be delivered
pursuant to Section 5.01(a) or (b), the most recent financial statements
referred to in Section 3.04(a)). “Total Commitment Utilization” means, at any
time, a percentage equal to a fraction the numerator of which is the Aggregate
Revolving Exposure at such time and the denominator of which is the Aggregate
Commitment at such time. “Total Net Leverage Ratio” means, as of any date of
determination, the ratio of (a) an amount equal to (i) Consolidated Total
Indebtedness as of the last day of the most recently ended Test Period minus
(ii) the aggregate amount of unrestricted and unencumbered cash and Permitted
Investments included in the consolidated balance sheet of the Company and its
Subsidiaries as of such date of determination to (b) Consolidated EBITDA for
such Test Period, all calculated for the Company and its Subsidiaries on a
consolidated basis in accordance with GAAP. 45



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre051.jpg]
“Transaction Costs” means any fees or expenses incurred or paid by the Company
or any Subsidiary in connection with the Transactions, this Agreement and the
other Loan Documents and the transactions contemplated hereby and thereby.
“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of this Agreement, the borrowing of Loans, the use of the
proceeds thereof and the granting of Liens by the Loan Parties under the Loan
Documents, (b) the consummation of any other transactions in connection with the
foregoing and (c) the payment of the fees and expenses incurred in connection
with any of the foregoing. “Type”, when used in reference to any Loan or
Borrowing, refers to whether the rate of interest on such Loan, or on the Loans
comprising such Borrowing, is determined by reference to the Adjusted LIBO Rate
or the Alternate Base Rate. “UCC” means the Uniform Commercial Code as in effect
from time to time in the State of New York or any other state the laws of which
are required to be applied in connection with the issue of perfection of
security interests. “U16 Inventory” mean work-in-process Inventory of a Borrower
constituting near-complete finished units that are categorized as “U16” (or such
other designation assigned to such near-complete finished units with notice to
the Administrative Agent after completion of the Company’s ERP implementation)
in accordance with the Company’s accounting practices in the ordinary course of
business consistent with past practice prior to the Effective Date or otherwise
acceptable to the Administrative Agent in its Permitted Discretion.
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations. “U.S. Person” means a “United States person” within the
meaning of Section 7701(a)(30) of the Code. “U.S. Special Resolution Regime” has
the meaning assigned to it in Section 9.23. “U.S. Tax Compliance Certificate”
has the meaning assigned to such term in Section 2.17(f)(ii)(B)(3). “USA PATRIOT
Act” means the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001. “Warrant Transaction”
has the meaning assigned to such term in the definition of “Permitted Call
Spread Swap Agreement”. “Weekly Reporting Period” means any period of time (a)
when an Event of Default has occurred and is continuing or (b) commencing on any
day that the Aggregate Availability is less than the greater of $16,500,000 and
10% of the Aggregate Commitment and continuing until such subsequent date, if
any, as when the Aggregate Availability has exceeded the greater of $16,500,000
and 10% of the Aggregate Commitment for thirty (30) consecutive days. “Weighted
Average Life to Maturity” means, when applied to any Indebtedness at any date,
the number of years obtained by dividing: (i) the sum of the products obtained
by multiplying (a) the amount 46



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre052.jpg]
of each then remaining installment, sinking fund, serial maturity or other
required payments of principal, including payment at final maturity, in respect
thereof, by (b) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment; by (ii) the then
outstanding principal amount of such Indebtedness. “Winnebago of Indiana” means
Winnebago of Indiana, LLC, an Iowa limited liability company. “Winnebago of
Indiana Revolving Exposures” means, with respect to any Lender at any time, and
without duplication, the sum of (a) the outstanding principal amount of the
Revolving Loans made by such Lender to Winnebago of Indiana at such time plus
(b) such Lender’s LC Exposure with respect to Letters of Credit issued for the
account of Winnebago of Indiana at such time plus (c) such Lender’s Swingline
Exposure with respect to Swingline Loans made to Winnebago of Indiana at such
time plus (d) an amount equal to its Applicable Percentage of the aggregate
principal amount of outstanding Protective Advances made to Winnebago of Indiana
at such time plus (e) an amount equal to its Applicable Percentage of the
aggregate principal amount of outstanding Protective Advances made to Winnebago
of Indiana at such time. “Winnebago of Indiana Utilization” means, at any time,
the excess, if any, of (a) the aggregate Winnebago of Indiana Revolving
Exposures of all Lenders over (b) the Borrowing Base of Winnebago of Indiana.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA. “Withholding Agent” means
any Loan Party or the Administrative Agent. “Write-Down and Conversion Powers”
means, with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule. SECTION
1.02. Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a “Revolving Loan”) or
by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or
by Class and Type (e.g., a “Eurodollar Revolving Borrowing”). SECTION 1.03.
Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply), and all
judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be 47



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre053.jpg]
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (f) any reference in any definition to the phrase “at any time”
or “for any period” shall refer to the same time or period for all calculations
or determinations within such definition and (g) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. SECTION 1.04. Accounting Terms; GAAP;
Pro Forma Calculations. (a) Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Borrower
Representative notifies the Administrative Agent that the Company requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, (i) all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made (x) without giving effect to any
election under Financial Accounting Standards Board Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (y) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Board Accounting Standards Codification 470-20 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof and (ii) notwithstanding
the Company’s adoption of Financial Accounting Standards Board Accounting
Standards Update No. 2016-02, Leases (Topic 842) (“FAS 842”) any lease (or
similar arrangement conveying the right to use) that was not required to be
treated as a capital lease under GAAP as in effect on December 31, 2015 shall
not be considered a capital lease, and all calculations and deliverables under
this Agreement or any other Loan Document shall be made or delivered, as
applicable, in accordance with the foregoing. For the avoidance of doubt, and
without limitation of the foregoing, Permitted Convertible Notes shall at all
times be valued at the full stated principal amount thereof and shall not
include any reduction or appreciation in value of the shares deliverable upon
conversion thereof. (b) All pro forma computations required to be made hereunder
giving effect to any acquisition or disposition, or issuance, incurrence or
assumption of Indebtedness, or other transaction shall in each case be
calculated after giving pro forma effect thereto (and, in the case of any pro
forma computation made hereunder, to determine whether such acquisition,
disposition, issuance, incurrence or assumption of Indebtedness or other
transaction is permitted to be consummated hereunder) immediately after giving
effect to such acquisition, disposition, issuance, incurrence or assumption of
Indebtedness or other transaction consummated since the first day of the period
for which such pro forma computation is being made and on or prior to the date
of such computation, as if such transaction had occurred on the first day of the
most recent Test Period, and, to the extent applicable, to the historical
earnings and cash flows 48



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre054.jpg]
associated with the assets acquired or disposed of (but without giving effect to
any synergies or cost savings, except as set forth in the definition of
“Consolidated EBITDA”) and any related incurrence or reduction of Indebtedness,
all in accordance with Article 11 of Regulation S-X under the Securities Act. If
any Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period for which such pro forma computation is being made (taking into account
any Swap Agreement applicable to such Indebtedness). SECTION 1.05. Status of
Obligations. In the event that the Company or any other Loan Party shall at any
time issue or have outstanding any Subordinated Indebtedness, the Company shall
take or cause such other Loan Party to take all such actions as shall be
necessary to cause the Secured Obligations to constitute senior indebtedness
(however denominated) in respect of such Subordinated Indebtedness and to enable
the Administrative Agent and the Lenders to have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Indebtedness. Without
limiting the foregoing, the Secured Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
SECTION 1.06. Interest Rates; LIBOR Notifications. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.14(c) of this Agreement,
such Section 2.14(c) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower Representative,
pursuant to Section 2.14, in advance of any change to the reference rate upon
which the interest rate on Eurodollar Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof, including without limitation, whether
the composition or characteristics of any such alternative, successor or
replacement reference rate, as it may or may not be adjusted pursuant to Section
2.14(c), will be similar to, or produce the same value or economic equivalence
of, the LIBO Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability. SECTION
1.07. Amendment and Restatement of the Existing Credit Agreement. The parties to
this Agreement agree that, on the Effective Date, the terms and provisions of
the Existing Credit Agreement shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Agreement. This
Agreement is not intended to and shall not constitute a novation. All loans made
and obligations incurred under the Existing Credit Agreement which are
outstanding on the Effective Date shall 49



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre055.jpg]
continue as Loans and Secured Obligations under (and shall be governed by the
terms of) this Agreement and the other Loan Documents. Without limiting the
foregoing, upon the effectiveness hereof: (a) all references in the “Loan
Documents” (as defined in the Existing Credit Agreement) to the “Administrative
Agent,” the “Credit Agreement” and the “Loan Documents” shall be deemed to refer
to the Administrative Agent, this Agreement and the Loan Documents, (b) Letters
of Credit which remain outstanding on the Effective Date shall continue as
Letters of Credit under (and shall be governed by the terms of) this Agreement,
(c) all obligations constituting “Obligations” with any Lender or any Affiliate
of any Lender which are outstanding on the Effective Date shall continue as
Obligations under this Agreement and the other Loan Documents, (d) the liens and
security interests in favor of the Administrative Agent for the benefit of the
Secured Parties securing payment of the Secured Obligations (and all filings
with any Governmental Authority in connection therewith) are in all respects
continuing and in full force and effect with respect to all Secured Obligations,
(e) the Administrative Agent shall, in consultation with the Borrowers, make
such reallocations, sales, assignments or other relevant actions in respect of
each Lender’s credit and loan exposure under the Existing Credit Agreement as
are necessary in the judgment of the Administrative Agent in order that each
such Lender’s outstanding Revolving Loans hereunder reflect such Lender’s
ratable share of the outstanding Revolving Loans on the Effective Date and (f)
each of the Loan Parties reaffirms the terms and conditions of the “Loan
Documents” (as referred to and defined in the Existing Credit Agreement)
executed by it, as modified and/or restated by the “Loan Documents” (as referred
to and defined herein), and acknowledges and agrees that each “Loan Document”
(as referred to and defined in the Existing Credit Agreement) executed by it, as
modified and/or restated by the “Loan Documents” (as referred to and defined
herein), remains in full force and effect and is hereby ratified, reaffirmed and
confirmed. ARTICLE II The Credits SECTION 2.01. Commitments. Subject to the
terms and conditions set forth herein, each Lender (severally and not jointly)
agrees to make Revolving Loans to the Borrowers in Dollars from time to time
during the Availability Period if, after giving effect thereto: (i) such
Lender’s Revolving Exposure would not exceed such Lender’s Commitment; (ii) the
aggregate Company Revolving Exposures would not exceed an amount equal to (x)
the Aggregate Borrowing Base minus (y) the sum of the Winnebago of Indiana
Revolving Exposures of all Lenders plus the Grand Design Revolving Exposures of
all Lenders; (iii) the aggregate Winnebago of Indiana Revolving Exposures would
not exceed an amount equal to (x) the sum of Winnebago of Indiana’s Borrowing
Base plus the Company’s Borrowing Base minus (y) the sum of (A) the excess, if
any, of the aggregate Company Revolving Exposures of all Lenders over the Excess
Grand Design Borrowing Base plus (B) the Grand Design Utilization; and (iv) the
aggregate Grand Design Revolving Exposures would not exceed an amount equal to
(x) the sum of Grand Design’s Borrowing Base plus the Company’s Borrowing Base
minus (y) the sum of (A) the excess, if any, of the aggregate Company Revolving
Exposures of all Lenders over the Excess Winnebago of Indiana Borrowing Base
plus (B) the Winnebago of Indiana Utilization; subject, in each case, to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances and Overadvances pursuant to the terms of Sections 2.04 and 2.05.
Within the foregoing limits 50



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre056.jpg]
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, prepay and reborrow Revolving Loans. The limitations on Borrowings
referred to in clauses (i) through (iv) above are referred to collectively as
the “Revolving Exposure Limitations”. SECTION 2.02. Loans and Borrowings. (a)
Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the applicable Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Any Protective Advance,
any Overadvance and any Swingline Loan shall be made in accordance with the
procedures set forth in Sections 2.04 and 2.05. (b) Subject to Section 2.14,
each Revolving Borrowing shall be comprised entirely of ABR Loans or Eurodollar
Loans as the Borrower Representative may request in accordance herewith. Each
Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the relevant Borrower to repay such Loan in accordance
with the terms of this Agreement. (c) At the commencement of each Interest
Period for any Eurodollar Revolving Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$1,000,000. ABR Borrowings may be in any amount. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of six (6) Eurodollar Borrowings
outstanding. (d) Notwithstanding any other provision of this Agreement, the
Borrower Representative shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date. SECTION 2.03. Requests for Borrowings. To
request a Revolving Borrowing, the Borrower Representative shall notify the
Administrative Agent of such request either in writing (delivered by hand or
facsimile) in the form attached hereto as Exhibit G-1 or such other form
approved by the Administrative Agent and signed by a Responsible Officer of the
Borrower Representative or by telephone or through Electronic System, if
arrangements for doing so have been approved by the Administrative Agent (or if
an Extenuating Circumstance shall exist, by telephone), not later than (a) in
the case of a Eurodollar Borrowing, 10:00 a.m., Chicago time, three (3) Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, 10:00 a.m., Chicago time, on the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 9:00 a.m., Chicago time, on the date of such proposed
Borrowing. Each such Borrowing Request shall be irrevocable and each such
telephonic Borrowing Request, if permitted, shall be confirmed immediately upon
the cessation of the Extenuating Circumstance by hand delivery, facsimile or a
communication through Electronic System to the Administrative Agent of a written
Borrowing Request in the form attached hereto as Exhibit G-1 or such other form
approved by the Administrative Agent and signed by a Responsible Officer of the
Borrower Representative. Each such written (or if permitted, telephonic)
Borrowing Request shall specify the following information in compliance with
Section 2.02: (a) the name of the applicable Borrower; 51



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre057.jpg]
(b) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing; (c) the date of such Borrowing, which
shall be a Business Day; (d) whether such Borrowing is to be an ABR Borrowing or
a Eurodollar Borrowing; and (e) in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”. If no election as
to the Type of Borrowing is specified, then the requested Borrowing shall be an
ABR Borrowing. If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then the relevant Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing. SECTION 2.04.
Protective Advances. (a) Subject to the limitations set forth below, the
Administrative Agent is authorized by the Borrowers and the Lenders, from time
to time in the Administrative Agent’s sole discretion (but shall have absolutely
no obligation to), to make Loans to the Borrowers, on behalf of all Lenders,
which the Administrative Agent, in its Permitted Discretion, deems necessary or
desirable (i) to preserve or protect the Collateral, or any portion thereof,
(ii) to enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other Obligations, or (iii) to pay any other amount chargeable to or
required to be paid by the Borrowers pursuant to the terms of this Agreement,
including payments of reimbursable expenses (including costs, fees, and expenses
as described in Section 9.03) and other sums payable under the Loan Documents
(any of such Loans are herein referred to as “Protective Advances”); provided
that, the aggregate amount of Protective Advances outstanding at any time, when
aggregated with the amount of Overadvances outstanding at such time, shall not
at any time exceed 10% of the Aggregate Commitment; provided further that, the
Aggregate Revolving Exposure after giving effect to the Protective Advances
being made shall not exceed the Aggregate Commitment. Protective Advances may be
made even if the conditions precedent set forth in Section 4.02 have not been
satisfied. The Protective Advances shall be secured by the Liens in favor of the
Administrative Agent in and to the Collateral and shall constitute Obligations
hereunder. All Protective Advances shall be ABR Borrowings. The making of a
Protective Advance on any one occasion shall not obligate the Administrative
Agent to make any Protective Advance on any other occasion. The Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. At any
time that there is sufficient Aggregate Availability and the conditions
precedent set forth in Section 4.02 have been satisfied, the Administrative
Agent may request the Lenders to make a Revolving Loan to repay a Protective
Advance. At any other time the Administrative Agent may require the Lenders to
fund their risk participations described in Section 2.04(b). (b) Upon the making
of a Protective Advance by the Administrative Agent (whether before or after the
occurrence of a Default), each Lender shall be deemed, without further action by
any party hereto, to have unconditionally and irrevocably purchased from the
Administrative Agent, without recourse or warranty, an undivided interest and
participation in such Protective Advance in proportion to its Applicable
Percentage. From and after the date, if any, on which any Lender is required to
fund its participation in any Protective Advance purchased hereunder, the
Administrative Agent shall promptly distribute to such 52



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre058.jpg]
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance. SECTION 2.05. Swingline Loans and
Overadvances. (a) The Administrative Agent, the Swingline Lender and the Lenders
agree that in order to facilitate the administration of this Agreement and the
other Loan Documents, promptly after the Borrower Representative requests an ABR
Borrowing, the Swingline Lender may elect to have the terms of this Section
2.05(a) apply to such Borrowing Request by advancing, on behalf of the Lenders
and in the amount requested, same day funds to the Borrowers, on the date of the
applicable Borrowing to the Funding Account(s) (each such Loan made solely by
the Swingline Lender pursuant to this Section 2.05(a) is referred to in this
Agreement as a “Swingline Loan”), with settlement among them as to the Swingline
Loans to take place on a periodic basis as set forth in Section 2.05(d). Each
Swingline Loan shall be subject to all the terms and conditions applicable to
other ABR Loans funded by the Lenders, except that all payments thereon shall be
payable to the Swingline Lender solely for its own account. In addition, the
Borrower Representative hereby authorizes the Swingline Lender to, and the
Swingline Lender may, subject to the terms and conditions set forth herein (but
without any further written notice required), to the extent that from time to
time on any Business Day funds are required under the DDA Access Product to
reach the Target Balance (a “Deficiency Funding Date”), make available to the
Borrowers the proceeds of a Swingline Loan in the amount of such deficiency up
to the Target Balance, by means of a credit to the Funding Account on or before
the start of business on the next succeeding Business Day, and such Swingline
Loan shall be deemed made on such Deficiency Funding Date. The aggregate amount
of Swingline Loans outstanding at any time shall not exceed an amount equal to
10% of the Aggregate Commitment. The Swingline Lender shall not make any
Swingline Loan if the requested Swingline Loan results in the Borrowers failing
to be in compliance with the Revolving Exposure Limitations (before or after
giving effect to such Swingline Loan). All Swingline Loans shall be ABR
Borrowings. (b) Any provision of this Agreement to the contrary notwithstanding,
at the request of the Borrower Representative, the Administrative Agent may in
its sole discretion (but with absolutely no obligation), make Revolving Loans to
the Borrowers, on behalf of the Lenders, in amounts that exceed Aggregate
Availability or any Borrower’s Availability (any such excess Revolving Loans are
herein referred to collectively as “Overadvances”); provided that, no
Overadvance shall result in a Default due to Borrowers’ failure to comply with
Section 2.01 for so long as such Overadvance remains outstanding in accordance
with the terms of this paragraph, but solely with respect to the amount of such
Overadvance. In addition, Overadvances may be made even if the condition
precedent set forth in Section 4.02(c) has not been satisfied. All Overadvances
shall constitute ABR Borrowings. The making of an Overadvance on any one
occasion shall not obligate the Administrative Agent to make any Overadvance on
any other occasion. The authority of the Administrative Agent to make
Overadvances is limited to an aggregate amount not to exceed, when aggregated
with the aggregate amount of Protective Advances outstanding at such time, 10%
of the Aggregate Commitment at any time, no Overadvance may remain outstanding
for more than thirty (30) days and no Overadvance shall cause any Lender’s
Revolving Exposure to exceed its Commitment; provided that, the Required Lenders
may at any time revoke the Administrative Agent’s authorization to make
Overadvances. Any such revocation must be in writing and shall become effective
prospectively upon the Administrative Agent’s receipt thereof. (c) Upon the
making of a Swingline Loan or an Overadvance (whether before or after the
occurrence of a Default and regardless of whether a Settlement has been
requested with respect to such Swingline Loan or Overadvance), each Lender shall
be deemed, without further action by any party hereto, to have unconditionally
and irrevocably purchased from the Swingline Lender or the Administrative Agent,
as the case may be, without recourse or warranty, an undivided interest and
participation in such Swingline Loan or Overadvance in proportion to its
Applicable Percentage of the Commitment. The Swingline Lender 53



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre059.jpg]
or the Administrative Agent may, at any time, require the Lenders to fund their
participations. From and after the date, if any, on which any Lender is required
to fund its participation in any Swingline Loan or Overadvance purchased
hereunder, the Administrative Agent shall promptly distribute to such Lender,
such Lender’s Applicable Percentage of all payments of principal and interest
and all proceeds of Collateral received by the Administrative Agent in respect
of such Swingline Loan or Overadvance. (d) The Administrative Agent, on behalf
of the Swingline Lender, shall request settlement (a “Settlement”) with the
Lenders on at least a weekly basis and on any date that the Administrative Agent
elects, by notifying the Lenders of such requested Settlement by facsimile,
telephone, or e-mail no later than 12:00 noon, Chicago time, on the date of such
requested Settlement (the “Settlement Date”). Each Lender (other than the
Swingline Lender, in the case of the Swingline Loans) shall transfer the amount
of such Lender’s Applicable Percentage of the outstanding principal amount of
the applicable Loan with respect to which Settlement is requested to the
Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 2:00 p.m., Chicago time, on
such Settlement Date. Settlements may occur during the existence of a Default
and whether or not the applicable conditions precedent set forth in Section 4.02
have then been satisfied. Such amounts transferred to the Administrative Agent
shall be applied against the amounts of the Swingline Lender’s Swingline Loans
and, together with Swingline Lender’s Applicable Percentage of such Swingline
Loan, shall constitute Revolving Loans of such Lenders, respectively. If any
such amount is not transferred to the Administrative Agent by any Lender on such
Settlement Date, the Swingline Lender shall be entitled to recover from such
Lender on demand such amount, together with interest thereon, as specified in
Section 2.07. SECTION 2.06. Letters of Credit. (a) General. Subject to the terms
and conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit for its own account or for the account of another
Borrower denominated in Dollars as the applicant thereof for the support of its
or its Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the relevant Issuing Bank, at any time and from time to
time during the Availability Period. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrowers to, or entered into by the Borrowers with, the relevant Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. Notwithstanding anything herein to the contrary, the Issuing Bank
shall have no obligation hereunder to issue, and shall not issue, any Letter of
Credit (i) the proceeds of which would be made available to any Person (A) to
fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (B) in any manner that would result in a violation of any Sanctions
by any party to this Agreement, (ii) if any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Bank from issuing such Letter of Credit, or any Requirement
of Law relating to the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon the Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which the Issuing
Bank in good faith deems material to it, or (iii) if the issuance of such Letter
of Credit would violate one or more policies of the Issuing Bank applicable to
letters of credit generally; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements or directives thereunder or
issued in connection therewith or in the implementation thereof, and (y) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor 54



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre060.jpg]
or similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented. (b) Notice of Issuance,
Amendment, Renewal, Extension; Certain Conditions. To request the issuance of a
Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the Borrower Representative shall hand deliver or telecopy
(or transmit through Electronic Systems, if arrangements for doing so have been
approved by the relevant Issuing Bank) to an Issuing Bank and the Administrative
Agent (reasonably in advance of, but in any event no less than three (3)
Business Days prior to, the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. In addition, as a condition to any such Letter of Credit issuance,
the applicable Borrower shall have entered into a continuing agreement (or other
letter of credit agreement) for the issuance of letters of credit and/or shall
submit a letter of credit application in each case, as required by the Issuing
Bank and using such Issuing Bank’s standard form (each, a “Letter of Credit
Agreement”). If requested by such Issuing Bank, the applicable Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the aggregate LC Exposure shall not exceed $19,250,000
and (ii) the Borrowers shall be in compliance with the Revolving Exposure
Limitations. Notwithstanding the foregoing or anything to the contrary contained
herein, no Issuing Bank shall be obligated to issue or modify any Letter of
Credit if, immediately after giving effect thereto, the outstanding LC Exposure
in respect of all Letters of Credit issued by such Person and its Affiliates
would exceed such Issuing Bank’s Issuing Bank Sublimit. Without limiting the
foregoing and without affecting the limitations contained herein, it is
understood and agreed that the Borrower Representative may from time to time
request that an Issuing Bank issue Letters of Credit in excess of its individual
Issuing Bank Sublimit in effect at the time of such request, and each Issuing
Bank agrees to consider any such request in good faith. Any Letter of Credit so
issued by an Issuing Bank in excess of its individual Issuing Bank Sublimit then
in effect shall nonetheless constitute a Letter of Credit for all purposes of
the Credit Agreement, and shall not affect the Issuing Bank Sublimit of any
other Issuing Bank, subject to the limitations on the aggregate LC Exposure set
forth in clause (i) of this Section 2.06(b). (c) Expiration Date. Each Letter of
Credit shall expire (or be subject to termination or non-renewal by notice from
the relevant Issuing Bank to the beneficiary thereof) at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, including, without limitation, any automatic renewal provision, one
year after such renewal or extension) and (ii) the date that is five (5)
Business Days prior to the Maturity Date. (d) Participations. By the issuance of
a Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) and without any further action on the part of any Issuing Bank or the
Lenders, each Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from each Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the relevant Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrowers on the date due as provided 55



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre061.jpg]
in paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrowers for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. (e)
Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect of
a Letter of Credit, the Borrowers shall reimburse such LC Disbursement by paying
to the Administrative Agent an amount equal to such LC Disbursement (i) not
later than 11:00 a.m., Chicago time, on the date that such LC Disbursement is
made, if the Borrower Representative shall have received notice of such LC
Disbursement prior to 9:00 a.m., Chicago time, on such date, or, (ii) if such
notice has not been received by the Borrower Representative prior to such time
on such date, then not later than 11:00 a.m., Chicago time, on (A) the Business
Day that the Borrower Representative receives such notice, if such notice is
received prior to 9:00 a.m., Chicago time, on the day of receipt, or (B) the
Business Day immediately following the day that the Borrower Representative
receives such notice, if such notice is not received prior to such time on the
day of receipt; provided that, the Borrowers may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrowers’ obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan. If the Borrowers fail to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from the Borrowers in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrowers, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrowers pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrowers of their obligation to
reimburse such LC Disbursement. (f) Obligations Absolute. The Borrowers’ joint
and several obligation to reimburse LC Disbursements as provided in paragraph
(e) of this Section shall be absolute, unconditional and irrevocable, and shall
be performed in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, any Letter of Credit Agreement or this
Agreement, or any term or provision therein or herein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) any payment by an Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice 56



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre062.jpg]
or other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Borrowers to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrowers to the
extent permitted by applicable law) suffered by any Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit. (g) Disbursement Procedures. Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Each Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by fax or through Electronic Systems) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrowers of their obligation to reimburse such Issuing Bank and the
Lenders with respect to any such LC Disbursement. (h) Interim Interest. If any
Issuing Bank shall make any LC Disbursement, then, unless the Borrowers shall
reimburse such LC Disbursement in full on the date such LC Disbursement is made,
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrowers reimburse such LC Disbursement, at the rate per annum then applicable
to ABR Revolving Loans and such interest shall be payable on the date when such
reimbursement is due; provided that, if the Borrowers fail to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then Section
2.13(d) shall apply. Interest accrued pursuant to this paragraph shall be for
the account of such Issuing Bank, except that interest accrued on and after the
date of payment by any Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment. (i) Replacement and Resignation of an Issuing Bank. (A)
Any Issuing Bank may be replaced at any time by written agreement among the
Borrower Representative, the Administrative Agent, the replaced Issuing Bank and
the successor Issuing Bank. The Administrative Agent shall notify the Lenders of
any such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Borrowers shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.12(b). From and after
the effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit or
extend or otherwise amend any existing Letters of Credit. 57



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre063.jpg]
(B) Subject to the appointment and acceptance of a successor Issuing Bank in
accordance with the terms of this Agreement, any Issuing Bank may resign as an
Issuing Bank at any time upon thirty (30) days’ prior written notice to the
Administrative Agent, the Borrower Representative and the Lenders, in which
case, such resigning Issuing Bank shall be replaced in accordance with Section
2.06(i)(A) above. (j) Cash Collateralization. If any Event of Default shall
occur and be continuing, on the Business Day that the Borrower Representative
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Revolving Lenders with LC
Exposure representing greater than 66 2/3% of the aggregate LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrowers shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Revolving Lenders (the
“LC Collateral Account”), an amount in cash equal to 103% of the amount of the
LC Exposure as of such date plus accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to any Borrower described in clause (h) or (i) of Article VII. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the Secured Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the LC Collateral Account and the Borrowers hereby grant the Administrative
Agent a security interest in the LC Collateral Account and all money or other
assets on deposit therein or credited thereto. Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and sole discretion of the Administrative Agent and at the Borrowers’ risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in the LC Collateral Account. Moneys in the LC
Collateral Account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 66 2/3% of the
aggregate LC Exposure), be applied to satisfy other Secured Obligations. If the
Borrowers are required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrowers within three (3)
Business Days after all such Events of Default have been cured or waived as
confirmed in writing by the Administrative Agent. (k) Issuing Bank Reports to
the Administrative Agent. Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall, in addition to its notification obligations set forth
elsewhere in this Section, report in writing to the Administrative Agent (i)
periodic activity (for such period or recurrent periods as shall be requested by
the Administrative Agent) in respect of Letters of Credit issued by such Issuing
Bank, including all issuances, extensions, amendments and renewals, all
expirations and cancelations and all disbursements and reimbursements, (ii)
reasonably prior to the time that such Issuing Bank issues, amends, renews or
extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the stated amount of the Letters of Credit issued, amended,
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed), (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date and amount of such LC Disbursement, (iv) on any Business
Day on which any Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount of such LC Disbursement, and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank. 58



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre064.jpg]
(l) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination. (m) Letters of Credit Issued
for Account of Subsidiaries. Notwithstanding that a Letter of Credit issued or
outstanding hereunder supports any obligations of, or is for the account of, a
Subsidiary, or states that a Subsidiary is the “account party,” “applicant,”
“customer,” “instructing party,” or the like, of or for such Letter of Credit,
and without derogating from any rights of the Issuing Bank (whether arising by
contract, at law, in equity or otherwise) against such Subsidiary in respect of
such Letter of Credit, the Borrowers (i) shall reimburse, indemnify and
compensate the Issuing Bank hereunder for such Letter of Credit (including to
reimburse any and all drawings thereunder) as if such Letter of Credit had been
issued solely for the account of a Borrower and (ii) irrevocably waives any and
all defenses that might otherwise be available to it as a guarantor or surety of
any or all of the obligations of such Subsidiary in respect of such Letter of
Credit. Each Borrower hereby acknowledges that the issuance of such Letters of
Credit for its Subsidiaries inures to the benefit of the Borrowers, and that
each Borrower’s business derives substantial benefits from the businesses of
such Subsidiaries. SECTION 2.07. Funding of Borrowings. (a) Each Lender shall
make each Loan to be made by such Lender hereunder on the proposed date thereof
solely by wire transfer of immediately available funds by 1:00 p.m., Chicago
time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders in an amount equal to such Lender’s
Applicable Percentage; provided that, Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
Borrower Representative by promptly crediting the funds so received in the
aforesaid account of the Administrative Agent to the Funding Account; provided
that ABR Revolving Loans made to finance the reimbursement of (i) an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank and (ii) a Protective Advance or an
Overadvance shall be retained by the Administrative Agent. (b) Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the relevant Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
such Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of such Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing,
provided, that any interest received from a Borrower by the Administrative Agent
during the period beginning when Administrative Agent funded the Borrowing until
such Lender pays such amount shall be solely for the account of the
Administrative Agent. SECTION 2.08. Interest Elections. 59



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre065.jpg]
(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower Representative may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
Representative may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, Overadvances, or
Protective Advances, which may not be converted or continued. (b) To make an
election pursuant to this Section, the Borrower Representative shall notify the
Administrative Agent of such election either in writing (delivered by hand or
fax) by delivering an Interest Election Request signed by a Responsible Officer
of the Borrower Representative or through Electronic System if arrangements for
doing so have been approved by the Administrative Agent (or if an Extenuating
Circumstance shall exist, by telephone) by the time that a Borrowing Request
would be required under Section 2.03 if the Borrowers were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such Interest Election Request shall be irrevocable
each such telephonic Interest Election Request, if permitted, shall be confirmed
immediately upon the cessation of the Extenuating Circumstance by hand delivery,
Electronic System or facsimile to the Administrative Agent of a written Interest
Election Request in the form attached hereto as Exhibit G-2 (or such other form
approved by the Administrative Agent) and signed by a Responsible Officer of the
Borrower Representative. Notwithstanding any contrary provision herein, this
Section shall not be construed to permit any Borrower to elect an Interest
Period for Eurodollar Loans that does not comply with Section 2.02(d). (c) Each
written (or if permitted, telephonic) Interest Election Request (including
requests submitted through Electronic System) shall specify the following
information in compliance with Section 2.02: (i) the name of the applicable
Borrower and the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing); (ii) the effective date
of the election made pursuant to such Interest Election Request, which shall be
a Business Day; (iii) whether the resulting Borrowing is to be an ABR Borrowing
or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which Interest Period shall be a period contemplated by the
definition of the term “Interest Period”. If any such Interest Election Request
requests a Eurodollar Borrowing but does not specify an Interest Period, then
the applicable Borrower shall be deemed to have selected an Interest Period of
one month’s duration. (d) Promptly following receipt of an Interest Election
Request, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing. 60



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre066.jpg]
(e) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower Representative, then,
so long as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto. SECTION 2.09. Termination and Reduction of
Commitments; Increase in Commitments. (a) Unless previously terminated, the
Commitments shall terminate on the Maturity Date. (b) The Borrowers may at any
time terminate the Commitments upon (i) the payment in full of all outstanding
Loans, together with accrued and unpaid interest thereon and on any Letters of
Credit, (ii) the cancellation and return of all outstanding Letters of Credit
(or alternatively, with respect to each such Letter of Credit, the furnishing to
the Administrative Agent of a cash deposit (or at the discretion of the
Administrative Agent a back-up standby letter of credit satisfactory to the
Administrative Agent and Issuing Bank) equal to 103% of the LC Exposure as of
such date), (iii) the payment in full of the accrued and unpaid fees, and (iv)
the payment in full of all reimbursable expenses and other Obligations (other
than Unliquidated Obligations), together with accrued and unpaid interest
thereon. (c) The Borrowers may from time to time reduce the Commitments;
provided that (i) each reduction of the Commitments shall be in an amount that
is an integral multiple of $10,000,000 and not less than $10,000,000; (ii) the
Borrowers shall not terminate or reduce the Commitments if, after giving effect
to any concurrent prepayment of the Revolving Loans in accordance with Section
2.10, the Borrowers shall not be in compliance with the Revolving Exposure
Limitations; and (iii) any such reduction shall be permanent. (d) The Borrower
Representative shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under the foregoing paragraphs of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments. (e) The Borrowers shall have the right to increase
the Commitments by obtaining additional Commitments, either from one or more of
the Lenders or another lending institution provided that (i) any such request
for an increase shall be in a minimum amount of $25,000,000 (or such lesser
amount that represents all remaining availability hereunder), (ii) after giving
effect thereto, the sum of the total of the additional Commitments does not
exceed $100,000,000, (iii) the Administrative Agent and the Issuing Bank(s) have
approved the identity of any such new Lender, such approvals not to be
unreasonably withheld, (iv) any such new Lender assumes all of the rights and
obligations of a “Lender” hereunder, and (v) the procedure described in Section
2.09(f) have been satisfied. Nothing contained in this Section 2.09 61



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre067.jpg]
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Commitment hereunder at any time. (f) Any amendment
hereto for such an increase or addition shall be in form and substance
reasonably satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrowers and each Lender
being added or increasing its Commitment. As a condition precedent to such an
increase or addition, the Borrowers shall deliver to the Administrative Agent
(i) a certificate of each Loan Party signed by an authorized officer of such
Loan Party (A) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase, and (B) in the case of the
Borrowers, certifying that, before and after giving effect to such increase or
addition, (1) the representations and warranties contained in Article III and
the other Loan Documents are true and correct in all material respects (provided
that any representation or warranty that is qualified by materiality or Material
Adverse Effect is true and correct in all respects), except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (provided that any
representation or warranty that is qualified by materiality or Material Adverse
Effect are true and correct in all respects) as of such earlier date, (2) no
Default exists and (3) the Borrowers are in compliance (on a pro forma basis)
with the covenant contained in Section 6.12 (calculated assuming an FCCR Test
Period is then in effect) and (ii) legal opinions and documents consistent with
those delivered on the Effective Date, to the extent reasonably requested by the
Administrative Agent. (g) On the effective date of any such increase or
addition, (i) any Lender increasing (or, in the case of any newly added Lender,
extending) its Commitment shall make available to the Administrative Agent such
amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in order to
cause, after giving effect to such increase or addition and the use of such
amounts to make payments to such other Lenders, each Lender’s portion of the
outstanding Revolving Loans of all the Lenders to equal its revised Applicable
Percentage of such outstanding Revolving Loans, and the Administrative Agent
shall make such other adjustments among the Lenders with respect to the
Revolving Loans then outstanding and amounts of principal, interest, commitment
fees and other amounts paid or payable with respect thereto as shall be
necessary, in the opinion of the Administrative Agent, in order to effect such
reallocation and (ii) the Borrowers shall be deemed to have repaid and
reborrowed all outstanding Revolving Loans as of the date of any increase (or
addition) in the Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower Representative, in accordance with the
requirements of Section 2.03). The deemed payments made pursuant to clause (ii)
of the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurodollar Loan,
shall be subject to indemnification by the Borrowers pursuant to the provisions
of Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. Within a reasonable time after the effective date of
any increase or addition, the Administrative Agent shall, and is hereby
authorized and directed to, revise the Commitment Schedule to reflect such
increase or addition and shall distribute such revised Commitment Schedule to
each of the Lenders and the Borrower Representative, whereupon such revised
Commitment Schedule shall replace the old Commitment Schedule and become part of
this Agreement. SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The
Borrowers hereby unconditionally promise to pay (i) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date, (ii) to the Administrative Agent the then
unpaid amount of each Protective Advance on the earlier of the Maturity Date and
demand by the Administrative Agent and (iii) to the Administrative Agent the
then unpaid principal amount of each Overadvance on the earlier of the Maturity
Date and demand by the Administrative Agent. 62



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre068.jpg]
(b) At all times that full cash dominion is in effect pursuant to Section 7.3 of
the Security Agreement, on each Business Day, the Administrative Agent shall
apply all funds credited to the Collection Account on such Business Day or the
immediately preceding Business Day (at the discretion of the Administrative
Agent, whether or not immediately available) first to prepay any Protective
Advances and Overadvances that may be outstanding, pro rata, and second to
prepay the Revolving Loans (including Swingline Loans) and to cash collateralize
outstanding LC Exposure. (c) Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the
Borrowers to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder. (d) The Administrative Agent shall maintain accounts in which
it shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof. (e) The entries made in the accounts maintained pursuant
to paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement. (f) Any
Lender may request that Loans made by it be evidenced by a promissory note. In
such event, the Borrowers shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender and its registered assigns and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form. SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, subject to prior notice in accordance with paragraph (c) of
this Section and, if applicable, payment of any break funding expenses under
Section 2.16. (b) Except for Protective Advances and Overadvances permitted
under Sections 2.04 and 2.05, if at any time the Borrowers are not in compliance
with the Revolving Exposure Limitations, the Borrowers shall prepay the
Revolving Loans, LC Exposure and/or Swingline Loans or cash collateralize LC
Exposure in an account with the Administrative Agent pursuant to Section
2.06(j), as applicable, in an aggregate amount equal to such excess. (c) The
Borrower Representative shall notify the Administrative Agent (and, in the case
of prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed
by facsimile) or through Electronic System, if arrangements for doing so have
been approved by the Administrative Agent, of any prepayment hereunder not later
than 10:00 a.m., Chicago time, (A) in the case of prepayment of a Eurodollar
Borrowing, three (3) Business Days before the date of prepayment or (B) in the
case of prepayment of an ABR Borrowing, on the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.09, then such
notice of prepayment may be 63



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre069.jpg]
revoked if such notice of termination is revoked in accordance with Section
2.09. Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Revolving Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13 and amounts due under Section 2.16. SECTION 2.12. Fees. (a) The
Borrowers agree to pay to the Administrative Agent for the account of each
Lender a commitment fee, which shall accrue at 0.25% per annum on the average
daily amount of the Available Commitment of such Lender during the period from
and including the Effective Date to but excluding the date on which such
Lender’s Commitment terminates. Accrued commitment fees shall be payable in
arrears on the first Business Day of January, April, July and October of each
year and on the date on which the Commitments terminate, commencing on the first
such date to occur after the date hereof; provided that any commitment fees
accruing after the date on which the Commitments terminate shall be payable on
demand. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of computing commitment fees, the
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Loans and LC Exposure of such Lender. (b) The Borrowers agree to pay
(i) to the Administrative Agent for the account of each Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
applicable Issuing Bank, for its own account, a fronting fee, which shall accrue
at the rate per annum separately agreed upon by the Company and such Issuing
Bank on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) attributable to Letters
of Credit issued by such Issuing Bank during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of each calendar quarter shall be payable on the first Business Day of each
January, April, July and October following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). (c) The Borrowers agree to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrowers and the Administrative Agent. (d)
All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the 64



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre070.jpg]
case of commitment fees and participation fees, to the Lenders. Fees paid shall
not be refundable under any circumstances. SECTION 2.13. Interest. (a) The Loans
comprising each ABR Borrowing (including each Swingline Loan) shall bear
interest at the REVLIBOR30 Rate plus the Applicable Rate. (b) The Loans
comprising each Eurodollar Borrowing shall bear interest at the Adjusted LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate. (c) Each Protective Advance and each Overadvance shall bear interest at
the Alternate Base Rate plus the Applicable Rate for Revolving Loans plus 2%.
(d) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by written notice to the Borrower Representative (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 9.02 requiring the consent of “each Lender affected thereby” for
reductions in interest rates), declare that (i) all Loans shall bear interest at
2% plus the rate otherwise applicable to such Loans as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount outstanding
hereunder, such amount shall accrue at 2% plus the rate applicable to such fee
or other obligation as provided hereunder; provided that no notice shall be
required and the foregoing rates shall automatically take effect upon the
occurrence of an Event of Default under clause (a), (h), (i) or (j) of Article
VII. (e) Accrued interest on each Loan (for ABR Loans, accrued through the last
day of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion. (f) All interest hereunder shall be computed
on the basis of a year of 360 days, except that interest computed by reference
to the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, Adjusted LIBO Rate, REVLIBOR30 Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error. SECTION 2.14. Alternate Rate of Interest;
Illegality. (a) If prior to the commencement of any Interest Period for a
Eurodollar Borrowing: (i) the Administrative Agent determines (which
determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate or the LIBO Rate, as applicable (including, without limitation, by means of
an Interpolated Rate or because the LIBO Screen Rate is not available or
published on a current basis) for such Interest Period; or 65



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre071.jpg]
(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period; then the Administrative Agent shall give notice thereof to
the Borrower Representative and the Lenders through Electronic System as
provided in Section 9.01 as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower Representative and the Lenders that
the circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid or converted into an ABR
Borrowing on the last day of the then current Interest Period applicable
thereto, and (B) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing. (b) If any Lender determines that
any Requirement of Law has made it unlawful, or if any Governmental Authority
has asserted that it is unlawful, for any Lender or its applicable lending
office to make, maintain, fund or continue any Eurodollar Borrowing, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower
Representative through the Administrative Agent, any obligations of such Lender
to make, maintain, fund or continue Eurodollar Loans or to convert ABR
Borrowings to Eurodollar Borrowings will be suspended until such Lender notifies
the Administrative Agent and the Borrower Representative that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrowers will upon demand from such Lender (with a copy to the
Administrative Agent), either convert all Eurodollar Borrowings of such Lender
to ABR Borrowings or prepay all such Eurodollar Borrowings, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Borrowings to such day, or immediately, if such Lender
may not lawfully continue to maintain such Loans. Upon any such conversion or
prepayment, the Borrowers will also pay accrued interest on the amount so
converted or prepaid. (c) If at any time the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but either (w) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement that the administrator of the LIBO
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower Representative shall endeavor to establish
an alternate rate of interest to the LIBO Rate that gives due consideration to
the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Rate). Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of 66



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre072.jpg]
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (c) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 2.14(c), only to the extent the LIBO Screen
Rate for such Interest Period is not available or published at such time on a
current basis), (x) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective and any such Eurodollar Borrowing shall be repaid or
converted into an ABR Borrowing on the last day of the then current Interest
Period applicable thereto, and (y) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing; provided
that, if such alternate rate of interest shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. SECTION 2.15.
Increased Costs. (a) If any Change in Law shall: (i) impose, modify or deem
applicable any reserve, special deposit, liquidity or similar requirement
(including any compulsory loan requirement, insurance charge or other
assessment) against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; (ii) impose on any Lender or the
Issuing Bank or the London interbank market any other condition, cost or expense
(other than Taxes) affecting this Agreement or Loans made by such Lender or any
Letter of Credit or participation therein; or (iii) subject any Recipient to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes and (C) Connection Income Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; and the result of any of the foregoing shall be to
increase the cost to such Lender or such other Recipient of making, continuing,
converting into or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender, the Issuing Bank or
such other Recipient of participating in, issuing or maintaining any Letter of
Credit or to reduce the amount of any sum received or receivable by such Lender,
the Issuing Bank or such other Recipient hereunder (whether of principal,
interest or otherwise), then the Borrowers will pay to such Lender, the Issuing
Bank or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, the Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered as reasonably determined by the Administrative Agent, such Lender or
such Issuing Bank (which determination shall be made in good faith (and not on
an arbitrary or capricious basis) and generally consistent with similarly
situated customers of the Administrative Agent, such Lender or such Issuing
Bank, as applicable, under agreements having provisions similar to this Section
2.15, after consideration of such factors as the Administrative Agent, such
Lender or such Issuing Bank, as applicable, then reasonably determines to be
relevant). (b) If any Lender or the Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of, or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have 67



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre073.jpg]
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrowers will pay to such Lender or the Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered as reasonably determined by the
Administrative Agent or such Lender (which determination shall be made in good
faith (and not on an arbitrary or capricious basis) and generally consistent
with similarly situated customers of the Administrative Agent or such Lender, as
applicable, under agreements having provisions similar to this Section 2.15,
after consideration of such factors as the Administrative Agent or such Lender,
as applicable, then reasonably determines to be relevant). (c) A certificate of
a Lender or the Issuing Bank setting forth the amount or amounts necessary to
compensate such Lender or the Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower Representative and shall be conclusive absent manifest error.
The Borrowers shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof. Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower Representative of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided, further, that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. SECTION 2.16. Break Funding
Payments. In the event of (a) the payment of any principal of any Eurodollar
Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default or as a result of any prepayment
pursuant to Section 2.11), (b) the conversion of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(a) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower
Representative pursuant to Section 2.19 or 9.02(e), then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Eurodollar Loan had such event not
occurred, at the Adjusted LIBO Rate that would have been applicable to such
Eurodollar Loan (but not the Applicable Rate applicable thereto), for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Eurodollar Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in Dollars of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower Representative and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof. SECTION 2.17. Taxes. 68



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre074.jpg]
(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made. (b) Payment of Other Taxes by
the Borrowers. The relevant Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for, Other Taxes. (c) Evidence of
Payments. As soon as practicable after any payment of Taxes by any Loan Party to
a Governmental Authority pursuant to this Section 2.17, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent. (d) Indemnification by the Loan
Parties. The Loan Parties shall jointly and severally indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the relevant Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. (e)
Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e). (f) Status of Lenders. (i)
Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrowers and the 69



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre075.jpg]
Administrative Agent, at the time or times reasonably requested by the Borrowers
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrowers
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements and to comply with any such information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. (ii) Without limiting the generality of the
foregoing, in the event that any Borrower is a U.S. Person: (iii) any Lender
that is a U.S. Person shall deliver to such Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of such
Borrower or the Administrative Agent), executed copies of IRS Form W-9 (or any
successor form) certifying that such Lender is exempt from U.S. Federal backup
withholding tax; (iv) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), whichever of the following is applicable; (A) in the case
of a Foreign Lender claiming the benefits of an income tax treaty to which the
United States is a party (x) with respect to payments of interest under any Loan
Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E (or any
applicable successor form) establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E (or any applicable successor form)
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(B) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed copies of IRS Form W-8ECI;
(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E (or any applicable successor
form); or 70



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre076.jpg]
(D) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable (including any applicable successor form);
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner; (v) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit such Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and (vi) if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to such Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by
such Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. Each Lender agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower Representative and the Administrative Agent in
writing of its legal inability to do so. (g) Treatment of Certain Refunds. If
any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 2.17 (including by the payment of additional amounts pursuant to
this Section 2.17), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 2.17 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified 71



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre077.jpg]
party would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person. (h) Survival. Each party’s obligations under this Section 2.17
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document. (i) Defined Terms. For purposes of this Section 2.17,
the term “Lender” includes each Issuing Bank and the term “applicable law”
includes FATCA. SECTION 2.18. Payments Generally; Allocation of Proceeds; Pro
Rata Treatment; Sharing of Set-offs. (a) The Borrowers shall make each payment
required to be made by them hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 4:00 p.m., Chicago time, on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, Floor L2, Chicago, Illinois, or to the account designated by
Administrative Agent, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall accrue and be payable for the period of such extension.
All payments hereunder shall be made in Dollars. (b) Any proceeds of Collateral
received by the Administrative Agent (i) not constituting either (A) a specific
payment of principal, interest, fees or other sum payable under the Loan
Documents (which shall be applied as specified by the Borrowers), (B) a
mandatory prepayment (which shall be applied in accordance with Section 2.11) or
(C) amounts to be applied from the Collection Account when full cash dominion is
in effect (which shall be applied in accordance with Section 2.10(b)) or (ii)
after an Event of Default has occurred and is continuing and the Administrative
Agent so elects or the Required Lenders so direct, such funds shall be applied,
subject to the terms of the ABL/Term Loan Intercreditor Agreement, ratably
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent and the Issuing Bank from the Borrowers
(other than in connection with Banking Services Obligations or Swap Agreement
Obligations), second, to pay any fees, indemnities, or expense reimbursements
then due to the Lenders from the Borrowers (other than in connection with
Banking Services Obligations or Swap Agreement Obligations), third, to pay
interest due in respect of the Overadvances and Protective Advances, fourth, to
pay the principal of the Overadvances and Protective Advances, fifth, to pay
interest then due and payable on the Loans (other than the Overadvances and
Protective Advances) ratably, sixth, to prepay principal on the Loans (other
than the Overadvances and Protective Advances) and unreimbursed LC Disbursements
and to pay any amounts owing with respect to Swap Agreement Obligations up to
and including the amount most recently provided to the Administrative Agent
pursuant to Section 2.22, for which Reserves have been established ratably,
seventh, to pay an 72



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre078.jpg]
amount to the Administrative Agent equal to one hundred three percent (103%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations, eighth, to payment of any amounts owing with respect to
Banking Services Obligations and Swap Agreement Obligations up to and including
the amount most recently provided to the Administrative Agent pursuant to
Section 2.22, and to the extent not paid pursuant to clause sixth above, and
ninth, to the payment of any other Secured Obligation due to the Administrative
Agent or any Lender by the Borrowers. Notwithstanding the foregoing amounts
received from any Loan Party shall not be applied to any Excluded Swap
Obligation of such Loan Party. Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by the Borrower Representative,
or unless a Default is in existence, neither the Administrative Agent nor any
Lender shall apply any payment which it receives to any Eurodollar Loan of a
Class, except (a) on the expiration date of the Interest Period applicable
thereto or (b) in the event, and only to the extent, that there are no
outstanding ABR Loans of the same Class and, in any such event, the Borrowers
shall pay the break funding payment required in accordance with Section 2.16.
The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations. (c) At the election of the
Administrative Agent, all payments of principal, interest, LC Disbursements,
fees, premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees, costs and expenses pursuant to Section 9.03), and other
sums payable under the Loan Documents, may be paid from the proceeds of
Borrowings made hereunder whether made following a request by the Borrower
Representative pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of any Borrower maintained
with the Administrative Agent (and the Administrative Agent will provide
reasonably prompt notice of such deduction to the Borrower Representative,
provided that failure to provide such notice shall not limit the ability of the
Administrative Agent to make such deduction). The Borrowers hereby irrevocably
authorize (i) the Administrative Agent to make a Borrowing for the purpose of
paying each payment of principal, interest and fees as it becomes due hereunder
or any other amount due under the Loan Documents and agrees that all such
amounts charged shall constitute Loans (including Swingline Loans and
Overadvances, but such a Borrowing may only constitute a Protective Advance if
it is to reimburse costs, fees and expenses as described in Section 9.03) and
that all such Borrowings shall be deemed to have been requested pursuant to
Section 2.03, 2.04 or 2.05, as applicable, and (ii) the Administrative Agent to
charge any deposit account of any Borrower maintained with the Administrative
Agent for each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents. (d) If, except as
otherwise expressly provided herein, any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other similarly situated Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swingline Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
all such Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or Swingline Loans to any assignee or participant, other
than to the Borrowers or any Subsidiary or Affiliate 73



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre079.jpg]
thereof (as to which the provisions of this paragraph shall apply). Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation. (e) Unless the Administrative Agent shall have received notice
from the Borrower Representative prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. (f) If any Lender shall fail to make any payment
required to be made by it hereunder, then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent, the Swingline Lender or the
Issuing Bank to satisfy such Lender’s obligations to it under such Sections
until all such unsatisfied obligations are fully paid and/or (ii) hold any such
amounts in a segregated account over which the Administrative Agent shall have
exclusive control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion. (g) The Administrative Agent may from time to time
provide the Borrowers with account statements or invoices with respect to any of
the Secured Obligations (the “Statements”). The Administrative Agent is under no
duty or obligation to provide Statements, which, if provided, will be solely for
the Borrowers’ convenience. Statements may contain estimates of the amounts owed
during the relevant billing period, whether of principal, interest, fees or
other Secured Obligations. If the Borrowers pay the full amount indicated on a
Statement on or before the due date indicated on such Statement, the Borrowers
shall not be in default of payment with respect to the billing period indicated
on such Statement; provided, that acceptance by the Administrative Agent, on
behalf of the Lenders, of any payment that is less than the total amount
actually due at that time (including but not limited to any past due amounts)
shall not constitute a waiver of the Administrative Agent’s or the Lenders’
right to receive payment in full at another time. SECTION 2.19. Mitigation
Obligations; Replacement of Lenders. (a) If any Lender requests compensation
under Section 2.15, or if any Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrowers hereby agree to
pay all 74



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre080.jpg]
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment. (b) If (i) any Lender requests compensation under
Section 2.15, (ii) any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.17 or (iii) any Lender becomes a Defaulting
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Sections 2.15 or 2.17) and obligations under the
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that (i)
the Company shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, each Issuing Bank and the
Swingline Lender), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply. Each party hereto agrees that (x) an assignment required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Borrower Representative, the Administrative Agent and
the assignee (or, to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and (y) the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective and shall be deemed
to have consented to and be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.
SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender: (a) fees shall cease to accrue on the unfunded portion of the Commitment
of such Defaulting Lender pursuant to Section 2.12(a); (b) any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 2.18(b) or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any Issuing Bank or
Swingline Lender hereunder; third, to cash collateralize the Issuing Bank’s LC
Exposure with respect to such Defaulting Lender in accordance with this Section;
fourth, as the Borrower Representative may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent 75



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre081.jpg]
and the Borrower Representative, to be held in a deposit account and released
pro rata in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) cash
collateralize the Issuing Bank’s future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with this Section; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Bank or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement or under
any other Loan Document; seventh, so long as no Default or Event of Default
exists, to the payment of any amounts owing to the Borrowers as a result of any
judgment of a court of competent jurisdiction obtained by any Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in the Borrowers’ obligations
corresponding to such Defaulting Lender’s LC Exposure and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments without giving
effect to clause (d) below. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto; (c) such Defaulting Lender shall not have the right
to vote on any issue on which voting is required (other than to the extent
expressly provided in Section 9.02(b)) and the Commitment and Revolving Exposure
of such Defaulting Lender shall not be included in determining whether the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to Section 9.02)
or under any other Loan Document; provided, that, except as otherwise provided
in Section 9.02, this clause (b) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby; (d) if any
Swingline Exposure or LC Exposure exists at the time such Lender becomes a
Defaulting Lender then: (i) all or any part of the Swingline Exposure and LC
Exposure of such Defaulting Lender shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Applicable Percentages but only (x)
to the extent that the conditions set forth in Section 4.02 are satisfied at the
time of such reallocation (and, unless the Borrower Representative shall have
otherwise notified the Administrative Agent at such time, the Borrowers shall be
deemed to have represented and warranted that such conditions are satisfied at
such time) and (y) to the extent that such reallocation does not, as to any
non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving Exposure and
to exceed its Commitment; (ii) if the reallocation described in clause (i) above
cannot, or can only partially, be effected, the Borrowers shall within one (1)
Business Day following notice by the Administrative Agent (x) first, prepay such
Swingline Exposure and (y) second, cash collateralize for the benefit of the
relevant Issuing Banks only the Borrowers’ obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) 76



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre082.jpg]
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding; (iii) if the Borrowers cash collateralize any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;
(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and (v) if all or any portion of
such Defaulting Lender’s LC Exposure is neither reallocated nor cash
collateralized pursuant to clause (i) or (ii) above, then, without prejudice to
any rights or remedies of any Issuing Bank or any other Lender hereunder, all
letter of credit fees payable under Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the relevant Issuing Banks
until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and (e) so long as such Lender is a Defaulting Lender, the
Issuing Banks shall not be required to issue, amend, renew, extend or increase
any Letter of Credit, unless it is satisfied that such Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.20(d), and LC Exposure related to any newly issued
or increased Letter of Credit shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.20(d)(i) (and such Defaulting Lender shall
not participate therein). If (i) a Bankruptcy Event or a Bail-In Action with
respect to a Lender Parent shall occur following the date hereof and for so long
as such event shall continue or (ii) any Issuing Bank has a good faith belief
that any Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless such
Issuing Bank shall have entered into arrangements with the Borrowers or such
Lender, satisfactory to such Issuing Bank to defease any risk to it in respect
of such Lender hereunder. In the event that the Administrative Agent, the
Borrower Representative and each Issuing Bank each agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the LC Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage, whereupon such Lender will cease to be a Defaulting Lender; provided
that, no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Company while that Lender was a Defaulting
Lender; provided, further, that, except to the extent otherwise expressly agreed
by the affected parties, no change hereunder from Defaulting Lender to Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. SECTION 2.21. Returned
Payments. If after receipt of any payment which is applied to the payment of all
or any part of the Obligations (including a payment effected through exercise of
a right of setoff), the Administrative Agent or any Lender is for any reason
compelled to surrender such payment or proceeds to any Person because such
payment or application of proceeds is invalidated, declared fraudulent, 77



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre083.jpg]
set aside, determined to be void or voidable as a preference, impermissible
setoff, or a diversion of trust funds, or for any other reason (including
pursuant to any settlement entered into by the Administrative Agent or such
Lender in its discretion), then the Obligations or part thereof intended to be
satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the
Administrative Agent or such Lender. The provisions of this Section 2.21 shall
be and remain effective notwithstanding any contrary action which may have been
taken by the Administrative Agent or any Lender in reliance upon such payment or
application of proceeds. The provisions of this Section 2.21 shall survive the
termination of this Agreement. SECTION 2.22. Banking Services and Swap
Agreements. Each Lender or Affiliate thereof providing Banking Services
(excluding Lease Financing) for, or having Swap Agreements with, any Loan Party
or any Subsidiary or Affiliate of a Loan Party shall deliver to the
Administrative Agent, promptly after entering into such Banking Services or Swap
Agreements, written notice setting forth the aggregate amount of all Banking
Services Obligations and Swap Agreement Obligations of such Loan Party or
Subsidiary or Affiliate thereof to such Lender or Affiliate (whether matured or
unmatured, absolute or contingent). In addition, each such Lender or Affiliate
thereof shall deliver to the Administrative Agent, from time to time after a
significant change therein or upon a request therefor, a summary of the amounts
due or to become due in respect of such Banking Services Obligations and Swap
Agreement Obligations. The most recent information provided to the
Administrative Agent shall be used in determining the amounts to be applied in
respect of such Banking Services Obligations and/or Swap Agreement Obligations
pursuant to Section 2.18(b) and which tier of the waterfall, contained in
Section 2.18(b), such Banking Services Obligations and/or Swap Agreement
Obligations will be placed. ARTICLE III Representations and Warranties Each Loan
Party represents and warrants to the Lenders that: SECTION 3.01. Organization;
Powers. Each Loan Party and its Material Subsidiaries is duly organized or
formed, validly existing and in good standing (to the extent such concept is
applicable in the relevant jurisdiction) under the laws of the jurisdiction of
its organization, has all requisite power and authority to carry on its business
as now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing (to the extent
such concept is applicable) in, every jurisdiction where such qualification is
required. SECTION 3.02. Authorization; Enforceability. The Transactions are
within each Loan Party’s organizational powers and have been duly authorized by
all necessary organizational actions and, if required, actions by equity
holders. The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any material consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (b) will not
violate in any material respect any applicable law or regulation or the charter,
by-laws or other organizational documents of any Borrower or any of the Material
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon any Borrower 78



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre084.jpg]
or any of the Material Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by any Borrower or any of the
Material Subsidiaries, except, in the case of this clause (c), that could not
reasonably be expected to result in a Material Adverse Effect, and (d) will not
result in the creation or imposition of any Lien on any asset of any Borrower or
any of the Material Subsidiaries, other than Liens created under the Loan
Documents. SECTION 3.04. Financial Condition; No Material Adverse Change. (a)
The Company has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended August 25, 2018 reported on by Deloitte & Touche LLP,
independent public accountants and (ii) as of and for the fiscal quarter and the
portion of the fiscal year ended May 25, 2019, certified by a Financial Officer.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to the year-end audit adjustments and the absence
of footnotes in the case of statements referred to in clause (ii) of the
immediately preceding sentence. (b) The Company has heretofore furnished to the
Lenders its pro forma consolidated balance sheet and related pro forma
consolidated statement of income for the twelve-month period ended August 25,
2018, prepared giving effect to the Transactions as if the Transactions had
occurred on such date (in the case of such balance sheet) or at the beginning of
such period (in the case of such statement of income). Such pro forma
consolidated balance sheet and related pro forma consolidated statement of
income (i) has been prepared by the Company in good faith, based on assumptions
believed by the Company to be reasonable at the time such assumptions were made
and (iii) presents fairly, in all material respects, the pro forma financial
position of the Company and its consolidated Subsidiaries as of such date as if
the Transactions had occurred on such date. (c) Since August 25, 2018, there has
been no material adverse change in the business, assets, operations or
condition, financial or otherwise, of the Company and its Subsidiaries, taken as
a whole. SECTION 3.05. Properties. (a) Except for Liens permitted pursuant to
Section 6.02, each of the Company and its Material Subsidiaries has good title
to, or (to the knowledge of the Company) valid leasehold interests in, all its
real and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not, to their knowledge, infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. SECTION 3.06. Litigation and Environmental Matters. (a) There are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Borrower,
threatened against or affecting the Company or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions. There are no labor controversies pending against
or, to the knowledge of the Company, threatened against 79



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre085.jpg]
or affecting the Company or any of its Subsidiaries (i) which could reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect, or (ii) that involve this Agreement or the Transactions. (b) Except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability. SECTION 3.07. Compliance with Laws and Agreements; No Default. Each
of the Company and its Subsidiaries is in compliance with all laws, regulations
and orders of any Governmental Authority applicable to it or its property and
all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing. SECTION 3.08. Investment Company Status.
Neither the Company nor any of its Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.
SECTION 3.09. Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all federal income Tax returns and all other material Tax
returns and reports required to have been filed and has paid or caused to be
paid or made a provision for the payment of all federal income Taxes and all
other material Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which the
Company or such Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. SECTION
3.10. ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. SECTION 3.11. Disclosure. As of the Effective Date,
each Loan Party has disclosed to the Lenders all material agreements,
instruments and corporate or other restrictions to which it or any of its
subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. All written information, other than any projections, estimates,
forecasts and other forward-looking information and information of a general
economic or industry-specific nature, furnished by or on behalf of the Company
or any Subsidiary to the Administrative Agent or any Lender on or prior to the
Effective Date, when taken as a whole and after giving effect to all supplements
and updates thereto, did not (when furnished) contain any untrue statement of
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading (when taken as a whole
and after giving effect to all such supplements and updates thereto) in light of
the circumstances under which such statements were made; provided that, with
respect to the Projections furnished by or on behalf of the Company or any
Subsidiary to the Administrative Agent or any Lender on or prior to the
Effective Date pursuant to or in connection with the negotiation of this
Agreement or any other Loan Document or included therein (the “Projections”),
the Company represents only that such information was prepared in good faith
based upon assumptions believed by the Company to be reasonable at the time
prepared (it being understood by the Administrative Agent and the Lenders that
any such Projections are as to future events and are not to be viewed as facts
and are subject to significant uncertainties and contingencies, many of which
are beyond the control of the Company or the Subsidiaries, 80



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre086.jpg]
that no assurances can be given that such Projections will be realized and that
actual results during the period or periods covered by any such Projections may
differ materially from the projected results contained therein and that such
differences may be material). SECTION 3.12. Material Agreements. No Loan Party
is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in (i) any material agreement to
which it is a party or (ii) any agreement or instrument evidencing or governing
Material Indebtedness, in any such case of clause (i) or (ii) above, which
default could not reasonably be expected to have a Material Adverse Effect.
SECTION 3.13. Margin Stock. No Loan Party is engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock, and no part of the proceeds of any Borrowing or Letter of
Credit hereunder will be used to buy or carry any Margin Stock. Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit, not more than 25% of the value of the assets (either of any Loan Party
individually or of the Loan Parties and their Subsidiaries on a consolidated
basis) will be Margin Stock. SECTION 3.14. Liens. There are no Liens on any of
the real or personal properties of the Company or any Subsidiary except for
Liens permitted by Section 6.02. SECTION 3.15. Capitalization and Subsidiaries.
As of the Effective Date, Schedule 3.15 sets forth (a) a correct and complete
list of the name and relationship to the Company of each Subsidiary, (b) a true
and complete listing of each class of each Borrower’s (other than the Company’s)
issued and outstanding Equity Interests, all of which Equity Interests are owned
beneficially and of record by the Persons identified on Schedule 3.15, and (c)
the type of entity of the Company and each Subsidiary. SECTION 3.16. No
Burdensome Restrictions. On the date hereof, no Borrower is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under Section
6.11. SECTION 3.17. Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date and the making of each Loan on the
Effective Date and the application of the proceeds of such Loans, (i) the sum of
the liabilities of the Company and its Subsidiaries, taken as a whole, shall not
exceed the present fair saleable value of the assets of the Company and its
Subsidiaries, taken as a whole; (ii) the capital of the Company and its
Subsidiaries, taken as a whole, shall not be unreasonably small in relation to
the business of the Company and its Subsidiaries, taken as a whole, contemplated
on the date hereof and (iii) the Company and its Subsidiaries, taken as a whole,
do not intend to incur, or believe that they will incur, debts including current
obligations beyond their ability to pay such debt as they mature in the ordinary
course of business. For the purposes hereof, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5). (b) The Company
does not intend to, nor will it permit any of its Subsidiaries to, and the
Company does not believe that it or any of its Subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it or any such Subsidiary and
the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary. 81



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre087.jpg]
SECTION 3.18. Insurance. Schedule 3.18 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums in respect of such
insurance due and payable on or prior to the Effective Date have been paid. Each
Borrower maintains, and has caused each Subsidiary to maintain, with financially
sound and reputable insurance companies, insurance on all their real and
personal property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks as are adequate
and customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations. SECTION 3.19. Security
Interest in Collateral. The Collateral Documents, upon execution and delivery
thereof by the parties thereto, will create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a valid and enforceable security
interest in the Collateral covered thereby and (i) when the Collateral
constituting certificated securities (as defined in the UCC) is delivered to the
Administrative Agent, together with instruments of transfer duly endorsed in
blank, the Liens under the Collateral Documents will constitute a fully
perfected security interest in all right, title and interest of the respective
Loan Parties thereunder in such Collateral, prior and superior in right to any
other Person, except for Liens permitted by Section 6.02 and (ii) when financing
statements in appropriate form are filed in the applicable filing offices, the
security interest created under the Collateral Documents will constitute a fully
perfected security interest in all right, title and interest of the respective
Loan Parties in the remaining Collateral to the extent perfection can be
obtained by filing UCC financing statements, prior and superior to the rights of
any other Person, except for Liens permitted by Section 6.02. SECTION 3.20.
Employment Matters. As of the Effective Date, there are no strikes, lockouts or
slowdowns against any Loan Party or any Subsidiary pending or, to the knowledge
of any Loan Party, threatened, that, in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. The hours worked by and
payments made to employees of the Loan Parties and their Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters in a manner that,
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. All payments due from any Loan Party or any Subsidiary, or for which any
claim may be made against any Loan Party or any Subsidiary, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Loan Party or such Subsidiary,
except those that could not reasonably be expected to have a Material Adverse
Effect. SECTION 3.21. Anti-Corruption Laws and Sanctions. The Company has
implemented and maintains in effect policies and procedures reasonably designed
to ensure compliance by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Company, its Subsidiaries and to the knowledge of
the Company its officers, directors, employees and agents that will act in any
capacity in connection with or benefit from the credit facilities established
hereby, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Company, any Subsidiary or to the
knowledge of the Company or such Subsidiary any of their respective directors,
officers or employees, or (b) to the knowledge of the Company, any agent of the
Company or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other Transactions will
violate any Anti-Corruption Law or applicable Sanctions. SECTION 3.22. EEA
Financial Institutions. No Loan Party is an EEA Financial Institution. SECTION
3.23. Use of Proceeds. The proceeds of the Loans have been used and will be
used, whether directly or indirectly as set forth in Section 5.08. 82



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre088.jpg]
SECTION 3.24. Plan Assets; Prohibited Transactions. No Loan Party or any of its
Subsidiaries is an entity deemed to hold “plan assets” (within the meaning of
the Plan Asset Regulations), and neither the execution, delivery nor performance
of the transactions contemplated under this Agreement, including the making of
any Loan and the issuance of any Letter of Credit hereunder, will give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code. ARTICLE IV Conditions SECTION 4.01. Effective Date. The obligations of
the Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
(a) Credit Agreement and Other Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) each of the other
documents, instruments, legal opinions and other agreements listed on Exhibit D
that are required to be delivered on or prior to the date hereof, all in form
and substance satisfactory to the Administrative Agent and its counsel. (b)
Funding Account. The Administrative Agent shall have received a notice setting
forth the deposit account(s) of the Borrowers (the “Funding Account”) to which
the Administrative Agent is authorized by the Borrowers to transfer the proceeds
of any Borrowings requested or authorized pursuant to this Agreement. (c)
Borrowing Base Certificate. The Administrative Agent shall have received an
Aggregate Borrowing Base Certificate and a Borrowing Base Certificate for each
Borrower, in each case, prepared as of the last day of the most recent month
ended at least twenty (20) calendar days prior to the Effective Date. (d)
Closing Availability. After giving effect to all Borrowings to be made on the
Effective Date, the issuance of any Letters of Credit on the Effective Date and
the payment of all fees and expenses due hereunder, and with all of the Loan
Parties’ indebtedness, liabilities, and obligations current, the Aggregate
Availability shall not be less than $38,500,000. (e) Fees and Expenses. All fees
and expenses due and payable to the Administrative Agent, the Lenders and their
respective Affiliates and required to be paid on or prior to the Effective Date
shall have been paid or shall have been authorized to be deducted from the
proceeds of the initial Loans, so long as any such fees or expenses not
expressly set forth in the fee letters entered into by the Company in connection
with the Transactions have been invoiced not less than two (2) Business Days
prior to the Effective Date (except as otherwise reasonably agreed by the
Company). (f) Patriot Act, Etc. At least three (3) Business Days prior to the
Effective Date, the Administrative Agent and the Lead Arranger shall have
received all documentation and other information about the Company and the other
Loan Parties as shall have been reasonably requested in writing by either the
Administrative Agent or by the Lead Arranger at least ten (10) days prior to the
Effective Date and required by U.S. regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act. 83



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre089.jpg]
(g) Other Documents. The Administrative Agent shall have received such other
documents and information as the Administrative Agent, the Issuing Bank, any
Lender or their respective counsel may have reasonably requested. The
Administrative Agent shall notify the Company and the Lenders of the Effective
Date, and such notice shall be conclusive and binding. SECTION 4.02. Each Other
Credit Event. The obligation of each Lender to make a Loan on the occasion of
any Borrowing, and of the Issuing Banks to issue, amend, renew or extend any
Letter of Credit, is subject to the satisfaction of the following conditions:
(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects (provided that any
representation or warranty that is qualified by materiality, Material Adverse
Effect or similar language shall be true and correct in all respects) on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects (provided
that any representation or warranty that is qualified by materiality, Material
Adverse Effect or similar language shall be true and correct in all respects) as
of such earlier date. (b) At the time of and immediately after giving effect to
such Borrowing or the issuance, amendment, renewal or extension of such Letter
of Credit, as applicable, no Default shall have occurred and be continuing. (c)
After giving effect to such Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit, the Borrowers shall be in compliance with the
Revolving Exposure Limitations. Each Borrowing and each issuance, amendment,
renewal or extension of a Letter of Credit shall be deemed to constitute a
representation and warranty by the Loan Parties on the date thereof as to the
matters specified in paragraphs (a), (b) and (c) of this Section. ARTICLE V
Affirmative Covenants Until the Commitments shall have expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full (other than Unliquidated Obligations not
yet due and payable and Obligations expressly stated to survive such payment and
termination) and all Letters of Credit shall have expired or terminated, in each
case, without any pending draw (or shall have been cash collateralized or
backstopped pursuant to arrangements reasonably satisfactory to the
Administrative Agent), and all LC Disbursements shall have been reimbursed, each
Loan Party executing this Agreement covenants and agrees, jointly and severally
with all of the other Loan Parties, with the Lenders that: SECTION 5.01.
Financial Statements; Borrowing Base and Other Information. The Company will
furnish to the Administrative Agent for distribution to each Lender: (a) within
ninety (90) days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Deloitte & Touche LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification 84



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre090.jpg]
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied; (b) within forty-five (45) days after the end of each of the first
three fiscal quarters of each fiscal year of the Company, its consolidated and
consolidating balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of a Financial Officer as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; (c) [Intentionally Omitted]; (d) concurrently with any
delivery of financial statements under clause (a) or (b) above, a certificate of
a Financial Officer of the Borrower Representative in substantially the form of
Exhibit C (i) certifying, in the case of the financial statements delivered
under clause (b), as presenting fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, (ii) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations of the Fixed Charge Coverage Ratio as of the last day of
the most recently ended period of four (4) Fiscal Quarters (provided that the
Fixed Charge Coverage Ratio shall only be tested for compliance purposes during
an FCCR Test Period) and (iv) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate; (e) within ninety (90) days after the end of each fiscal year
of the Company, a copy of the plan and forecast of the Company and its
Subsidiaries in the form previously provided to, and approved by, the
Administrative Agent; (f) (i) as soon as available but in any event within
twenty (20) days after the end of each fiscal quarter following the Effective
Date (or, (x) during any Monthly Reporting Period, within twenty (20) days after
the end of each calendar month following the Effective Date or (y) during any
Weekly Reporting Period, by the Wednesday immediately following the end of each
calendar week) and (ii) at such other times as may be necessary to re-determine
Aggregate Availability or Availability for any Borrower or as may be reasonably
requested by the Administrative Agent, as of the period then ended, an Aggregate
Borrowing Base Certificate, together with a Borrowing Base Certificate for each
Borrower, and supporting information in connection therewith, together with any
additional reports with respect to the Aggregate Borrowing Base or the Borrowing
Base of any Borrower as the Administrative Agent may reasonably request; (g) as
soon as available but in any event within twenty (20) days of the end of each
fiscal quarter (or, during any Monthly Reporting Period or Weekly Reporting
Period, within twenty (20) days of the end of each calendar month), as of the
period then ended, all delivered electronically in a text formatted file
acceptable to the Administrative Agent: 85



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre091.jpg]
(i) a detailed aging of the Borrowers’ Accounts, including all invoices aged by
invoice date and due date (with an explanation of the terms offered), prepared
in a manner reasonably acceptable to the Administrative Agent, together with a
summary specifying the name, address, and balance due for each Account Debtor;
(ii) a schedule detailing the Borrowers’ Inventory, in form reasonably
satisfactory to the Administrative Agent, (1) by location (showing U16
Inventory, Inventory in transit, any Inventory located with a third party under
any consignment, bailee arrangement, or warehouse agreement), by class (raw
material, work-in-process and finished goods), by product type, and by volume on
hand, which Inventory shall be valued at the lower of cost (determined on a
first-in, first-out basis) or market and adjusted for Reserves as the
Administrative Agent has previously indicated to the Borrower Representative are
deemed by the Administrative Agent to be appropriate, and (2) including a report
of any variances or other results of Inventory counts performed by the Borrowers
since the last Inventory schedule (including information regarding sales or
other reductions, additions, returns, credits issued by Borrowers and complaints
and claims made against the Borrowers); (iii) if a Monthly Reporting Period or
Weekly Reporting Period is then in effect, a worksheet of calculations prepared
by the Borrowers to determine Eligible Accounts and Eligible Inventory, such
worksheets detailing the Accounts and Inventory excluded from Eligible Accounts
and Eligible Inventory and the reason for such exclusion; and (iv) a
reconciliation of the Borrowers’ Accounts and Inventory between (A) the amounts
shown in the Borrowers’ general ledger and financial statements and the reports
delivered pursuant to clauses (i) and (ii) above and (B) the amounts and dates
shown in the reports delivered pursuant to clauses (i) and (ii) above and the
Aggregate Borrowing Base Certificate and the Borrowing Base Certificate of each
Borrower delivered pursuant to clause (f) above as of such date; (h) as soon as
available but in any event within twenty (20) days of the end of each fiscal
quarter (or, during any Monthly Reporting Period or Weekly Reporting Period,
within twenty (20) days of the end of each calendar month) and at such other
times as may be requested by the Administrative Agent, as of the period then
ended, a schedule and aging of the Borrowers’ accounts payable, delivered
electronically in a text formatted file acceptable to the Administrative Agent;
(i) as soon as available but in any event within twenty (20) days of the end of
each fiscal year of the Company, and at such other times as may be requested by
the Administrative Agent, an updated customer list for each Borrower and its
Subsidiaries, which list shall state the customer’s name, mailing address and
phone number, delivered electronically in a text formatted file acceptable to
the Administrative Agent and certified as true and correct by a Financial
Officer of the Borrower Representative; (j) promptly upon the Administrative
Agent’s reasonable request: (i) copies of invoices issued by the Borrowers in
connection with any Accounts, credit memos, shipping and delivery documents, and
other information related thereto; (ii) copies of purchase orders, invoices, and
shipping and delivery documents in connection with any Inventory or Equipment
purchased by any Loan Party; and (iii) a schedule detailing the balance of all
intercompany accounts of the Loan Parties; 86



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre092.jpg]
(k) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by the Company to its shareholders generally, as the
case may be; and (l) promptly following any request therefor, (i) such other
information regarding the operations, business affairs and financial condition
of the Company or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request, and
(ii) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act. Documents required to be delivered pursuant to this Section 5.01
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date on which such documents are filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Company shall notify (which may be by facsimile or through
Electronic Systems) the Administrative Agent of the filing of any such documents
and provide to the Administrative Agent through Electronic Systems electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by any Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents to it
and maintaining its copies of such documents. Notwithstanding anything contained
herein, in every instance the Company shall be required to provide paper copies
of the compliance certificates required by clause (d) of this Section 5.01 to
the Administrative Agent. SECTION 5.02. Notices of Material Events. The Company
will furnish to the Administrative Agent (for distribution to each Lender)
written notice of the following, promptly after a Responsible Officer of the
Company obtains actual knowledge thereof: (a) the occurrence of any Default; (b)
the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary thereof that, if adversely determined, could reasonably be expected
to result in a Material Adverse Effect; (c) any loss, damage, or destruction to
the Collateral in the amount of $7,500,000 or more, whether or not covered by
insurance; (d) any and all default notices received under or with respect to any
leased location or public warehouse where Inventory constituting Collateral with
a value in excess of $2,500,000 is located; (e) all amendments to the Term Loan
Agreement, together with a copy of each such amendment; (f) the occurrence of
any ERISA Event that, alone or together with any other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
and (g) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect. 87



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre093.jpg]
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto. Information
required to be delivered pursuant to clause (b), (e), (f) and (g) of this
Section shall be deemed to have been delivered if such information, or one or
more annual, quarterly, current or other reports containing such information, is
(i) filed for public availability on the SEC’s Electronic Data Gathering and
Retrieval System, (ii) posted on www.winnebagoind.com or at another website
identified in a notice from the Company and accessible by the Lenders without
charge; or (iii) posted on the Company’s behalf on an Internet or intranet
website, if any, to which the Administrative Agent and the Lenders have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent). Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent. SECTION 5.03. Existence;
Conduct of Business. Each Loan Party will, and will cause each of its Material
Subsidiaries to, (a) do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and (b) take, or
cause to be taken, all reasonable actions to preserve, renew and keep in full
force and effect the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights
material to the conduct of the business of the Company and its Subsidiaries,
taken as a whole, and maintain all requisite authority to conduct its business
in each jurisdiction in which its business is conducted, except, in the case of
this clause (b), to the extent failure to do so could not reasonably be expected
to result in a Material Adverse Effect; provided that, the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03. SECTION 5.04. Payment of Obligations. Each Loan Party will, and
will cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
such Loan Party or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect. SECTION 5.05. Maintenance of Properties. Each Loan Party will,
and will cause each Subsidiary to, keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear and casualty and condemnation excepted, except to the extent such
failure could not reasonably be expected to have a Material Adverse Effect.
SECTION 5.06. Books and Records; Inspection Rights. The Loan Parties will, and
will cause each of their Subsidiaries to, keep in all material respects proper
books of record and account in which full, true and correct entries in all
material respects in conformity, in all material respects, with GAAP and
applicable law are made of all material dealings and material transactions in
relation to its business and activities. The Loan Parties will, and will cause
each of the Subsidiaries to, permit any representatives designated by the
Administrative Agent, who may be accompanied by a Lender, upon no less than five
(5) Business Days’ prior written notice (provided that no such prior written
notice shall be required during the occurrence and continuance of an Event of
Default) and at reasonable times during normal business hours, to visit and
inspect its properties, to examine and make extracts from its books and records,
environmental assessment reports and Phase I or Phase II studies, and to discuss
its affairs, finances and condition with its officers, all at such reasonable
times and as often as reasonably requested; provided, that so long as no Event
of Default has occurred and is continuing, the Loan Parties shall not be
required to pay for any such inspection (but may be obligated reimburse the
Administrative Agent for field exams and appraisals as provided in 88



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre094.jpg]
Sections 5.11 and 5.12 below). The Loan Parties acknowledge that the
Administrative Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders Reports pertaining to the Loan Parties’ assets for
internal use by the Administrative Agent and the Lenders. The Loan Parties and
the Subsidiaries shall have no obligation to discuss or disclose to
Administrative Agent, any Lender, or any of their officers, directors, employees
or agents, materials protected by attorney-client privilege (including any
attorney work product) materials that constitute non-financial trade secrets or
non-financial proprietary information, or materials that the Loan Parties or any
of the Subsidiaries may not disclose without violation of a confidentiality
obligation binding upon it. SECTION 5.07. Compliance with Laws and Material
Contractual Obligations. Each Loan Party will, and will cause each Subsidiary
to, (i) comply with all Requirements of Law applicable to it or its property
(including without limitation applicable Environmental Laws) and (ii) perform in
all material respects its obligations under material agreements to which it is a
party, except, in each case for clauses (i) and (ii) above, where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. Each Loan Party will maintain in effect and
enforce policies and procedures designed to ensure compliance by such Loan
Party, its Subsidiaries and their respective directors, officers and employees
with Anti-Corruption Laws and applicable Sanctions in all material respects.
SECTION 5.08. Use of Proceeds. The proceeds of the Revolving Loans and the
Letters of Credit will be used only to finance the Transaction Costs and to
finance the working capital needs, and for general corporate purposes (including
Restricted Payments and Permitted Acquisitions as permitted hereunder), of the
Company and its Subsidiaries. No part of the proceeds of any Loan and no Letter
of Credit will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X. No Borrower will request any Borrowing or Letter of
Credit, and no Borrower shall use, and each Borrower shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent permitted
for a Person required to comply with Sanctions, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.
SECTION 5.09. Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers (a) insurance in such
amounts and against such risks (including, without limitation: loss or damage by
fire and loss in transit; theft, burglary, pilferage, larceny, embezzlement, and
other criminal activities; business interruption; and general liability) and
such other hazards, as is customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations and (b) all insurance required pursuant to the Collateral
Documents. The Borrowers will furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained. SECTION 5.10. Casualty and Condemnation. The Borrowers will (a)
furnish to the Administrative Agent and the Lenders prompt written notice upon
obtaining knowledge of any casualty or other insured damage to any Collateral in
excess of $7,500,000 or the commencement of any action or proceeding for the
taking of any Collateral or interest therein with a book value in excess of
$7,500,000 under power of eminent domain or by condemnation or similar
proceeding and (b) ensure that the Net Proceeds of any such event (whether in
the form of insurance proceeds, condemnation awards or otherwise) are collected
and applied in accordance with the applicable provisions of this Agreement and
the Collateral Documents. 89



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre095.jpg]
SECTION 5.11. Appraisals. At any time that the Administrative Agent reasonably
requests, each Loan Party will permit the Administrative Agent to conduct
appraisals or updates thereof of their Inventory with an appraiser engaged by
the Administrative Agent, such appraisals and updates to include, without
limitation, information required by any applicable Requirement of Law and to be
conducted with reasonable prior notice and during normal business hours. Only
one (1) such Inventory appraisal every other calendar year shall be at the sole
expense of the Loan Parties; provided that (i) an Inventory appraisal may be
conducted during any calendar year at the sole expense of the Loan Parties if
the Aggregate Availability is less than $50,000,000 at any time during such
calendar year, (ii) two (2) such Inventory appraisals per calendar year shall be
at the sole expense of the Loan Parties if the Aggregate Availability is less
than the greater of $16,500,000 and 10% of the Aggregate Commitment at any time
during such calendar year and (iii) during the occurrence and continuance of an
Event of Default, there shall be no limitation on the number or frequency of
appraisals that shall be at the sole expense of the Loan Parties. SECTION 5.12.
Field Examinations. At any time that the Administrative Agent reasonably
requests, each Loan Party will, and will cause each Subsidiary to, permit, upon
reasonable prior notice and during normal business hours, the Administrative
Agent to conduct a field examination to ensure adequacy of Collateral included
in the Borrowing Bases and related reporting and control systems. For purposes
of this Section 5.12, it is understood and agreed that a single field
examination may consist of examinations conducted at multiple relevant sites and
involve one or more relevant Loan Parties and their assets. Only one (1) such
field examinations per calendar year shall be at the sole expense of the Loan
Parties; provided that (i) two (2) such field examinations per calendar year
shall be at the sole expense of the Loan Parties if the Aggregate Availability
is less than the greater of $16,500,000 and 10% of the Aggregate Commitment at
any time during such calendar year and (ii) during the occurrence and
continuance of an Event of Default, there shall be no limitation on the number
or frequency of field examinations that shall be at the sole expense of the Loan
Parties. SECTION 5.13. Accuracy of Information. The Loan Parties will ensure
that any information, including financial statements or other documents,
furnished to the Administrative Agent or the Lenders in writing in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder contains no material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and the furnishing of such information shall be deemed to
be a representation and warranty by the Borrowers on the date thereof as to the
matters specified in this Section 5.13; provided that, with respect to projected
financial information, the Loan Parties will only ensure that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time. SECTION 5.14. Additional Collateral; Further Assurances. (a) Within
sixty (60) days (or such later date as may be agreed upon by the Administrative
Agent in its reasonable discretion) after any wholly-owned Subsidiary qualifies
as a Material Domestic Subsidiary pursuant to the definition of “Material
Domestic Subsidiary”, the Company shall provide the Administrative Agent with
written notice thereof setting forth information in reasonable detail describing
the material assets of such Person and shall cause each such Subsidiary to
deliver to the Administrative Agent a Joinder Agreement and a joinder to the
Security Agreement (in the form contemplated thereby) pursuant to which such
Subsidiary agrees to be bound by the terms and provisions hereof and thereof,
such delivery to be accompanied by requisite resolutions, other organizational
documentation and legal opinions as may be reasonably requested by, and in form
and substance reasonably satisfactory to, the Administrative Agent and its
counsel. Notwithstanding anything to the contrary in any Loan Document, (i) no
Excluded Domestic Subsidiary or Excluded Foreign Subsidiary shall be required to
be a Loan Party and (ii) no 90



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre096.jpg]
Collateral constituting fee-owned real property located in the State of New York
shall secure any Commitments, Revolving Loans or Revolving Exposure. (b) Subject
the terms, limitations and exceptions set forth in the applicable Collateral
Documents and this Section 5.14(b), each Loan Party will cause all of its owned
property (whether real, personal, tangible, intangible, or mixed but excluding
Excluded Assets and any real property that is not Material Real Property) to be
subject at all times to perfected Liens in favor of the Administrative Agent for
the benefit of the Secured Parties to secure the Secured Obligations in
accordance with the terms and conditions of the Collateral Documents on a first
priority basis, subject in any case to Liens permitted by Section 6.02. Without
limiting the generality of the foregoing, and subject to the terms, limitations
and exceptions set forth in the applicable Collateral Documents, the Company (i)
will cause the Applicable Pledge Percentage of the issued and outstanding Equity
Interests of each Pledge Subsidiary directly owned by the Company or any other
Loan Party (other than Excluded Assets) to be subject at all times to a first
priority perfected (subject in any case to Liens permitted by Section 6.02) Lien
in favor of the Administrative Agent to secure the Secured Obligations in
accordance with the terms and conditions of the Collateral Documents or such
other pledge and security documents as the Administrative Agent shall reasonably
request and (ii) will deliver Mortgages and Mortgage Instruments with respect to
Material Real Property owned by the Company or such Loan Party to the extent,
and within such time period as is, reasonably required by the Administrative
Agent. Notwithstanding anything to the contrary in this Section 5.14, (i) no
such Mortgage or Mortgage Instruments are required to be delivered hereunder
until the date that is ninety (90) days (or such later date as may be agreed
upon by the Administrative Agent in its reasonable discretion) after (A) the
Effective Date, with respect to Material Real Property owned by the Company or
any other Loan Party on the Effective Date or (B) the date of acquisition
thereof, with respect to Material Real Property acquired by the Company or any
other Loan Party after the Effective Date and (ii) no foreign pledge
documentation in respect of the pledge of Equity Interests of a Pledge
Subsidiary that is a Material Foreign Subsidiary shall be required hereunder (A)
until the date that is ninety (90) days after the Effective Date or such later
date as the Administrative Agent may agree in the exercise of its reasonable
discretion with respect thereto, (B) to the extent the Administrative Agent or
its counsel determines that such pledge would not provide material credit
support for the benefit of the Secured Parties pursuant to legally valid,
binding and enforceable pledge agreements, and (C) to the extent the Company
reasonably determines in its good faith judgment that such pledge would result
in a material adverse tax consequence to the Company or any Subsidiary. (c) If,
at any time after the Effective Date any Subsidiary of the Company that is not a
Loan Party shall become party to a guaranty of, or grant a Lien on any assets to
secure, the Term Loan Obligations, any Subordinated Indebtedness or any other
Material Indebtedness of a Loan Party, the Company shall promptly notify the
Administrative Agent thereof and, within ten (10) days thereof (or such later
date as may be agreed upon by the Administrative Agent) cause such Subsidiary to
comply with Section 5.14(a) and (b) (but without giving effect to the 30-day
grace periods provided therein). (d) Without limiting the foregoing, each Loan
Party will, and will cause each Subsidiary to, execute and deliver, or cause to
be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and take or cause to be taken such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by any Requirement of Law or which the Administrative Agent may, from
time to time, reasonably request to carry out the terms and conditions of this
Agreement and the other Loan Documents and to ensure perfection and priority of
the Liens created or intended to be created by the Collateral Documents, subject
to the terms, limitations, and exceptions set forth herein or in any Collateral
Document, all at the expense of the Loan Parties, in each case to the extent
required by, and subject to the limitations and exceptions of, this Agreement
and the other Loan Documents. 91



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre097.jpg]
(e) If any material assets (other than Excluded Assets or other assets not
required to be Collateral) are acquired by any Loan Party after the Effective
Date (other than assets constituting Collateral under the applicable Collateral
Documents that become subject to the Lien granted by the Loan Parties in favor
of the Administrative Agent in support of all of the Secured Obligations upon
acquisition thereof), the Borrower Representative will promptly (i) notify the
Administrative Agent thereof and, if requested by the Administrative Agent or
the Required Lenders, cause such assets to be subjected to a Lien securing the
Secured Obligations and (ii) take such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, subject to clause (f) of this Section, all at the expense of the Loan
Parties, subject, however, to the terms, limitations and exceptions set forth
herein or in any Collateral Document; provided that with respect to any Material
Real Property acquired by the Company or any other Loan Party after the
Effective Date (including in connection with a Permitted Acquisition), which
property would not be automatically subject to any other Lien pursuant to an
existing Collateral Document, no Mortgage or Mortgage Instrument shall be
required to be delivered hereunder prior to the date that is one hundred twenty
(120) days after the acquisition thereof as determined by the Borrower
Representative (acting reasonably in good faith) (or such later date as may be
agreed upon by the Administrative Agent in its reasonable discretion). (f)
Notwithstanding the foregoing, the parties hereto acknowledge and agree that (i)
in circumstances where the Administrative Agent reasonably determines that the
cost or effort of obtaining or perfecting a security interest in any asset that
constitutes Collateral is excessive in relation to the benefit afforded to the
Secured Parties thereby, the Administrative Agent may exclude such Collateral
from the creation and perfection requirements set forth in this Agreement and
the other Loan Documents and (ii) the Administrative Agent may grant extensions
of time for the creation or perfection of Liens in particular property
(including extensions of time beyond the Effective Date) where it determines
that such creation or perfection cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required by this
Agreement or any other Loan Document. ARTICLE VI Negative Covenants Until the
Commitments shall have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full (other than Unliquidated Obligations not yet due and payable and
Obligations expressly stated to survive such payment and termination) and all
Letters of Credit shall have expired or terminated, in each case, without any
pending draw (or shall have been cash collateralized or backstopped pursuant to
arrangements reasonably satisfactory to the Administrative Agent), and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the other Loan
Parties, with the Lenders that: SECTION 6.01. Indebtedness. No Loan Party will,
nor will it permit any Subsidiary to, create, incur, assume or permit to exist
any Indebtedness, except: (a) (i) the Secured Obligations and any other
Indebtedness created under the Loan Documents and (ii) (A) Indebtedness under
the Term Loan Agreement and Incremental Equivalent Debt (as defined in the Term
Loan Agreement as of the date hereof) in an aggregate principal amount at any
one time outstanding not to exceed the sum of $425,000,000 plus the Incremental
Term Loan Amount and (B) any Refinancing Indebtedness thereof; (b) Indebtedness
existing on the Effective Date and set forth on Schedule 6.01 and Refinancing
Indebtedness in respect of any of the foregoing; 92



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre098.jpg]
(c) Indebtedness of the Company or any Subsidiary to the Company or any
Subsidiary; provided that (A) any such Indebtedness owing by the Company or any
other Loan Party shall be unsecured and shall be subordinated in right of
payment to the Secured Obligations on terms customary for intercompany
subordinated Indebtedness, as reasonably determined by the Administrative Agent,
(B) any such Indebtedness owing to the Company or any other Loan Party shall be
evidenced by a promissory note which shall have been pledged pursuant to the
Security Agreement and (C) any such Indebtedness owing by any Subsidiary that is
not a Loan Party to any Loan Party shall be incurred in compliance with Section
6.04(d); (d) Guarantees incurred in compliance with Section 6.04; (e)
[Intentionally Omitted]; (f) (i) Indebtedness of the Company or any Subsidiary
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets, including Capital Lease Obligations, purchase money Indebtedness
and any Indebtedness assumed by the Company or any Subsidiary in connection with
the acquisition of any such assets or secured by a Lien on any such assets prior
to the acquisition thereof and (ii) Refinancing Indebtedness in respect of
Indebtedness incurred or assumed pursuant to clause (i) above; provided that the
aggregate principal amount of Indebtedness permitted by this clause (f) shall
not exceed the greater of (x) $30,000,000 and (y) 3% of Consolidated Total
Assets (at the time of incurrence); (g) (i) Indebtedness of any Person that
becomes a Subsidiary (or of any Person not previously a Subsidiary that is
merged or consolidated with or into a Subsidiary in a transaction permitted
hereunder) after the Effective Date, or Indebtedness of any Person that is
assumed by any Subsidiary in connection with an acquisition of assets by such
Subsidiary in a Permitted Acquisition; provided that such Indebtedness exists at
the time such Person becomes a Subsidiary (or is so merged or consolidated) or
such assets are acquired and is not created in contemplation of or in connection
with such Person becoming a Subsidiary (or such merger or consolidation) or such
assets being acquired, and (ii) Refinancing Indebtedness in respect of
Indebtedness assumed pursuant to clause (i) above; provided further that the
aggregate principal amount of Indebtedness permitted by this clause (g) shall
not exceed the greater of (x) $50,000,000 and (y) 5% of Consolidated Total
Assets (at the time of incurrence); (h) Permitted Unsecured Indebtedness and
Refinancing Indebtedness in respect thereof; provided that, (i) immediately
prior to and immediately after giving effect (including pro forma effect) to the
incurrence of any Permitted Unsecured Indebtedness under this clause (h), no
Default shall have occurred and be continuing, (ii) immediately after giving
effect (including pro forma effect) to the incurrence of any Permitted Unsecured
Indebtedness, the Total Net Leverage Ratio, calculated on a pro forma basis for
the most recently ended Test Period, shall not exceed 4.25 to 1.00, and (iii)
the Company will, on the date of incurrence of such Indebtedness, deliver to the
Administrative Agent a certificate of a Financial Officer of the Company, dated
such date, confirming the satisfaction of the conditions set forth above and
attaching a reasonably detailed calculation evidencing compliance with the
condition set forth in the preceding clause (ii), identifying the Permitted
Unsecured Indebtedness being incurred and specifying that it is being incurred
pursuant to this clause (h); provided further that the aggregate amount of
Indebtedness incurred by a Subsidiary that is not a Loan Party under this
Section 6.01(h) shall not exceed the greater of (x) $30,000,000 and (y) 3% of
Consolidated Total Assets (at the time of incurrence); (i) Indebtedness incurred
in the ordinary course of business and owed in respect of any overdrafts and
related liabilities arising from treasury, depository and cash management
services or in connection with any automated clearing-house transfers of funds;
93



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre099.jpg]
(j) Indebtedness in respect of (1) letters of credit, bank guarantees and
similar instruments issued for the account of, and (2) lines of credit
established for the account of, the Company or any Subsidiary, in the case of
each of clauses (1) and (2) in the ordinary course of business supporting or
drawn to support, as applicable, obligations under (i) workers’ compensation,
health, disability or other employee benefits, casualty or liability insurance,
unemployment insurance and other social security laws and local state and
federal payroll taxes, (ii) obligations in connection with self-insurance
arrangements in the ordinary course of business and (iii) bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance and
reclamation bonds and obligations of a like nature; (k) Indebtedness consisting
of (i) client advances or deposits received in the ordinary course of business
and (ii) obligations in respect of Repurchase Agreements; (l) Indebtedness of
the Company or any Subsidiary in the form of purchase price adjustments
(including in respect of working capital), earnouts, deferred compensation,
indemnification or other arrangements representing acquisition consideration or
deferred payments of a similar nature incurred in connection with any Permitted
Acquisition or other Investments permitted under Section 6.04 or Dispositions
permitted under Section 6.05; (m) Indebtedness of Foreign Subsidiaries and
Refinancing Indebtedness in respect thereof; provided that, the aggregate
principal amount of Indebtedness permitted by this clause (m) shall not exceed
the greater of (x) $50,000,000 and (y) 5% of Consolidated Total Assets (at the
time of incurrence); (n) Indebtedness relating to premium financing arrangements
for property and casualty insurance plans and health and welfare benefit plans
(including health and workers compensation insurance, employment practices
liability insurance and directors and officers insurance), if incurred in the
ordinary course of business; (o) other unsecured and Subordinated Indebtedness
not otherwise described above, and Refinancing Indebtedness in respect thereof,
in an aggregate principal amount at any time outstanding not in excess of the
greater of (x) $50,000,000 and (y) 5% of Consolidated Total Assets; (p) unfunded
pension fund and other employee benefit plan obligations and liabilities to the
extent they are permitted to remain unfunded under applicable law; (q)
Indebtedness of the Company or any of its Subsidiaries in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each
case provided in the ordinary course of business, including guarantees or
obligations with respect to letters of credit supporting such performance bonds,
bid bonds, appeal bonds, surety bonds and similar obligations; (r) Indebtedness
in respect to judgments or awards under circumstances not giving rise to an
Event of Default; (s) Indebtedness in respect of obligations that are being
contested in accordance with Section 5.04; (t) Indebtedness representing
deferred compensation, severance, pension, and health and welfare retirement
benefits or the equivalent to current and former employees of the Company and
its Subsidiaries incurred in the ordinary course of business or existing on the
Effective Date; and (u) Indebtedness consisting of promissory notes issued by
the Company or any Subsidiary to present or former employees, officers,
directors or consultants (or their estates or beneficiaries under their 94



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre100.jpg]
estates) to finance the purchase or redemption of Equity Interests of the
Company permitted by Section 6.09. For purposes of determining compliance with
this Section 6.01, in the event that an item of Indebtedness (or any portion
thereof) meets the criteria of more than one of the categories of permitted
Indebtedness described in clauses (a) through (u) above, the Company, in its
sole discretion, will be permitted to divide and classify such item of
Indebtedness (or any portion thereof) on the date of incurrence, and at any time
and from time to time may later reclassify all or any portion of any item of
Indebtedness as having been incurred under any category of permitted
Indebtedness described in clauses (a) through (u) above so long as such
Indebtedness is permitted to be incurred pursuant to such provision at the time
of reclassification. SECTION 6.02. Liens. No Loan Party will, nor will it permit
any Subsidiary to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except: (a) (i) Liens created under the Loan Documents and (ii) Lien on
Collateral of the Loan Parties securing Indebtedness incurred pursuant to
Section 6.01(a)(ii) (which Liens shall be subject to an Intercreditor Agreement
and, to the extent on ABL Priority Collateral, shall be junior to the Liens
securing the Secured Obligations); (b) Permitted Encumbrances; (c) any Lien on
any asset of the Company or any Subsidiary existing on the Effective Date and
set forth on Schedule 6.02; provided that (i) such Lien shall not apply to any
other asset of the Company or any Subsidiary other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
or financed by Indebtedness permitted under Section 6.01 and (B) proceeds and
products thereof and (ii) such Lien shall secure only those obligations that it
secures on the Effective Date and extensions, renewals, replacements and
refinancings thereof so long as the principal amount of such extensions,
renewals, replacements and refinancings does not exceed the principal amount of
the obligations being extended, renewed, replaced or refinanced or, in the case
of any such obligations constituting Indebtedness, that are permitted under
Section 6.01(b) as Refinancing Indebtedness in respect thereof; (d) any Lien
existing on any asset prior to the acquisition thereof by the Company or any
Subsidiary or existing on any asset of any Person that becomes a Subsidiary (or
of any Person not previously a Subsidiary that is merged or consolidated with or
into a Subsidiary in a transaction permitted hereunder) after the Effective Date
prior to the time such Person becomes a Subsidiary (or is so merged or
consolidated); provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary (or
such merger or consolidation), (ii) such Lien shall not apply to any other asset
of the Company or any Subsidiary (other than (A) the proceeds or products of
such assets, (B) after-acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition, and (C) in the case of any such merger or consolidation, the assets
of any Subsidiary without significant assets that was formed solely for the
purpose of effecting such acquisition) and (iii) such Lien shall secure only
those obligations that it secures on the date of such acquisition or the date
such Person becomes a Subsidiary (or is so merged or consolidated) and
extensions, renewals, replacements and refinancings thereof so long as the
principal amount of such extensions, renewals and replacements does not exceed
the principal amount of the obligations being extended, renewed or replaced or,
in the case of any such obligations constituting Indebtedness, that are
permitted under Section 6.01(g) as Refinancing Indebtedness in respect thereof;
95



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre101.jpg]
(e) Liens on fixed or capital assets acquired, constructed or improved
(including any such assets made the subject of a Capital Lease Obligation
incurred) by the Company or any Subsidiary; provided that (i) such Liens secure
Indebtedness incurred to finance such acquisition, construction or improvement
and permitted by clause (f)(i) of Section 6.01 or any Refinancing Indebtedness
in respect thereof permitted by clause (f)(ii) of Section 6.01, and (ii) such
Liens shall not apply to any other assets (except for replacements, additions
and accessions to such assets) of the Company or any Subsidiary, other than the
proceeds and products of such fixed or capital assets; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender; (f) in connection with
the sale or transfer of any Equity Interests or other assets in a transaction
permitted under Section 6.05, customary rights and restrictions contained in
agreements relating to such sale or transfer pending the completion thereof; (g)
in the case of (i) any Subsidiary that is not a wholly-owned Subsidiary or (ii)
the Equity Interests in any Person that is not a Subsidiary, any encumbrance or
restriction, including any put and call arrangements, related to Equity
Interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement; (h) any Lien on assets of any
Foreign Subsidiary; provided that (i) such Lien shall not apply to any
Collateral (including any Equity Interests in any Subsidiary that constitute
Collateral) or any other assets of the Company or any other Loan Party and (ii)
such Lien shall secure only Indebtedness or other obligations of such Foreign
Subsidiary permitted hereunder; (i) Liens solely on any cash earnest money
deposits, escrow arrangements or similar arrangements made by the Company or any
Subsidiary in connection with any letter of intent or purchase agreement for a
Permitted Acquisition or other transaction permitted hereunder; (j) Liens
granted (i) by a Subsidiary that is not a Loan Party in respect of Indebtedness
permitted to be incurred under Section 6.01(c) and (ii) by any Subsidiary in
favor of any Loan Party; (k) Liens securing judgments for the payment of money
not constituting an Event of Default under Article VII; (l) other Liens securing
Indebtedness or other obligations in an aggregate principal amount not to exceed
the greater of (x) $30,000,000 and (y) 3% of Consolidated Total Assets at any
time outstanding; (m) Liens arising out of any conditional sale, title
retention, consignment or other similar arrangements for the sale of goods
entered into by the Company or any Subsidiary in the ordinary course of
business; (n) Liens securing Indebtedness permitted hereunder to finance
insurance premiums solely to the extent of such premiums; (o) statutory and
common law rights of setoff and other Liens, similar rights and remedies arising
as a matter of law encumbering deposits of cash, securities, commodities and
other funds in favor of banks, financial institutions, other depository
institutions, securities or commodities intermediaries or brokerage, and Liens
of a collecting bank arising under Section 4-208 or 4-210 of the UCC in effect
in the relevant jurisdiction or any similar law of any foreign jurisdiction on
items in the course of collection; 96



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre102.jpg]
(p) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes; (q) Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of the Company or any Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the or (3) relating to purchase orders and other agreements entered into with
customers of the Company or any of Subsidiary in the ordinary course of
business; (r) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 6.04; (s) the modification, replacement, renewal or
extension of any Lien permitted by clauses (d) and (e) of this Section 6.02;
provided that (i) the Lien does not extend to any additional property, other
than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien and (B) proceeds and products thereof, and (ii)
the renewal, extension or refinancing of the obligations secured or benefited by
such Liens is permitted by Section 6.01 (to the extent constituting
Indebtedness); (t) (i) Liens in favor of customs and revenue authorities arising
as a matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business and (ii) Liens on
specific items of inventory or other goods and proceeds thereof of any Person
securing such Person’s obligations in respect of bankers’ acceptances or letters
of credit issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods in the ordinary
course of business; and (u) Liens on the Collateral securing (i) Permitted First
Priority Refinancing Indebtedness permitted under Section 6.01(e) of the Term
Loan Agreement (as in effect on the Effective Date) on a pari passu basis with
the Liens on the Collateral securing the Secured Obligations, and, if secured by
the Collateral, Refinancing Indebtedness in respect thereof; provided that a
trustee, collateral agent, security agent or other Person acting on behalf of
the holders of such Indebtedness has entered into an Intercreditor Agreement and
(ii) Permitted Second Priority Refinancing Indebtedness permitted under Section
6.01(e) of the Term Loan Agreement (as in effect on the Effective Date) on a
junior basis to the Liens on the Collateral securing the Secured Obligations
and, if secured by the Collateral, Refinancing Indebtedness in respect thereof;
provided that, a trustee, collateral agent, security agent or other Person
acting on behalf of the holders of such Indebtedness has entered into an
Intercreditor Agreement. For purposes of determining compliance with this
Section 6.02, (A) a Lien securing an item of Indebtedness need not be permitted
solely by reference to one category of permitted Liens (or any portion thereof)
described in clauses (a) through (u) but may be permitted in part under any
combination thereof and (B) in the event that a Lien securing an item of
Indebtedness (or any portion thereof) meets the criteria of one or more of the
categories of permitted Liens (or any portion thereof) described in clauses (a)
through (u), the Company may, in its sole discretion, classify or divide such
Lien securing such item of Indebtedness (or any portion thereof) in any manner
that complies with this Section 6.02 and will be entitled to only include the
amount and type of such Lien or such item of Indebtedness secured by such Lien
(or any portion thereof) in one of the above clauses and such Lien securing such
item of Indebtedness (or portion thereof) will be treated as being incurred or
existing pursuant to only such clause or clauses (or any portion thereof).
SECTION 6.03. Fundamental Changes. 97



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre103.jpg]
(a) None of the Company or any Subsidiary will merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing: (i) any Person (other than the Company or any Subsidiary) may merge
or consolidate with the Company or any Subsidiary; provided that any such merger
or consolidation involving (A) the Company must result in the Company as the
surviving entity, (B) any Borrower must result in such Borrower as the surviving
entity and (C) a Loan Party must result in such Loan Party as the surviving
entity or, if such Loan Party is not the surviving entity of such merger or
consolidation, the Person surviving such merger or consolidation becomes a Loan
Party following the consummation of such merger or consolidation in accordance
with Section 5.14(a); (ii) any Subsidiary may merge into or consolidate with a
Loan Party in a transaction in which the surviving entity is such Loan Party
(provided that any such merger involving (A) the Company must result in the
Company as the surviving entity and (B) a Borrower must result in such Borrower
as the surviving entity); (iii) any Subsidiary that is not a Loan Party may
merge into or consolidate with another Subsidiary that is not a Loan Party; (iv)
any Subsidiary that is not a Loan Party may liquidate, wind up or dissolve if
the Company determines in good faith that such liquidation, winding up or
dissolution is in the best interests of the Company and its Subsidiaries and is
not materially disadvantageous to the Lenders; and (v) any Subsidiary may
liquidate, wind up or dissolve if its assets are transferred to the Company or
any Loan Party or, if such Subsidiary is not a Loan Party, to any other
Subsidiary. (b) No Loan Party will, nor will it permit any of its Subsidiaries
to, engage to any material extent in any business substantially different from
businesses of the type conducted by the Company and its Subsidiaries (taken as a
whole) on the Effective Date and businesses reasonably related, ancillary,
similar, complementary or synergistic thereto or reasonable extensions,
development or expansion thereof. (c) No Loan Party will, nor will it permit any
of its Subsidiaries to, change its fiscal year from the basis in effect on the
Effective Date; provided that, the Loan Parties and their Subsidiaries may
change their fiscal year from the basis in effect on the Effective Date, subject
to such adjustments to this Agreement as the Borrower Representative and the
Administrative Agent shall reasonably agree are necessary or appropriate in
connection with such change (and the parties hereto hereby authorize the
Borrower Representative and the Administrative Agent to make any such amendments
to this Agreement as they jointly deem necessary to give effect to the
foregoing). (d) No Loan Party will, nor will it permit any of its Subsidiaries
to, amend, modify or waive any of its rights under its certificate of
incorporation, bylaws or other organizational documents, in each case to the
extent such amendment, modification or waiver would be materially adverse to the
Lenders. (e) No Loan Party will, nor will it permit any Subsidiary to,
consummate a Division as the Dividing Person, without the prior written consent
of Administrative Agent. Without limiting the foregoing, if any Loan Party that
is a limited liability company consummates a Division (with or without the prior
consent of Administrative Agent as required above), each Division Successor
shall be required to comply 98



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre104.jpg]
with the obligations set forth in Section 5.14 and the other further assurances
obligations set forth in the Loan Documents and become a Loan Party under this
Agreement and the other Loan Documents. SECTION 6.04. Investments, Loans,
Advances, Guarantees and Acquisitions. No Loan Party will, nor will it permit
any Subsidiary to, purchase, hold, acquire (including pursuant to any merger or
consolidation with any Person that was not a wholly-owned Subsidiary prior
thereto), make or otherwise permit to exist any Investment in any other Person,
except: (a) [reserved]; (b) cash and Permitted Investments; (c) (i) Investments
existing on the Effective Date in Subsidiaries and (ii) other Investments
existing or contemplated on the Effective Date and set forth on Schedule 6.04
and any modification, replacement, renewal, reinvestment or extension thereof
provided that the amount of any Investment permitted pursuant to this Section
6.04(c) is not increased from the amount of such Investment on the Effective
Date except pursuant to the terms of such Investment as of the Effective Date or
as otherwise permitted by this Section 6.04; (d) (i) additional Investments by
the Company in any Loan Party and by any Loan Party in the Company or in another
Loan Party, and (ii) Investments (including by way of capital contributions) by
the Company and the Subsidiaries in Equity Interests in their Subsidiaries;
provided, in the case of clause (ii), that (x) any such Equity Interests held by
the Company or any Loan Party shall be pledged in accordance with the
requirements of Section 5.14 and (y) the aggregate amount of Investments made by
the Company or any Loan Party in any Subsidiary that is not a Loan Party in
reliance on this clause (d), when combined with the aggregate amount of
Guarantees made by the Company or any Loan Party of Indebtedness (excluding, for
the avoidance of doubt, Guarantees of obligations not constituting Indebtedness)
of any Subsidiary that is not a Loan Party in reliance on clause (e) below,
shall not exceed the greater of (x) $30,000,000 and (y) 3% of Consolidated Total
Assets (at the time made); (e) Guarantees by the Company or any Subsidiary of
Indebtedness or other obligations of the Company or any Subsidiary (including
any such Guarantees arising as a result of any such Person being a joint and
several co-applicant with respect to any letter of credit or letter of
guaranty); provided that (i) any such Guarantee of Subordinated Indebtedness is
subordinated to the Secured Obligations on terms no less favorable to the
Lenders than those of the Subordinated Indebtedness, (ii) any such Guarantee
constituting Indebtedness is permitted by Section 6.01 (other than clause (d)
thereof) and (iii) the aggregate amount of Guarantees made by the Company or any
Loan Party of Indebtedness (excluding, for the avoidance of doubt, Guarantees of
obligations not constituting Indebtedness) of any Subsidiary that is not a Loan
Party in reliance on this clause (e), when combined with the aggregate amount of
Investments made by the Company or any Loan Party in any Subsidiary that is not
a Loan Party in reliance on clause (d) above, shall not exceed the greater of
(x) $30,000,000 and (y) 3% of Consolidated Total Assets (at the time made); (f)
loans, advances or other extensions of credit to officers, directors and
employees of the Company or any Subsidiary (i) to finance the purchase of Equity
Interests of the Company pursuant to employee plans, (ii) for reasonable and
customary business-related travel, entertainment, and moving and relocation,
business machines or supplies, automobiles and other similar expenses and
advances, in each case incurred in the ordinary course of business, and (iii)
for purposes not described in the foregoing clauses (i) and (ii), in an
aggregate principal amount outstanding at any time under clause (iii) not to
exceed $5,000,000; 99



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre105.jpg]
(g) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
or consisting of securities acquired in connection with the satisfaction or
enforcement of claims due or owing to the Company or any Subsidiary, in each
case in the ordinary course of business or upon the foreclosure with respect to
any secured Investment or other transfer of title with respect to any secured
Investment; (h) Permitted Acquisitions (including any intercompany investments,
loans and advances used to consummate Permitted Acquisitions); provided that,
the Payment Condition shall be satisfied with respect to such Acquisition; (i)
Investments held by a Subsidiary acquired after the Effective Date or of a
Person merged or consolidated with or into the Company or a Subsidiary after the
Effective Date, in each case as permitted hereunder, to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation; (j) Investments constituting, or made as a
result of the receipt of noncash consideration from a sale, transfer, lease or
other disposition of any asset in compliance with Section 6.05; (k) Investments
by the Company or any Subsidiary that result solely from the receipt by the
Company or such Subsidiary from any of its subsidiaries of a dividend or other
Restricted Payment in the form of Equity Interests, evidences of Indebtedness or
other securities (but not any additions thereto made after the date of the
receipt thereof); (l) Investments in the form of Swap Agreements permitted under
Section 6.07; (m) Investments by Foreign Subsidiaries in other Foreign
Subsidiaries or by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party; (n) Investments constituting deposits
described in clauses (c) and (d) of the definition of “Permitted Encumbrances”;
(o) Investments consisting of (i) extensions of trade credit, (ii) deposits made
in connection with the purchase of goods or services or the performance of
leases, licenses or contracts, in each case, in the ordinary course of business,
(iii) notes receivable of, or prepaid royalties and other extensions of credit
to, customers and suppliers that are not Affiliates of the Company and that are
made in the ordinary course of business, (iv) Guarantees made in the ordinary
course of business in support of obligations of the Company or any of its
Subsidiaries not constituting Indebtedness for borrowed money, including
operating leases and obligations owing to suppliers, customers and licensees and
(v) loans, advances or other extensions of credit to one or more customers by
the Company or any Subsidiary pursuant to arm’s-length terms (or terms otherwise
acceptable to the Administrative Agent in its reasonable discretion) in order to
finance such customer’s purchase of chassis that are used by the Company or any
Subsidiary to manufacture recreational vehicles for such customer; provided
that, the aggregate principal amount of such loans, advances and extensions of
credit outstanding at any time in reliance on this clause (o)(v) shall not
exceed $15,000,000; (p) mergers and consolidations permitted under Section 6.03
that do not involve any Person other than the Company and Subsidiaries that are
wholly-owned Subsidiaries; (q) to the extent constituting Investments,
intercompany loans or other intercompany Investments made by Loan Parties in the
ordinary course of business to or in any Foreign Subsidiary to 100



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre106.jpg]
provide funds as necessary to enable the applicable Foreign Subsidiary to comply
with changes in statutory or contractual capital requirements (other than any
contractual requirement that constitutes a Guarantee); (r) Investments
consisting of Guarantees in the ordinary course of business to support the
obligations of any Subsidiary under its worker’s compensation and general
insurance agreements; (s) the Company’s entry into (including payments of
premiums in connection therewith), and the performance of obligations under,
Permitted Call Spread Swap Agreements in accordance with their terms; (t)
Investments in joint ventures of the Company or any Subsidiary, taken together
with all other Investments made pursuant to this clause (t) that are at that
time outstanding, not to exceed the greater of (x) $50,000,000 and (y) 5% of
Consolidated Total Assets (in each case, determined on the date such Investment
is made, with the fair market value of each Investment being measured at the
time made and without giving effect to subsequent changes in value); (u)
advances of payroll payments to employees in the ordinary course of business;
(v) Investments to the extent that payment for such Investments is made solely
with Equity Interests (other than Disqualified Equity Interests) of the Company;
(w) the forgiveness or conversion to equity of any Indebtedness owed by the
Company or any Subsidiary and permitted by Section 6.01; (x) to the extent that
they constitute Investments, purchases and acquisitions of inventory, supplies,
materials or equipment or purchases, acquisitions, licenses or leases of other
assets, Intellectual Property, or other rights, in each case in the ordinary
course of business; and (y) Investments arising as a result of Sale and
Leaseback Transactions; (z) Investments in the Term Loans in accordance with
Section 9.04(f) of the Term Loan Agreement (as in effect on the Effective Date);
(aa) [reserved]; (bb) Investments consisting of the acquisition of real property
(and any improvements thereon) located at, and commonly known as, 11333 CR2,
Middlebury, Indiana 46540 and Vacant Land, CR2, Middlebury, Indiana 46540,
pursuant to the exercise by Grand Design of its right of first offer to purchase
such property pursuant to the terms of each Lease Agreement, dated as of the
date hereof, by and between Three Oaks, LLC, as landlord, and Grand Design, as
tenant (or such other terms as may be reasonably acceptable to the
Administrative Agent); provided that, (i) both immediately before and
immediately after giving pro forma effect to any such Investment pursuant to
this clause (bb), no Event of Default shall have occurred and be continuing and
(ii) the aggregate amount of Investments permitted in reliance on this clause
(bb) shall not exceed $20,000,000 (at the time made); and (cc) any other
Investments (including Acquisitions) whether or not of a type described above;
provided that, (i) both immediately before and immediately after giving pro
forma effect to any such Investment pursuant to this clause (cc), no Event of
Default shall have occurred and be continuing and the Payment Condition shall be
satisfied with respect to such Investment and (ii) any Acquisitions made
pursuant to this clause (cc) must constitute a Permitted Acquisition. 101



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre107.jpg]
Notwithstanding the foregoing, any Acquisition made in reliance on any provision
of this Section 6.04 must satisfy the requirements of a Permitted Acquisition.
Notwithstanding anything contrary set forth above, if any Investment is
denominated in a foreign currency, no fluctuation in currency values shall
result in a breach of this Section 6.04. For purposes of determining compliance
with this Section 6.04, in the event that an Investment (or any portion thereof)
meets the criteria of more than one of the categories of permitted Investments
described in clauses (a) through (cc) above, the Company and the Subsidiaries,
in their sole discretion, will be permitted to divide and classify such
Investment (or any portion thereof) on the date of incurrence, and at any time
and from time to time may later reclassify all or any portion of any Investment
as having been incurred under any category of permitted Investments described in
clauses (a) through (cc) above so long as such Investment is permitted to be
incurred pursuant to such provision at the time of reclassification. For the
avoidance of doubt, an Investment entered into in reliance on clause (cc) above
that was permitted at the time entered into shall continue to be permitted under
such clause notwithstanding any failure to satisfy the Payment Condition (or any
other condition in such clause) at a later date with respect to any subsequent
Investment. For purposes of determining the amount of any Investment
outstanding, such amount shall be deemed to be the amount of such Investment
when made, purchased or acquired (without adjustment for subsequent increases or
decreases in the value of such Investment) less any amount realized in respect
of such Investment upon the sale, collection or return of capital (not to exceed
the original amount invested. SECTION 6.05. Asset Sales. No Loan Party will, nor
will it permit any Subsidiary to, sell, transfer, lease or otherwise dispose of
any asset, including any Equity Interest owned by it, nor will any Subsidiary
issue any additional Equity Interest in such Subsidiary (other than issuing
directors’ qualifying shares and other than issuing Equity Interests to the
Company or another Subsidiary in compliance with Section 6.04(d)) (each, a
“Disposition”), except: (a) Dispositions of (i) inventory or goods held for sale
(including, for the avoidance of doubt, such Dispositions made by the Company or
any other Loan Party to Subsidiaries that are not Loan Parties, so long as such
Dispositions are at prices and on terms and conditions at least substantially as
favorable to the Company or such Loan Party as those that could be obtained at
the time in a comparable arm’s-length transaction with a Person that is not a
Subsidiary), (ii) immaterial assets (including allowing any registrations or any
applications for registration of any immaterial intellectual property to lapse
or go abandoned in the ordinary course of business), (iii) used, obsolete,
damaged or surplus property or equipment, whether now owned or hereafter
acquired, and (iv) cash and Permitted Investments, in each case in the ordinary
course of business; (b) Dispositions to the Company or a Subsidiary; provided
that any such Disposition to a Subsidiary that is not a Loan Party (i) shall be
made in compliance with Sections 6.04 and 6.08 if and to the extent applicable
and (ii) shall not, in the case of any Disposition by the Company or any other
Loan Party to Subsidiaries that are not Loan Parties in any fiscal year that are
not made as Investments permitted by Section 6.04, involve assets having an
aggregate fair market value for all such assets so Disposed in such fiscal year
in excess of $7,500,000; (c) Dispositions of accounts receivable in connection
with the compromise, settlement or collection thereof in the ordinary course of
business consistent with past practice and not as part of any accounts
receivables financing transaction; (d) (i) to the extent constituting
Dispositions, transactions permitted by Sections 6.01 and 6.03, (ii)
Dispositions of assets to the extent that such Disposition constitutes an
Investment referred to in and 102



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre108.jpg]
permitted by Section 6.04 and (iii) Dispositions of assets to the extent that
such Disposition constitute a Restricted Payment referred to in and permitted by
Section 6.09; (e) Sale and Leaseback Transactions permitted by Section 6.06; (f)
Licenses, leases or subleases entered into in the ordinary course of business,
including in connection with effectuating any tax subsidy arrangement, including
a payment-in-lieu of taxes arrangement, to the extent that they do not
materially interfere with the business of the Company or any Subsidiary; (g)
Licenses or sublicenses of intellectual property in the ordinary course of
business, to the extent that they do not materially interfere with the business
of the Company or any Subsidiary; (h) Dispositions resulting from any casualty
or other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any asset of any of the Company or any
Subsidiary; (i) Dispositions of assets (including as a result of like-kind
exchanges) to the extent that (i) such assets are exchanged for credit (on a
fair market value basis) against the purchase price of similar or replacement
assets or (ii) such asset is Disposed of for fair market value and the proceeds
of such Disposition are promptly applied to the purchase price of similar or
replacement assets; (j) Dispositions of Investments in joint ventures to the
extent required by, or made pursuant to customary buy/sell arrangements between,
the joint venture parties set forth in joint venture arrangements; (k) the
abandonment, cancellation, non-renewal or discontinuance of use or maintenance
of non-material intellectual property or rights relating thereto (including
registrations and applications for registration) that the Company determines in
its reasonable judgment to be desirable to the conduct of its business and not
materially disadvantageous to the interests of the Lenders; (l) Dispositions of
assets acquired pursuant to or in order to effectuate a Permitted Acquisition
which assets are not used or useful to the core or principal business of the
Company and its Subsidiaries in an aggregate amount not to exceed 30% of the
aggregate consideration in respect of such Permitted Acquisition; (m)
Dispositions of assets that the Company determines in its reasonable judgment to
be no longer used or useful in the conduct of the business of the Company or any
Subsidiary outside the ordinary course of business (and for consideration
complying with the requirements applicable to Dispositions pursuant to clause
(r) below) in an aggregate amount not to exceed $15,000,000; (n) any swap of
assets in exchange for services or other assets of comparable or greater value
or usefulness to the business of the Company and the Subsidiaries as a whole, as
determined in good faith by the Company; (o) Dispositions of Investments in
joint ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements; (p) the unwinding of any Swap
Contract pursuant to its terms; 103



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre109.jpg]
(q) sales or other issuances of Equity Interests in the Company; (r)
Dispositions contemplated as of the Effective Date and listed on Schedule 6.05;
and (s) any other Disposition of assets (including Equity Interests); provided
that (i) if the total fair market value of the assets subject to any such
Disposition or series of related Dispositions is in excess of $7,500,000, it
shall be for fair market value (or if not for fair market value, the shortfall
is permitted as and treated as an Investment under Section 6.04), (ii) at least
75% of the total consideration for any such Disposition in excess of $10,000,000
received by the Company and its Subsidiaries is in the form of cash or Permitted
Investments, (iii) no Default or Event of Default then exists or would result
after giving effect (including pro forma effect) thereto (except if such
Disposition is made pursuant to an agreement entered into at a time when no
Default or Event of Default exists) and (iv) if the Dispositions since the
delivery of the most recent Borrowing Base Certificates results (on a pro forma
basis) in a reduction of 10% or more of the Aggregate Borrowing Base (based on
the most recent Borrowing Base Certificates delivered to the Administrative
Agent), the Borrower Representative shall be required to deliver an updated
Aggregate Borrowing Base Certificate, together with an updated Borrowing Base
Certificate for each Borrower, to the Administrative Agent; provided, however,
that for purposes of clause (ii) above, the following shall be deemed to be
cash: (A) any liabilities (as shown on the Company’s or such Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Company or such Subsidiary (other than liabilities that are by their terms
subordinated to the Obligations) that are assumed by the transferee with respect
to the applicable Disposition and for which the Company and its Subsidiaries
shall have been validly released by all applicable creditors in writing, (B) any
securities received by the Company or such Subsidiary from such transferee that
are converted by the Company or such Subsidiary into cash or Permitted
Investments (to the extent of the cash or Permitted Investments received in the
conversion) within one hundred eighty (180) days following the closing of the
applicable Disposition and (C) aggregate non-cash consideration received by the
Company or such Subsidiary having an aggregate fair market value (determined in
good faith by the Company as of the closing of the applicable Disposition for
which such non-cash consideration is received and without giving effect to
subsequent changes in value) not to exceed the greater of (x) $30,000,000 and
(y) 3% of Consolidated Total Assets at any time since the Effective Date (net of
any non-cash consideration converted into cash and Permitted Investments).
SECTION 6.06. Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any Sale and Leaseback Transaction unless
(a) any Capital Lease Obligations arising in connection therewith are permitted
under Section 6.01 and (b) any Liens arising in connection therewith (including
Liens deemed to arise in connection with any such Capital Lease Obligations) are
permitted under Section 6.02. SECTION 6.07. Swap Agreements. No Loan Party will,
nor will it permit any Subsidiary to, enter into any Swap Agreement, except (a)
Swap Agreements entered into to hedge or mitigate risks to which the Company or
any Subsidiary has actual exposure (other than those in respect of the Equity
Interests or Indebtedness of the Company or any Subsidiary), (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Company or any Subsidiary and (c) Permitted Call Spread Swap Agreements.
SECTION 6.08. Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any assets to, or
purchase, lease or otherwise acquire any assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except: (a) transactions that
are at prices and on terms and conditions at least substantially as favorable to
the Company or such Subsidiary (or, in the case of a transaction between a Loan
Party and a non-Loan 104



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre110.jpg]
Party, at least substantially as favorable to such Loan Party) as those that
could be obtained at the time in a comparable arm’s-length transaction with a
Person that is not an Affiliate; (b) transactions between or among the Company
and the other Loan Parties or any Person that becomes a Loan Party as a result
of or in connection with such loan or other transaction to the extent permitted
hereunder and not involving any other Affiliate; (c) (i) transactions between or
among Subsidiaries that are not Loan Parties and not involving any other
Affiliate and (ii) transactions between any Loan Party and any Subsidiary that
is not a Loan Party to the extent permitted hereunder; (d) any Investment
(including loans or advances to employees) permitted under Section 6.04; (e) the
payment of reasonable fees to directors of the Company or any Subsidiary who are
not employees of the Company or any Subsidiary; (f) compensation, expense
reimbursement and indemnification of, and other employment arrangements
(including severance arrangements and health, disability and similar insurance
or benefit plans) with, directors, officers, managers, employees and consultants
of the Company or any Subsidiary entered into in the ordinary course of business
and transactions pursuant to equity-based plans and employee benefit plans and
arrangements in the ordinary course of business; (g) any Restricted Payment
permitted by Section 6.09; (h) any issuance or sale of Equity Interests to, and
any repurchase, retirement, redemption or other acquisition or retirement of
Equity Interests owned by, Affiliates to the extent not prohibited under this
Agreement; (i) any payments or other transactions pursuant to any tax sharing
agreement among the Loan Parties and their subsidiaries; provided that, any such
tax sharing agreement is on arm’s-length terms usual and customary for
agreements of that type; (j) the consummation of the Transactions and the
payment of the Transaction Costs; (k) the payment of customary fees and
reasonable out of pocket costs to, and indemnities provided on behalf of,
directors, officers, managers, employees and consultants of the Company or any
Subsidiary in the ordinary course of business to the extent attributable to the
ownership or operation of the Company and its Subsidiaries; (l) transactions
pursuant to agreements in existence on the Effective Date and set forth on
Schedule 6.08 or any amendment thereto to the extent such an amendment is not
adverse to the Lenders in any material respect; (m) a joint venture which would
constitute a transaction with an Affiliate solely as a result of the Company or
any Subsidiary owning an equity interest or otherwise controlling such joint
venture or similar entity; (n) transactions with joint ventures, customers,
suppliers, contractors, joint venture partners (including physicians) or
purchasers or sellers of goods or services, in each case which are in the
ordinary course of business (including pursuant to joint venture agreements) and
otherwise in compliance with the terms of the Loan Documents, and which are fair
to the Company or its applicable Subsidiaries in the 105



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre111.jpg]
reasonable determination of the board of directors, chief executive officer or
chief financial officer of the Company or its Subsidiaries, as applicable, or
are on terms at least as favorable as might reasonably have been obtained at
such time from an unaffiliated party; (o) existing Indebtedness and any other
obligations otherwise permitted hereunder pursuant to an agreement existing on
the Effective Date as set forth on Schedule 6.01, as such agreement may be
amended pursuant to Section 6.01; and (p) any lease or sublease entered into
between the Company or any Subsidiary, as lessee, and any Affiliate of the
Company, as lessor or sublessor, which is approved by a majority of the
disinterested members of the board of directors of the Company in good faith.
SECTION 6.09. Restricted Payments. No Loan Party will, nor will it permit any
Subsidiary to, will declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that: (a) any Subsidiary may declare and pay dividends or make other
distributions with respect to its Equity Interests, in each case ratably to the
holders of such Equity Interests (or if not ratably, on a basis more favorable
to the Company and the Loan Parties); (b) the Company may declare and pay
dividends with respect to its Equity Interests payable solely in shares of
Qualified Equity Interests of the Company; (c) the Company may repurchase,
purchase, acquire, cancel or retire for value Equity Interests of the Company
from present or former employees, officers, directors or consultants (or their
estates or beneficiaries under their estates) of the Company or any Subsidiary
upon the death, disability, retirement or termination of employment or service
of such employees, officers, directors or consultants, or to the extent
required, pursuant to employee benefit plans, employment agreements, stock
purchase agreements or stock purchase plans, or other benefit plans; provided
that the aggregate amount of Restricted Payments made pursuant to this Section
6.09(c) shall not exceed $5,000,000 in any fiscal year (with unused amounts in
any calendar year being carried over to succeeding calendar years subject to a
maximum of $10,000,000; provided, further, that such amount in any calendar year
may be increased by an amount not to exceed: (i) the net cash proceeds from the
sale of Equity Interests (other than Disqualified Equity Interests) of the
Company or any Subsidiary to members of management, managers, directors or
consultants of the Company or any Subsidiary that occurs after the Effective
Date, to the extent net cash proceeds from the sale of such Equity Interests
have not otherwise been applied to the payment of Restricted Payments by virtue
of Section 6.09(b) or this Section 6.09(c); plus (ii) the net cash proceeds of
key man life insurance policies received by the Company or any Subsidiary; less
(iii) the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this Section 6.09(c); (d) the
Company may make cash payments in lieu of the issuance of fractional shares
representing insignificant interests in the Company in connection with (i) the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in the Company and (ii) any dividend, split or
combination thereof or any Permitted Acquisition; 106



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre112.jpg]
(e) the Company may acquire Equity Interests of the Company upon the exercise of
stock options for such Equity Interests of the Company if such Equity Interests
represent a portion of the exercise price of such stock options or in connection
with tax withholding obligations arising in connection with the exercise of
options by, or the vesting of restricted Equity Interests held by, any current
or former director, officer or employee of the Company or its Subsidiaries; (f)
the Company may convert or exchange any Equity Interests of the Company for or
into Qualified Equity Interests of the Company; (g) the Company and its
Subsidiaries may declare or make, or agree to pay or make, directly or
indirectly, any other Restricted Payments (whether or not of a type described in
the other paragraphs of this Section 6.09) so long as, both immediately before
and after giving effect (including pro forma effect) to such Restricted Payment
(x) no Default or Event of Default shall have occurred and be continuing and (y)
the Payment Condition shall be satisfied with respect to such Restricted
Payments; (h) the Company may make Restricted Payments within sixty (60) days
after the date of declaration thereof, if at the date of declaration of such
Restricted Payments, such Restricted Payments would have been permitted pursuant
to another clause of this Section 6.09; (i) the Company and its Subsidiaries may
make Restricted Payments to effect the Transactions; and (j) the Company and its
Subsidiaries may declare or make, or agree to pay or make, directly or
indirectly, any other Restricted Payments (whether or not of the type described
in the other paragraphs of this Section 6.09) so long as (i) both immediately
before and after giving effect (including pro forma effect) to such Restricted
Payments, no Default or Event of Default has occurred and is continuing and (ii)
the aggregate amount of such Restricted Payments made in reliance on this clause
(j) during any fiscal year of the Company shall not exceed $20,000,000.
Notwithstanding the foregoing, the Company may also repurchase, exchange or
induce the conversion of Permitted Convertible Notes by delivery of shares of
the Company’s common stock and/or a different series of Permitted Convertible
Notes (which series (x) matures after, and does not require any scheduled
amortization or other scheduled payments of principal prior to, the analogous
date under the indenture governing the Permitted Convertible Notes that are so
repurchased, exchanged or converted and (y) has terms, conditions and covenants
that are no less favorable to the Company than the Permitted Convertible Notes
that are so repurchased, exchanged or converted (as determined by the board of
directors of the Company, or a committee thereof, in good faith)) (any such
series of Permitted Convertible Notes, “Refinancing Convertible Notes”) and/or
by payment of cash (in an amount that does not exceed the proceeds received by
the Company from the substantially concurrent issuance of shares of the
Company’s common stock and/or a Refinancing Convertible Notes plus the net cash
proceeds, if any, received by the Company pursuant to the related exercise or
early unwind or termination of the related Permitted Call Spread Swap Agreements
pursuant to the immediately following proviso); provided that, substantially
concurrently with, or a commercially reasonable period of time before or after,
the related settlement date for the Permitted Convertible Notes that are so
repurchased, exchanged or converted, the Company shall (and, for the avoidance
of doubt, shall be permitted under this Section 6.09 to) exercise or unwind or
terminate early (whether in cash, shares or any combination thereof) the portion
of the Permitted Call Spread Swap Agreements, if any, corresponding to such
Permitted Convertible Notes that are so repurchased, exchanged or converted.
SECTION 6.10. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents. 107



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre113.jpg]
(a) No Loan Party will, nor will it permit any Subsidiary to, directly or
indirectly voluntarily prepay, defease or in substance defease, purchase,
redeem, retire or otherwise acquire, any Subordinated Indebtedness or any
Indebtedness from time to time outstanding under the Subordinated Indebtedness
Documents, except: (i) regularly scheduled interest and principal payments as
and when due in respect of any Subordinated Indebtedness, other than payments
prohibited by the subordination provisions thereof; (ii) refinancings of
Subordinated Indebtedness with the proceeds of Refinancing Indebtedness
permitted in respect thereof under Section 6.01; (iii) payments of or in respect
of Subordinated Indebtedness made solely with Qualified Equity Interests in the
Company or the conversion of any Subordinated Indebtedness into Qualified Equity
Interests of the Company; (iv) prepayments of intercompany Subordinated
Indebtedness permitted hereby owed by the Company or any Subsidiary to the
Company or any Subsidiary, other than prepayments prohibited by the
subordination provisions governing such Subordinated Indebtedness; provided
that, for the avoidance of doubt, the prepayment of any Subordinated
Indebtedness owed by the Company or any Loan Party to any Subsidiary that is not
a Loan Party shall be permitted so long as no Default shall have occurred and be
continuing or would result after giving effect (including pro forma effect)
thereto; and (v) so long as no Default shall have occurred and be continuing or
would result therefrom, the Company may on any date make payments of or in
respect of Subordinated Indebtedness if at the time of making such payment and
immediately after giving effect (including pro forma effect) thereto, the
Payment Condition shall be satisfied. (b) Furthermore, no Loan Party will, nor
will it permit any Subsidiary to, amend the Subordinated Indebtedness Documents
relating to any Subordinated Indebtedness or any document, agreement or
instrument evidencing any Indebtedness incurred pursuant to the Subordinated
Indebtedness Documents (or any replacements, substitutions, extensions or
renewals thereof) or pursuant to which such Indebtedness is issued where such
amendment, modification or supplement amends, modifies or adds any provision
thereof in a manner which (i) when taken as a whole, is materially adverse the
Lenders or (ii) is more onerous than the applicable provision in this Agreement
(except in each case to the extent permitted under the applicable subordination
agreement governing such Subordinated Indebtedness). SECTION 6.11. Restrictive
Agreements. No Loan Party will, nor will it permit any Subsidiary to, directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement that restricts or imposes any condition upon (a) the ability of the
Company or any Subsidiary to create, incur or permit to exist any Lien upon any
of its assets to secure the Secured Obligations or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to the Company or any
Subsidiary; provided that (i) the foregoing shall not apply to: (A) restrictions
and conditions imposed by law or by this Agreement or any other Loan Document;
108



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre114.jpg]
(B) restrictions and conditions contained in any agreement or document governing
or evidencing Refinancing Indebtedness in respect of Indebtedness referred to in
clause (A) or Refinancing Indebtedness in respect thereof; provided that the
restrictions and conditions contained in any such agreement or document referred
to in this clause (B) are not less favorable in any material respect to the
Lenders than the restrictions and conditions imposed by this Agreement; (C)
restrictions and conditions existing on the date hereof identified on Schedule
6.11, and restrictions and conditions contained in any agreement evidencing any
renewal, extension or refinancing permitted hereunder of any agreement
identified on Schedule 6.11 so long as such renewal, extension or refinancing
does not expand the scope of such restrictions or conditions; (D) in the case of
any Subsidiary that is not a wholly-owned Subsidiary, restrictions and
conditions imposed by its organizational documents or any related joint venture
or similar agreements; provided that such restrictions and conditions apply only
to such Subsidiary and to the Equity Interests of such Subsidiary; (E)
restrictions imposed by any agreement governing Indebtedness incurred by any
Loan Party or any Subsidiary after the Effective Date and permitted under
Section 6.01 that are, taken as a whole, in the good faith judgment of the
Company, no more restrictive with respect to the Company or any Subsidiary than
those contained in this Agreement; (F) customary restrictions and conditions
contained in agreements relating to the sale, transfer, lease or other
Disposition of a Subsidiary or any assets of the Company or any Subsidiary, in
each case pending such transaction; provided that, such restrictions and
conditions apply only to such Subsidiary or the assets that are to be sold,
leased or otherwise transferred and, in each case, such transaction is permitted
hereunder; (G) restrictions relating to assets encumbered by a Lien permitted by
Section 6.02; (H) [reserved]; (I) restrictions imposed by any agreement
governing Indebtedness of a Subsidiary which is not a Loan Party to the extent
such Indebtedness is permitted by Section 6.01; and (J) restrictions or
conditions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business; and (ii) clause (a) of this
Section 6.11 shall not apply to: (A) restrictions and conditions imposed by any
agreement relating to secured Indebtedness permitted by clause (f), (g), (h),
(j), (k), (m) and (n) of Section 6.01 if such restrictions and conditions apply
only to the assets securing such Indebtedness; (B) customary provisions in
leases, subleases, licenses and other agreements restricting the assignment
thereof; and 109



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre115.jpg]
(C) restrictions imposed by agreements relating to Indebtedness of any
Subsidiary in existence at the time such Subsidiary became a Subsidiary and
otherwise permitted by Section 6.01(g); provided that such restrictions apply
only to such Subsidiary and its assets (or any special purpose acquisition
Subsidiary without material assets acquiring such Subsidiary pursuant to a
merger). Nothing in this Section 6.11 shall be deemed to modify the obligations
of the Loan Parties under Section 5.14 or under the Collateral Documents.
SECTION 6.12. Fixed Charge Coverage Ratio. During any FCCR Test Period, the
Borrowers will not permit the Fixed Charge Coverage Ratio as of the last day of
any period of four fiscal quarters ending during such FCCR Test Period, to be
less than 1.00 to 1.00. SECTION 6.13. [Intentionally Omitted]. SECTION 6.14.
Depository Banks. Each Borrower and each Subsidiary will maintain the
Administrative Agent as its principal depository bank, including for the
maintenance of operating, administrative, cash management, collection activity
and other deposit accounts for the conduct of its business; provided, however,
that the Administrative Agent and the Lenders acknowledge and agree that the
Borrowers and their Subsidiaries will not be required to maintain with the
Administrative Agent any Excluded Accounts or any accounts governing controlled
disbursement services provided by any financial institution other than the
Administrative Agent. ARTICLE VII Events of Default If any of the following
events (“Events of Default”) shall occur: (a) any Borrower shall fail to pay any
principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise; (b) any
Borrower shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount referred to in clause (a) of this Article) payable
under this Agreement or any other Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three (3) Business Days; (c) any representation or warranty made or deemed
made by or on behalf of any Borrower or any other Loan Party in or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made; (d) any Loan Party shall fail to
observe or perform any covenant, condition or agreement contained in Section
5.02(a), 5.03 (with respect to a Borrower’s existence), 5.08, 5.13, 5.14 or in
Article VI; (e) any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those which
constitute a default under another Section of this Article), and such failure
shall continue unremedied for a period of (i) five (5) days after the earlier of
any Loan Party’s knowledge of such breach or notice thereof from the
Administrative Agent (which notice will 110



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre116.jpg]
be given at the request of any Lender) if such breach relates to terms or
provisions of Section 5.01, 5.02 (other than Section 5.02(a)), 5.03, 5.04, 5.05,
5.07 or 5.09 of this Agreement or (ii) thirty (30) days after the earlier of any
Loan Party’s knowledge of such breach or notice thereof from the Administrative
Agent (which notice will be given at the request of any Lender) if such breach
relates to terms or provisions of any other Section of this Agreement; (f) any
Loan Party or any Material Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness of such Loan Party or Material Subsidiary, as applicable, when and
as the same shall become due and payable, which is not cured within any
applicable grace period therefor; (g) any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits, after giving effect to the expiration of any applicable
grace period, and delivery of any applicable required notice, provided in the
applicable agreement or instrument under which such Indebtedness was created,
the holder or holders of such Material Indebtedness or any trustee or agent on
its or their behalf to cause such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (g) shall not apply to (i)
secured Material Indebtedness that becomes due as a result of the sale, transfer
or other disposition (including as a result of a casualty or condemnation event)
of the property or assets securing such Indebtedness (to the extent such sale,
transfer or other disposition is not prohibited under this Agreement), (ii) any
Material Indebtedness that becomes due as a result of a refinancing thereof
permitted by Section 6.01, (iii) any reimbursement obligation in respect of a
letter of credit, bankers’ acceptance or similar obligation as a result of a
drawing thereunder by a beneficiary thereunder in accordance with its terms,
(iv) any such Material Indebtedness that is mandatorily prepayable prior to the
scheduled maturity thereof with the proceeds of the issuance of capital stock,
the incurrence of other Indebtedness or the sale or other disposition of any
assets, so long as such Material Indebtedness that has become due is so prepaid
in full with such net proceeds required to be used to prepay such Material
Indebtedness when due (or within any applicable grace period) and such event
shall not have otherwise resulted in an event of default with respect to such
Material Indebtedness, (v) any redemption, exchange, repurchase, conversion or
settlement with respect to any Permitted Convertible Notes, or satisfaction of
any condition giving rise to or permitting the foregoing, pursuant to their
terms unless such redemption, repurchase, conversion or settlement results from
a default thereunder or an event of the type that constitutes an Event of
Default or (vi) any early payment requirement or unwinding or termination with
respect to any Permitted Call Spread Swap Agreement, or satisfaction of any
condition giving rise to or permitting the foregoing, in accordance with the
terms thereof where neither the Company nor any of its Affiliates is the
“defaulting party” (or substantially equivalent term) under the terms of such
Permitted Call Spread Swap Agreement; (h) an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of any Borrower or any Material
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Borrower or any
Material Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for sixty (60) days
or an order or decree approving or ordering any of the foregoing shall be
entered; (i) any Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
111



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre117.jpg]
conservator or similar official for any Borrower or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing; (j) any Borrower or any Material
Subsidiary shall become unable, admit in writing its inability or fail generally
to pay its debts as they become due; (k) one or more judgments for the payment
of money in an aggregate amount in excess of $15,000,000 (to the extent not
paid, fully bonded or covered by a solvent and unaffiliated insurer that has not
denied coverage) shall be rendered against any Loan Party or any Material
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of sixty (60) consecutive days during which execution shall not be
effectively stayed (by reason of pending appeal or otherwise), or any action
shall be legally taken by a judgment creditor to attach or levy upon any assets
of any Loan Party or any Material Subsidiary to enforce any such judgment and
such action shall not have been stayed; (l) an ERISA Event shall have occurred
that, when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect; (m) a Change in
Control shall occur; (n) the occurrence of any “default” or “Event of Default”,
as defined in any Loan Document (other than this Agreement), or the breach of
any of the terms or provisions of any Loan Document (other than this Agreement),
which default or breach continues beyond any period of grace therein provided
(but if no specific grace period is provided therein, which default or breach
continues beyond thirty (30) days after the earlier of knowledge of such default
or breach or notice thereof); (o) any Loan Document, after execution thereof and
for any reason other than as expressly permitted hereunder or thereunder or in
satisfaction in full of the Obligations, ceases to be valid, binding and
enforceable against the Company or any other Loan Party party thereto in
accordance with its terms in all material respects (or any Loan Party shall
challenge the enforceability of any Loan Document or shall assert in writing, or
engage in any action or inaction based on any such assertion, that any material
provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms in any material
respect, other than as expressly permitted hereunder or thereunder or the
satisfaction in full in cash of the Obligations then due and payable); or (p)
except as permitted by the terms of any Collateral Document or this Agreement,
(i) any Collateral Document shall for any reason fail to create or keep created
a valid security interest in any material portion of the Collateral purported to
be covered thereby, or (ii) other than as a result of the failure of the
Administrative Agent to take any action within its control to maintain
perfection of the Liens created in favor of the Administrative Agent for the
benefit of the Secured Parties pursuant to the Loan Documents (excluding any
action based on facts or circumstances for which the Administrative Agent has
not been notified in accordance with the provisions of the Loan Documents), any
Lien securing any material portion of the Secured Obligations shall cease to be
a perfected Lien having the priority required by the Loan Documents; then, and
in every such event (other than an event with respect to any Borrower described
in clause (h) or (i) of this Article), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by written notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments and thereupon the Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be 112



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre118.jpg]
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other Secured
Obligations of the Borrowers accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers and (iii) require cash collateral for the LC Exposure in
accordance with Section 2.06(j); and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding and the
cash collateral for the LC Exposure, together with accrued interest thereon and
all fees and other Secured Obligations accrued hereunder and under the other
Loan Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity, including all remedies
provided under the UCC. ARTICLE VIII The Administrative Agent SECTION 8.01.
Authorization and Action. (a) Each Lender, on behalf of itself and any of its
Affiliates that are Secured Parties and the Issuing Bank hereby irrevocably
appoints the entity named as Administrative Agent in the heading of this
Agreement and its successors and assigns to serve as the administrative agent
and collateral agent under the Loan Documents and each Lender and the Issuing
Bank authorizes the Administrative Agent to take such actions as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent under such agreements and
to exercise such powers as are reasonably incidental thereto. In addition, to
the extent required under the laws of any jurisdiction other than within the
United States, each Lender and the Issuing Bank hereby grants to the
Administrative Agent any required powers of attorney to execute and enforce any
Collateral Document governed by the laws of such jurisdiction on such Lender’s
or such Issuing Bank’s behalf. Without limiting the foregoing, each Lender and
the Issuing Bank hereby authorizes the Administrative Agent to execute and
deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party, and to exercise all rights, powers
and remedies that the Administrative Agent may have under such Loan Documents.
(b) As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and the
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Bank with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, 113



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre119.jpg]
further, that the Administrative Agent may seek clarification or direction from
the Required Lenders prior to the exercise of any such instructed action and may
refrain from acting until such clarification or direction has been provided.
Except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower, any other Loan Party, any
Subsidiary or any Affiliate of any of the foregoing that is communicated to or
obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity. Nothing in this Agreement shall require the Administrative
Agent to expend or risk its own funds or otherwise incur any financial liability
in the performance of any of its duties hereunder or in the exercise of any of
its rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it. (c) In performing its functions and duties
hereunder and under the other Loan Documents, the Administrative Agent is acting
solely on behalf of the Lenders and the Issuing Bank (except in limited
circumstances expressly provided for herein relating to the maintenance of the
Register), and its duties are entirely mechanical and administrative in nature.
Without limiting the generality of the foregoing: (i) the Administrative Agent
does not assume and shall not be deemed to have assumed any obligation or duty
or any other relationship as the agent, fiduciary or trustee of or for any
Lender, Issuing Bank or Secured Party or holder of any other obligation other
than as expressly set forth herein and in the other Loan Documents, regardless
of whether a Default or an Event of Default has occurred and is continuing (and
it is understood and agreed that the use of the term “agent” (or any similar
term) herein or in any other Loan Document with reference to the Administrative
Agent is not intended to connote any fiduciary duty or other implied (or
express) obligations arising under agency doctrine of any applicable law, and
that such term is used as a matter of market custom and is intended to create or
reflect only an administrative relationship between contracting parties);
additionally, each Lender agrees that it will not assert any claim against the
Administrative Agent based on an alleged breach of fiduciary duty by the
Administrative Agent in connection with this Agreement and/or the transactions
contemplated hereby; and (ii) nothing in this Agreement or any Loan Document
shall require the Administrative Agent to account to any Lender for any sum or
the profit element of any sum received by the Administrative Agent for its own
account. (d) The Administrative Agent may perform any of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any of their respective
duties and exercise their respective rights and powers through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent. (e) None of the Lead Arranger nor the Syndication
Agent shall have any obligations or duties whatsoever in such capacity under
this Agreement or any other Loan Document and shall incur no liability hereunder
or thereunder in such capacity, but shall have the benefit of the indemnities
provided for hereunder. 114



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre120.jpg]
(f) In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any reimbursement obligation in respect
of any LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise: (i) to file and
prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans, LC Disbursements and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Bank and the
Administrative Agent (including any claim under Sections 2.12, 2.13, 2.15, 2.17
and 9.03) allowed in such judicial proceeding; and (ii) to collect and receive
any monies or other property payable or deliverable on any such claims and to
distribute the same; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such proceeding is hereby
authorized by each Lender, the Issuing Bank and each other Secured Party to make
such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, the Issuing Bank or the other Secured Parties, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 9.03). Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding. (g) The provisions of this Article are
solely for the benefit of the Administrative Agent, the Lenders and the Issuing
Bank, and, except solely to the extent of the Borrowers’ right to consent
pursuant to and subject to the conditions set forth in this Article, no Borrower
nor any Subsidiary, or any of their respective Affiliates, shall have any rights
as a third party beneficiary under any such provisions. Each Secured Party,
whether or not a party hereto, will be deemed, by its acceptance of the benefits
of the Collateral and of the Guarantees of the Secured Obligations provided
under the Loan Documents, to have agreed to the provisions of this Article.
SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc. (a) Neither
the Administrative Agent nor any of its Related Parties shall be (i) liable for
any action taken or omitted to be taken by such party, the Administrative Agent
or any of its Related Parties under or in connection with this Agreement or the
other Loan Documents (x) with the consent of or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents) or (y) in
the absence of its own gross negligence or willful misconduct (such absence to
be presumed unless otherwise determined by a court of competent jurisdiction by
a final and non-appealable judgment) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or 115



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre121.jpg]
sufficiency of this Agreement or any other Loan Document or for any failure of
any Loan Party to perform its obligations hereunder or thereunder. (b) The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof (stating that it is a “notice of default”) is
given to the Administrative Agent by the Borrower Representative, a Lender or
the Issuing Bank, and the Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent, or (vi) the creation,
perfection or priority of Liens on the Collateral. (c) Without limiting the
foregoing, the Administrative Agent (i) may treat the payee of any promissory
note as its holder until such promissory note has been assigned in accordance
with Section 9.04, (ii) may rely on the Register to the extent set forth in
Section 9.04(b), (iii) may consult with legal counsel (including counsel to the
Borrowers), independent public accountants and other experts selected by it, and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts, (iv)
makes no warranty or representation to any Lender or Issuing Bank and shall not
be responsible to any Lender or Issuing Bank for any statements, warranties or
representations made by or on behalf of any Loan Party in connection with this
Agreement or any other Loan Document, (v) in determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Bank, may presume that such condition is satisfactory to such Lender
or Issuing Bank unless the Administrative Agent shall have received notice to
the contrary from such Lender or Issuing Bank sufficiently in advance of the
making of such Loan or the issuance of such Letter of Credit and (vi) shall be
entitled to rely on, and shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon, any notice, consent,
certificate or other instrument or writing (which writing may be a fax, any
electronic message, Internet or intranet website posting or other distribution)
or any statement made to it orally or by telephone and believed by it to be
genuine and signed or sent or otherwise authenticated by the proper party or
parties (whether or not such Person in fact meets the requirements set forth in
the Loan Documents for being the maker thereof). SECTION 8.03. Posting of
Communications. (a) The Borrowers agree that the Administrative Agent may, but
shall not be obligated to, make any Communications available to the Lenders and
the Issuing Bank by posting the Communications on IntraLinks™, DebtDomain,
SyndTrak, ClearPar or any other electronic system chosen by the Administrative
Agent to be its electronic transmission system (the “Approved Electronic
Platform”). (b) Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Effective Date, a user ID/password authorization system)
and the Approved Electronic Platform is secured through a per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders, the Issuing Bank and each Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting 116



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre122.jpg]
the representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there may be confidentiality and other risks
associated with such distribution. Each of the Lenders, the Issuing Bank and
each Borrower hereby approves distribution of the Communications through the
Approved Electronic Platform and understands and assumes the risks of such
distribution. (c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE
PROVIDED “AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW)
DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE
ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT,
THE LEAD ARRANGER, THE SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED
PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN
PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF
ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or Issuing Bank by means of electronic
communications pursuant to this Section, including through an Approved
Electronic Platform. (d) Each Lender and Issuing Bank agrees that notice to it
(as provided in the next sentence) specifying that Communications have been
posted to the Approved Electronic Platform shall constitute effective delivery
of the Communications to such Lender for purposes of the Loan Documents. Each
Lender and Issuing Bank agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or Issuing Bank’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address. (e) Each of the Lenders,
Issuing Bank and each Borrower agrees that the Administrative Agent may, but
(except as may be required by applicable law) shall not be obligated to, store
the Communications on the Approved Electronic Platform in accordance with the
Administrative Agent’s generally applicable document retention procedures and
policies. (f) Nothing herein shall prejudice the right of the Administrative
Agent, any Lender or Issuing Bank to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document. 117



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre123.jpg]
SECTION 8.04. The Administrative Agent Individually. With respect to its
Commitment, Loans (including Swingline Loans) and Letters of Credit, the Person
serving as the Administrative Agent shall have and may exercise the same rights
and powers hereunder and is subject to the same obligations and liabilities as
and to the extent set forth herein for any other Lender or Issuing Bank, as the
case may be. The terms “Issuing Bank”, “Lenders”, “Required Lenders” and any
similar terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, Issuing Bank or as
one of the Required Lenders, as applicable. The Person serving as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with, any Loan Party, any Subsidiary or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders or the Issuing Bank. SECTION
8.05. Successor Administrative Agent. (a) The Administrative Agent may resign at
any time by giving 30 days’ prior written notice thereof to the Lenders, the
Issuing Bank and the Borrower Representative, whether or not a successor
Administrative Agent has been appointed. Upon any such resignation, the Required
Lenders shall have the right, to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York or an Affiliate of any such bank. In either case,
such appointment shall be subject to the prior written approval of the Borrower
Representative (which approval may not be unreasonably withheld and shall not be
required while an Event of Default has occurred and is continuing). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent. Upon the acceptance of appointment as
Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents. (b) Notwithstanding paragraph (a)
of this Section, in the event no successor Administrative Agent shall have been
so appointed and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders, the Issuing Bank and the Borrowers, whereupon, on the date of
effectiveness of such resignation stated in such notice, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents; provided that, solely for purposes
of maintaining any security interest granted to the Administrative Agent under
any Collateral Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties and continue to be
entitled to the rights set forth in such Collateral Document and Loan Document,
and, in the case of any Collateral in the possession of the Administrative
Agent, shall continue to hold such Collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in
accordance with this Section (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Collateral Document, including any action required to maintain the
perfection of any such security interest), and (ii) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent; provided that (A) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than 118



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre124.jpg]
the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article, Section
2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent and in respect of the matters referred to in the proviso
under clause (a) above. SECTION 8.06. Acknowledgements of Lenders and Issuing
Bank. (a) Each Lender represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, the Lead
Arranger, the Syndication Agent or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement as a Lender, and to make, acquire or hold Loans hereunder.
Each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Lead Arranger, the Syndication Agent or any
other Lender, or any of the Related Parties of any of the foregoing, and based
on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrowers and their Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. (b) Each Lender, by
delivering its signature page to this Agreement on the Effective Date, or
delivering its signature page to an Assignment and Assumption or any other Loan
Document pursuant to which it shall become a Lender hereunder, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be delivered to, or be approved by
or satisfactory to, the Administrative Agent or the Lenders on the Effective
Date or the effective date of any such Assignment and Assumption or any other
Loan Document pursuant to which it shall have become a Lender hereunder. (c)
Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, (A) it will hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to a Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts 119



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre125.jpg]
(including reasonable attorneys’ fees) incurred by the Administrative Agent or
any such other Person as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender. SECTION
8.07. Collateral Matters. (a) Except with respect to the exercise of setoff
rights in accordance with Section 9.08 or with respect to a Secured Party’s
right to file a proof of claim in an insolvency proceeding, no Secured Party
shall have any right individually to realize upon any of the Collateral or to
enforce any Guarantee of the Secured Obligations, it being understood and agreed
that all powers, rights and remedies under the Loan Documents may be exercised
solely by the Administrative Agent on behalf of the Secured Parties in
accordance with the terms thereof. In its capacity, the Administrative Agent is
a “representative” of the Secured Parties within the meaning of the term
“secured party” as defined in the UCC. In the event that any Collateral is
hereafter pledged by any Person as collateral security for the Secured
Obligations, the Administrative Agent is hereby authorized, and hereby granted a
power of attorney, to execute and deliver on behalf of the Secured Parties any
Loan Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. (b) In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Banking Services the obligations under which
constitute Secured Obligations and no Swap Agreement the obligations under which
constitute Secured Obligations, will create (or be deemed to create) in favor of
any Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any such arrangement in respect of Banking
Services or Swap Agreement, as applicable, shall be deemed to have appointed the
Administrative Agent to serve as administrative agent and collateral agent under
the Loan Documents and agreed to be bound by the Loan Documents as a Secured
Party thereunder, subject to the limitations set forth in this paragraph. (c)
The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(b). The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders or any other Secured Party for any failure to monitor or maintain any
portion of the Collateral. SECTION 8.08. Credit Bidding. The Secured Parties
hereby irrevocably authorize the Administrative Agent, at the direction of the
Required Lenders, to credit bid all or any portion of the Obligations (including
by accepting some or all of the Collateral in satisfaction of some or all of the
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Loan Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid by the Administrative Agent at the direction of the
Required Lenders on a ratable basis (with Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent 120



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre126.jpg]
claim amount used in allocating the contingent interests) for the asset or
assets so purchased (or for the equity interests or debt instruments of the
acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid (i) the Administrative Agent shall be
authorized to form one or more acquisition vehicles and to assign any successful
credit bid to such acquisition vehicle or vehicles, (ii) each of the Secured
Parties’ ratable interests in the Obligations which were credit bid shall be
deemed without any further action under this Agreement to be assigned to such
vehicle or vehicles for the purpose of closing such sale, (iii) the
Administrative Agent shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Obligations and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid. SECTION 8.09. Certain ERISA Matters. (a) Each
Lender (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, the Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of any
Borrower or any other Loan Party, that at least one of the following is and will
be true: (i) such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments, (ii) the transaction exemption
set forth in one or more PTEs, such as PTE 84-14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain 121



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre127.jpg]
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender. (b) In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, the Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of any
Borrower or any other Loan Party, that none of the Administrative Agent, the
Lead Arranger, the Syndication Agent or any of their respective Affiliates is a
fiduciary with respect to the Collateral or the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto). (c) The Administrative Agent, the Syndication
Agent and the Lead Arranger hereby informs the Lenders that each such Person is
not undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement and any other Loan Documents, (ii) may recognize a gain if it extended
the Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
SECTION 8.10. Flood Laws. JPMCB has adopted internal policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and related legislation (the “Flood
Laws”). JPMCB, as administrative agent or collateral agent on a syndicated
facility, will post on the applicable electronic platform (or otherwise
distribute to each Lender in the syndicate) documents that it receives in
connection with the Flood Laws. However, JPMCB reminds each Lender and
Participant in the facility that, pursuant to the Flood Laws, each federally
regulated Lender 122



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre128.jpg]
(whether acting as a Lender or Participant in the facility) is responsible for
assuring its own compliance with the flood insurance requirements. ARTICLE IX
Miscellaneous SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or Electronic
Systems (and subject in each case to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows: (i) if to any Loan Party, to the Borrower
Representative at: Winnebago Industries, Inc. 13200 Pioneer Trail, Suite 150
Eden Prairie, MN 55347 Attention: Bert Jameson, Treasurer (ii) if to the
Administrative Agent (other than for purposes of a notification of the DQ List),
JPMCB in its capacity as an Issuing Bank or the Swingline Lender, to JPMCB at:
JPMorgan Chase Bank, N.A. 10 S. Dearborn St. Chicago, Illinois 60603 Attention:
John Morrone Facsimile No: (312) 548-1943 (iii) if to the Administrative Agent
for purposes of a notification of the DQ List, to JPMDQ_Contact@jpmorgan.com;
and (iv) if to any other Lender or Issuing Bank, to it at its address or
facsimile number set forth in its Administrative Questionnaire. All such notices
and other communications (i) sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received, (ii) sent by facsimile shall be deemed to have been given when sent,
provided that if not given during normal business hours of the recipient, such
notice or communication shall be deemed to have been given at the opening of
business on the next Business Day of the recipient, or (iii) delivered through
Electronic Systems or Approved Electronic Platform, as applicable, to the extent
provided in paragraph (b) below shall be effective as provided in such
paragraph. (b) Notices and other communications to the Lenders and the Issuing
Banks hereunder may be delivered or furnished by using Electronic Systems or
Approved Electronic Systems, as applicable, or pursuant to procedures approved
by the Administrative Agent; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the Administrative
Agent and the applicable Lender. The Administrative Agent or the Company may, in
its discretion, agree to accept notices and other communications to it hereunder
by Electronic Systems or Approved Electronic Platforms, as applicable, pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. 123



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre129.jpg]
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) notices or communications posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient, at its e-mail address as described in the foregoing clause (i), of
notification that such notice or communication is available and identifying the
website address therefor; provided that, for both clauses (i) and (ii) above, if
such notice, email or other communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. Unless
otherwise set forth herein, all notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of receipt. SECTION 9.02. Waivers; Amendments.
(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time. (b) Except as provided in the first
sentence of Section 2.09(f) (with respect to any commitment increase), Section
2.14(b) with respect to an alternate rate of interest to the LIBO Rate or
Section 6.03(c) with respect to changes in fiscal year, neither this Agreement
nor any provision hereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or by the Borrowers and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall: (i)
increase the Commitment of any Lender without the written consent of such Lender
(including any such Lender that is a Defaulting Lender); provided that, a waiver
of any condition precedent set forth in Section 4.02 or the waiver of any
Default or mandatory prepayment shall not constitute an increase of any
Commitment of any Lender; (ii) reduce or forgive the principal amount of any
Loan or LC Disbursement or reduce the rate of interest thereon, or reduce or
forgive any interest or fees payable hereunder, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender) directly
affected thereby; provided that (x) any amendment or modification of the
financial covenants in this Agreement (or defined terms used in the financial
covenants in this Agreement) shall not 124



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre130.jpg]
constitute a reduction in the rate of interest or fees for purposes of this
clause (ii) and (y) only the consent of the Required Lenders shall be necessary
to reduce or waive any obligation of the Borrowers to pay interest or any other
amount at the applicable default rate set forth in Section 2.13(c) or to amend
Section 2.13(c); (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender (including any such Lender that is a Defaulting Lender)
directly affected thereby (other than with respect to the matters set forth in
clauses (ii)(x) and (ii)(y) above); (iv) change Section 2.09(d) or Section
2.18(b) or (d) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender (other than any
Defaulting Lender); (v) change the definition of any Borrowing Base (or any
defined terms used therein) in a manner that makes more credit available,
increase the advance rates set forth in the definition of Borrowing Base or add
new categories of eligible assets, in each case, without the written consent of
each Lender (other than any Defaulting Lender); (vi) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (other than any Defaulting Lender); (vii)
release all or substantially all of the value of the Loan Guaranty (except as
otherwise permitted herein or in the other Loan Documents, including with
respect to a sale, disposition or dissolution of a Loan Guarantor permitted
herein), without the written consent of each Lender (other than any Defaulting
Lender); or (viii) except as provided in clause (d) of this Section or in any
Collateral Document, release all or substantially all of the Collateral, without
the written consent of each Lender (other than any Defaulting Lender); provided
further that (A) no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, any Issuing Bank or the Swingline
Lender hereunder without the prior written consent of the Administrative Agent,
such Issuing Bank or the Swingline Lender, as the case may be (it being
understood that any change to Section 2.20 shall require the consent of the
Administrative Agent, each Issuing Bank and the Swingline Lender) and (B) no
such agreement shall amend or modify the provisions of Section 2.06 or any
letter of credit application and any bilateral agreement between the Borrower
Representative and the Issuing Bank regarding the Issuing Bank’s Issuing Bank
Sublimit or the respective rights and obligations between any Borrower and the
Issuing Bank in connection with the issuance of Letters of Credit without the
prior written consent of the Administrative Agent and the Issuing Bank,
respectively. The Administrative Agent may also amend the Commitment Schedule to
reflect assignments entered into pursuant to Section 9.04. (c) Notwithstanding
the foregoing, this Agreement and any other Loan Document may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and each Borrower (x) to add one or more credit facilities
to this Agreement and to permit extensions 125



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre131.jpg]
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans and the accrued interest and
fees in respect thereof and (y) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Lenders.
(d) The Lenders and the Issuing Bank hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon satisfaction of the Final Release Conditions, (ii) constituting
property being sold or disposed of if the Loan Party disposing of such property
certifies to the Administrative Agent that the sale or disposition is made in
compliance with the terms of this Agreement (and the Administrative Agent may
rely conclusively on any such certificate, without further inquiry), and to the
extent that the property being sold or disposed of constitutes 100% of the
Equity Interests of a Subsidiary, the Administrative Agent is authorized to
release any Loan Guaranty, (iii) constituting property leased to a Loan Party
under a lease which has expired or been terminated in a transaction permitted
under this Agreement, (iv) constituting Excluded Assets or (v) as required to
effect any sale or other disposition of such Collateral in connection with any
exercise of remedies of the Administrative Agent and the Lenders pursuant to
Article VII. Except as provided in the preceding sentence, the Administrative
Agent will not release any Liens on Collateral without the prior written
authorization of the Required Lenders; provided that, the Administrative Agent
may in its discretion, release its Liens on Collateral valued in the aggregate
not in excess of $7,500,000 during any calendar year without the prior written
authorization of the Required Lenders(it being agreed that the Administrative
Agent may rely conclusively on one or more certificates of the Borrowers as to
the value of any Collateral to be so released, without further inquiry). Any
execution and delivery by the Administrative Agent of documents in connection
with any such release shall be without recourse to or warranty by the
Administrative Agent. In addition, each of the Lenders, on behalf of itself and
any of its Affiliates that are Secured Parties, irrevocably authorizes the
Administrative Agent, at its option and in its discretion, (i) to subordinate
any Lien on any assets granted to or held by the Administrative Agent under any
Loan Document to the holder of any Lien on such property that is permitted by
Section 6.02(e) or (ii) in the event that the Company shall have advised the
Administrative Agent that, notwithstanding the use by the Company of
commercially reasonable efforts to obtain the consent of such holder (but
without the requirement to pay any sums to obtain such consent) to permit the
Administrative Agent to retain its liens (on a subordinated basis as
contemplated by clause (i) above), the holder of such other Indebtedness
requires, as a condition to the extension of such credit, that the Liens on such
assets granted to or held by the Administrative Agent under any Loan Document be
released, to release the Administrative Agent’s Liens on such assets. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral. Any execution and delivery by the Administrative Agent
of documents in connection with any such release shall be without recourse to or
warranty by the Administrative Agent. (e) If, in connection with any proposed
amendment, waiver or consent requiring the consent of “each Lender” or “each
Lender directly affected thereby,” the consent of the Required Lenders is
obtained, but the consent of other necessary Lenders is not obtained (any such
Lender whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Company may elect to replace a Non-Consenting
Lender as a Lender party to this Agreement, provided that, concurrently with
such replacement, (i) another bank or other entity which is reasonably
satisfactory to the Company and the Administrative Agent shall agree, as of such
date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, and (ii) such Non-Consenting
Lender shall have received in same day funds on the day of such replacement 126



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre132.jpg]
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by such Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender. Each party hereto agrees
that an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Assumption executed by the Borrower Representative, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and the Lender required to make such assignment need
not be a party thereto in order for such assignment to be effective and shall be
deemed to have consented to and be bound by the terms thereof; provided that,
following the effectiveness of any such assignment, the other parties to such
assignment agree to execute and deliver such documents necessary to evidence
such assignment as reasonably requested by the applicable Lender, provided that
any such documents shall be without recourse to or warranty by the parties
thereto. (f) Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrowers only, amend, modify or supplement
this Agreement or any of the other Loan Documents (i) to correct, amend, resolve
or cure any ambiguity, omission, mistake, defect or inconsistency or correct any
typographical error or other manifest error in any Loan Document, (ii) to comply
with local law or advice of local counsel in any jurisdiction the laws of which
govern any Collateral Document or that are relevant to the creation, perfection,
protection and/or priority of any Lien in favor of the Administrative Agent,
(iii) to effect the granting, perfection, protection, expansion or enhancement
of any security interest in any Collateral or additional property to become
Collateral for the benefit of the Secured Parties, (iv) to make administrative
or operational changes not adverse to any Lender or (v) to add a guarantor or
collateral or otherwise enhance the rights and benefits of the Lenders. SECTION
9.03. Expenses; Indemnity; Damage Waiver. (a) The Loan Parties shall, jointly
and severally, pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and the Lead Arranger and their respective Affiliates
(including the reasonable and documented fees, disbursements and other charges
of one primary counsel and one local counsel in each applicable jurisdiction for
the Administrative Agent and the Lead Arranger and their respective Affiliates,
in each case, for all such parties taken together) in connection with the
syndication and distribution (including, without limitation, via the internet or
through any Electronic System or Approved Electronic Platform) of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender (including the reasonable
and documented fees, disbursements and other charges of one primary counsel and
one local counsel in each applicable jurisdiction for the Administrative Agent,
the Issuing Banks and the Lenders taken as a whole (and, in light of actual or
potential conflicts of interest or the availability of different claims or
defenses (as reasonably determined by the affected party), one additional firm
of counsel to each group of similarly affected parties)) in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Expenses being
reimbursed by the Loan Parties under this 127



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre133.jpg]
Section include, without limiting the generality of the foregoing, fees, costs
and expenses incurred in connection with: (i) subject to the limits set forth in
Sections 5.11 and 5.12, appraisals, field examinations and the preparation of
Reports based on the fees charged by a third party retained by the
Administrative Agent or the internally allocated fees for each Person employed
by the Administrative Agent with respect to each appraisal and field
examination; (ii) background checks regarding senior management of the Loan
Parties, as deemed necessary or appropriate in the sole discretion of the
Administrative Agent; (iii) Other Taxes, fees and other charges for (A) lien and
title searches and title insurance and (B) recording the Mortgages, filing
financing statements and continuations, and other actions to perfect, protect,
and continue the Administrative Agent’s Liens; (iv) sums paid or incurred to
take any action required of any Loan Party under the Loan Documents that such
Loan Party fails to pay or take; and (v) forwarding loan proceeds, collecting
checks and other items of payment, and establishing and maintaining the accounts
and lock boxes, and costs and expenses of preserving and protecting the
Collateral. All of the foregoing fees, costs and expenses may be charged to the
Company as Revolving Loans or to another deposit account, all as described in
Section 2.18(c). (b) The Loan Parties shall, jointly and severally, indemnify
the Administrative Agent, the Arranger, the Syndication Agent, each Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, penalties, incremental
taxes, liabilities and related expenses (including the reasonable and documented
fees, charges and disbursements and other charges of (x) one primary counsel and
one local counsel in each applicable jurisdiction, in each case for the
Indemnitees taken as a whole and (y) one additional counsel for each affected
Indemnitee in light of actual or potential conflicts of interest or the
availability of different claims or defenses) incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, (iv) the failure of a Loan Party to deliver to the
Administrative Agent the required receipts or other required documentary
evidence with respect to a payment made by a Loan Party for Taxes pursuant to
Section 2.17, or (v) any actual or prospective claim, litigation, investigation,
arbitration or proceeding relating to any of the foregoing, whether or not such
claim, litigation, investigation, arbitration or proceeding is brought by the
Company or any other Loan Party or its or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence or willful misconduct of such 128



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre134.jpg]
Indemnitee or (y) the material breach in bad faith by such Indemnitee of its
express obligations under this Agreement pursuant to a claim initiated by the
Company. This Section 9.03(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims or damages arising from any non-Tax
claim. (c) Each Lender severally agrees to pay any amount required to be paid by
any Loan Party under paragraph (a) or (b) of this Section 9.03 to the
Administrative Agent, each Issuing Bank and the Swingline Lender, and each
Related Party of any of the foregoing Persons (each, an “Agent Indemnitee”) (to
the extent not reimbursed by a Loan Party and without limiting the obligation of
any Loan Party to do so), ratably according to their respective Applicable
Percentage in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Applicable Percentage immediately prior to such
date), from and against any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent Indemnitee in its capacity as such; provided,
further, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
Section until satisfaction of the Final Release Conditions. (d) To the extent
permitted by applicable law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee (i) for any damages arising from
the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) other than actual or direct damages that are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Related Parties. To the extent permitted by applicable law, no
Indemnitee shall assert against any Loan Party or its Related Parties and no
Loan Party shall assert against any Indemnitee, and each Indemnitee and Loan
Party hereby waives, any claim, or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that, nothing contained in this sentence shall limit
the Company’s indemnity obligations to the extent set forth in Section 9.03(b).
(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor. SECTION 9.04. Successors and Assigns.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the relevant Issuing Bank that
issues any Letter of Credit), except that (i) no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by any
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person 129



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre135.jpg]
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the relevant Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in paragraph
(c) of this Section) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Issuing Banks and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement. (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld) of: (A) the Borrower Representative; provided that, (i) the Borrower
Representative shall be deemed to have consented to any assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof and (ii) no consent of
the Borrower Representative shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee; (B) the Administrative Agent; (C) each
Issuing Bank; and (D) the Swingline Lender. (ii) Assignments shall be subject to
the following additional conditions: (A) except in the case of an assignment to
a Lender or an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless each of the Borrower Representative and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower Representative shall be required if an Event of Default has occurred
and is continuing; (B) each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; (C) the parties to each assignment shall execute and deliver to
the Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500 (unless waived by the Administrative Agent), such fee
to be paid by either the assigning Lender or the assignee Lender or shared
between such Lenders; provided that (1) only one such processing and recordation
fee shall be payable in the event of simultaneous assignments and delegations
from any Lender or its Approved Funds to one or more other Approved Funds of
such Lender and (2) with respect to any assignment and delegation pursuant to
Section 2.19(b) or 9.02(e), the parties hereto agree that such assignment and
delegation may be effected pursuant to an Assignment and Assumption executed by
the 130



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre136.jpg]
Company, the Administrative Agent and the assignee and that the Lender required
to make such assignment and delegation need not be a party thereto; and (D) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire in which the assignee designates one or more
credit contacts to whom all syndicate-level information (which may contain MNPI
about the Company and its affiliates and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws. For the purposes
of this Section 9.04(b), the terms “Approved Fund” and “Ineligible Institution”
have the following meanings: “Approved Fund” means any Person (other than a
natural person) that is engaged in making, purchasing, holding or investing in
bank loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender. “Ineligible Institution” means (a) a natural person, (b) a
Defaulting Lender or its Lender Parent, (c) the Borrowers, any of their
Subsidiaries or any of their Affiliates, (d) a company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person or
relative(s) thereof or (e) a Disqualified Lender. (iii) Subject to acceptance
and recording thereof pursuant to paragraph (b)(iv) of this Section, from and
after the effective date specified in each Assignment and Assumption the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section. (iv) The
Administrative Agent, acting for this purpose as a non-fiduciary agent of each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Company, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. (v) Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed 131



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre137.jpg]
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(c),
2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph. (c) Any Lender may, without the
consent of, or notice to, any Borrower, the Administrative Agent, the Issuing
Banks or the Swingline Lender, sell participations to one or more banks or other
entities (a “Participant”), other than an Ineligible Institution, in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that (A)
such Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrowers, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Each Lender that sells a participation agrees, at any Borrower’s request and
expense, to use reasonable efforts to cooperate with such Borrower to effectuate
the provisions of Section 2.19 with respect to any Participant. Each Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 (subject to the requirements and limitations therein, including
the requirements under Section 2.17(f) and (g) (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender and the information and documentation required under
2.17(g) will be delivered to the Borrowers and the Administrative Agent)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it were
an assignee under paragraph (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Sections 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.18(c) as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) or Proposed Section 1.163-5(b) of the United
States Treasury Regulations (or, in each case, any amended or successor
version). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the 132



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre138.jpg]
contrary. For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. (d) Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. (e) Disqualified Lenders. (i) No
assignment or participation shall be made to any Person that was a Disqualified
Lender as of the date (the “Trade Date”) on which the assigning Lender entered
into a binding agreement to sell and assign or grant a participation in all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Company has consented to such assignment or participation in writing
in its sole and absolute discretion, in which case such Person will not be
considered a Disqualified Lender for the purpose of such assignment or
participation). For the avoidance of doubt, with respect to any assignee or
Participant that becomes a Disqualified Lender after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Lender”), (x) such assignee or Participant shall not retroactively be
disqualified from being a Lender or Participant and (y) the execution by the
Company of an Assignment and Assumption with respect to such assignee will not
by itself result in such assignee no longer being considered a Disqualified
Lender. Any assignment or participation in violation of this clause (e)(i) shall
not be void, but the other provisions of this clause (e) shall apply. (ii) If
any assignment or participation is made to any Disqualified Lender without the
Company’s prior written consent in violation of clause (i) above, or if any
Person becomes a Disqualified Lender after the applicable Trade Date, the
Company may, at its sole expense and effort, upon notice to the applicable
Disqualified Lender and the Administrative Agent, require such Disqualified
Lender to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 9.04), all of its interest, rights and
obligations under this Agreement to one or more Persons (other than an
Ineligible Institution) at the lesser of (x) the principal amount thereof and
(y) the amount that such Disqualified Lender paid to acquire such interests,
rights and obligations in each case plus accrued interest, accrued fees and all
other amounts (other than principal amounts) payable to it hereunder. (iii)
Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders to whom an assignment or participation is made in violation
of clause (i) above (A) will not have the right to (x) receive information,
reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders (or any of them) and the Administrative Agent, or (z)
access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B)(x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Lender will be deemed to have consented in the same proportion as
the Lenders that are not Disqualified Lenders consented to such matter, and (y)
for purposes of voting on any plan of reorganization, each Disqualified Lender
party hereto hereby agrees (1) not to vote on such plan of reorganization, 133



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre139.jpg]
(2) if such Disqualified Lender does vote on such plan of reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other applicable
laws), and such vote shall not be counted in determining whether the applicable
class has accepted or rejected such plan of reorganization in accordance with
Section 1126(c) of the Bankruptcy Code (or any similar provision in any other
applicable laws) and (3) not to contest any request by any party for a
determination by the Bankruptcy Court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2). (iv) The Administrative
Agent shall have the right, and the Company hereby expressly authorizes the
Administrative Agent, to (A) post the list of Disqualified Lenders provided by
the Company and any updates thereto from time to time (collectively, the “DQ
List”) on an Approved Electronic Platform, including that portion of such
Approved Electronic Platform that is designated for “public side” Lenders and/or
(B) provide the DQ List to each Lender or potential Lender requesting the same.
(v) The Administrative Agent and the Lenders shall not be responsible or have
any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified Lenders.
Without limiting the generality of the foregoing, neither the Administrative
Agent nor any Lender shall (x) be obligated to ascertain, monitor or inquire as
to whether any other Lender or Participant or prospective Lender or Participant
is a Disqualified Lender or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, by any other Person to any Disqualified Lender. SECTION 9.05.
Survival. All covenants, agreements, representations and warranties made by the
Loan Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect until the Final Release Conditions have been satisfied. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof. SECTION
9.06. Counterparts; Integration; Effectiveness; Electronic Execution. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to (i)
fees payable to the Administrative Agent and (ii) increases or reductions of the
Issuing Bank Sublimit of the Issuing Bank constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed.pdf or any 134



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre140.jpg]
other electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent. SECTION 9.07. Severability. Any provision of
any Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. SECTION 9.08. Right of
Setoff. If an Event of Default shall have occurred and be continuing, each
Lender, the Issuing Bank and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held, and other obligations at any
time owing, by such Lender, the Issuing Bank or any such Affiliate, to or for
the credit or the account of any Loan Party against any and all of the Secured
Obligations held by such Lender, the Issuing Bank or their respective
Affiliates, irrespective of whether or not such Lender, the Issuing Bank or
their respective Affiliates shall have made any demand under the Loan Documents
and although such obligations may be contingent or unmatured or are owed to a
branch office or Affiliate of such Lender or the Issuing Bank different from the
branch office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.20 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The applicable Lender, the Issuing Bank or such Affiliate shall
notify the Borrower Representative and the Administrative Agent of such setoff
or application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such setoff or application under
this Section. The rights of each Lender, the Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Bank or their
respective Affiliates may have. SECTION 9.09. Governing Law; Jurisdiction;
Consent to Service of Process. (a) The Loan Documents (other than those
containing a contrary express choice of law provision) shall be governed by and
construed in accordance with the internal laws of the State of New York, but
giving effect to federal laws applicable to national banks. (b) Each of the
Lenders and the Administrative Agent hereby irrevocably and unconditionally
agrees that, notwithstanding the governing law provisions of any applicable Loan
Document, any claims brought against the Administrative Agent by any Secured
Party relating to this Agreement, any other Loan 135



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre141.jpg]
Document, the Collateral or the consummation or administration of the
transactions contemplated hereby or thereby shall be construed in accordance
with and governed by the law of the State of New York. (c) Each of the parties
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any U.S. federal or New York state
court sitting in New York, New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Documents,
the transactions relating hereto or thereto, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Administrative Agent or any of its Related Parties may only) be
heard and determined in such New York State or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or any other Loan Document shall affect any right
that the Administrative Agent, the Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction. (d) Each Loan Party hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (c) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court. (e) Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
9.01. Nothing in this Agreement or any other Loan Document will affect the right
of any party to this Agreement to serve process in any other manner permitted by
law. SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION. SECTION 9.11. Headings. Article and Section
headings and the Table of Contents used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement. SECTION 9.12.
Confidentiality. Each of the Administrative Agent, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any Governmental Authority (including any 136



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre142.jpg]
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by any Requirement of Law or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies under
this Agreement or any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (1) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement (it being understood that the DQ
List may be disclosed to any assignee or Participant, or prospective assignee or
Participant, in reliance on this clause (f)) or (2) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) on a confidential basis to (1) any rating
agency in connection with rating the Company or its Subsidiaries or the credit
facilities provided for herein or (2) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the credit facilities provided for herein, (h) with the consent of
the Company or (i) to the extent such Information (1) becomes publicly available
other than as a result of a breach of this Section or (2) becomes available to
the Administrative Agent, the Issuing Banks or any Lender on a nonconfidential
basis from a source other than the Company. For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company or its business, whether or not identified at the time of delivery as
confidential, other than (x) any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Company, (y) any such information that is
independently developed, discovered or arrived at by the Administrative Agent,
any Issuing Bank or any Lender and (z) information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry; provided that, in the case of
information received from the Company after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MNPI
CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MNPI AND THAT IT WILL HANDLE SUCH MNPI IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS. ALL INFORMATION,
INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE COMPANY OR THE
ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MNPI ABOUT THE
COMPANY, THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MNPI IN ACCORDANCE
WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW. SECTION 9.13. USA PATRIOT
Act. Each Lender that is subject to the requirements of the Patriot Act hereby
notifies each Loan Party that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies such
Loan Party, which information includes the name 137



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre143.jpg]
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act. SECTION 9.14.
Several Obligations; Nonreliance; Violation of Law. The respective obligations
of the Lenders hereunder are several and not joint and the failure of any Lender
to make any Loan or perform any of its obligations hereunder shall not relieve
any other Lender from any of its obligations hereunder. Each Lender hereby
represents that it is not relying on or looking to any margin stock (as defined
in Regulation U of the Board) for the repayment of the Borrowings provided for
herein. Anything contained in this Agreement to the contrary notwithstanding,
neither the Issuing Bank nor any Lender shall be obligated to extend credit to
the Borrowers in violation of any Requirement of Law. SECTION 9.15. Disclosure.
Each Loan Party, each Lender and the Issuing Bank hereby acknowledges and agrees
that the Administrative Agent and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with any of the
Loan Parties and their respective Affiliates. SECTION 9.16. Appointment for
Perfection. Each Lender hereby appoints each other Lender as its agent for the
purpose of perfecting Liens, for the benefit of the Administrative Agent and the
Secured Parties, in assets which, in accordance with Article 9 of the UCC or any
other applicable law can be perfected only by possession or control. Should any
Lender (other than the Administrative Agent) obtain possession or control of any
such Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or otherwise deal with such Collateral in
accordance with the Administrative Agent’s instructions. SECTION 9.17. Interest
Rate Limitation. Notwithstanding anything herein to the contrary, if at any time
the interest rate applicable to any Loan, together with all fees, charges and
other amounts which are treated as interest on such Loan under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
NYFRB Rate to the date of repayment, shall have been received by such Lender.
SECTION 9.18. Release of Loan Guarantors. (a) A Loan Guarantor shall
automatically be released from its obligations under the Loan Guaranty upon the
consummation of any transaction permitted by this Agreement as a result of which
such Loan Guarantor ceases to be a Subsidiary; provided that, if so required by
this Agreement, the Required Lenders shall have consented to such transaction
and the terms of such consent shall not have provided otherwise. In connection
with any termination or release pursuant to this Section, the Administrative
Agent shall (and is hereby irrevocably authorized by each Lender to) execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section shall be without
recourse to or warranty by the Administrative Agent. (b) Further, the
Administrative Agent may (and is hereby irrevocably authorized by each Lender
to), upon the request of the Company, release any Loan Guarantor from its
obligations under the Loan Guaranty if (i) such Loan Guarantor is no longer a
Material Subsidiary or is otherwise not required 138



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre144.jpg]
pursuant to the terms of this Agreement to provide a Loan Guaranty or (ii) such
release is approved, authorized or ratified by the requisite Lenders pursuant to
Section 9.02. (c) At such time as (i) the principal and interest on the Loans,
the fees, expenses and other amounts payable under the Loan Documents and the
other Secured Obligations (other than Banking Services Obligations, Swap
Agreement Obligations and Unliquidated Obligations, in each case, not then due
and payable) shall have been paid in full in cash, (ii) the Commitments shall
have been terminated, and (iii) no Letters of Credit shall be outstanding (or
any outstanding Letters of Credit shall have been cash collateralized or
backstopped pursuant to arrangements reasonably satisfactory to the
Administrative Agent and the applicable Issuing Bank) (the conditions set forth
in the preceding clauses (i), (ii) and (iii), collectively, the “Final Release
Conditions”), the Loan Guaranty and all obligations (other than those expressly
stated to survive such termination) of each Loan Guarantor thereunder shall
automatically terminate, all without delivery of any instrument or performance
of any act by any Person. SECTION 9.19. Intercreditor Agreements. Without
limiting the authority granted to the Administrative Agent in Article VIII
hereof, each Lender (and each Person that becomes a Lender hereunder pursuant to
Section 9.04) hereby authorizes and directs the Administrative Agent to enter
into any Intercreditor Agreement on behalf of such Lender and agrees that the
Administrative Agent may take such actions on its behalf as is contemplated by
the terms of such Intercreditor Agreement. In the event of any conflict between
the terms of any Intercreditor Agreement and this Agreement, the terms of such
Intercreditor Agreement shall govern and control. SECTION 9.20. Marketing
Consent. The Borrowers hereby authorize JPMCB and its affiliates (collectively,
the “JPMCB Parties”), at their respective sole expense, but without any prior
approval by any Borrower, to include the Borrowers’ names and logos in
advertising slicks posted on their internet sites, in pitchbooks or sent in
mailings to prospective customers and to give such other publicity to this
Agreement as each may from time to time determine in its sole discretion.
Notwithstanding the foregoing, JPMCB Parties shall not publish the Borrowers’
names in a newspaper or magazine without obtaining the Borrowers’ prior written
approval. The foregoing authorization shall remain in effect unless and until
the Borrower Representative notifies JPMCB in writing that such authorization is
revoked. SECTION 9.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by an EEA Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and (b) the effects of any Bail-In Action on any such
liability, including, if applicable: (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent entity, or a bridge institution that may be
issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or 139



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre145.jpg]
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority. SECTION 9.22. No Fiduciary Duty, etc. (a) Each Borrower acknowledges
and agrees, and acknowledges its Subsidiaries’ understanding, that no Credit
Party will have any obligations except those obligations expressly set forth
herein and in the other Loan Documents and each Credit Party is acting solely in
the capacity of an arm’s length contractual counterparty to each Borrower with
respect to the Loan Documents and the transactions contemplated herein and
therein and not as a financial advisor or a fiduciary to, or an agent of, any
Borrower or any other person. Each Borrower agrees that it will not assert any
claim against any Credit Party based on an alleged breach of fiduciary duty by
such Credit Party in connection with this Agreement and the transactions
contemplated hereby. Additionally, each Borrower acknowledges and agrees that no
Credit Party is advising any Borrower as to any legal, tax, investment,
accounting, regulatory or any other matters in any jurisdiction. Each Borrower
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated herein or in the other Loan Documents, and the Credit
Parties shall have no responsibility or liability to any Borrower with respect
thereto. (b) Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, any Borrower and other companies with which any Borrower may
have commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion. (c) In addition, each Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that each Credit Party and its
affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which a
Borrower may have conflicting interests regarding the transactions described
herein and otherwise. No Credit Party will use confidential information obtained
from any Borrower by virtue of the transactions contemplated by the Loan
Documents or its other relationships with such Borrower in connection with the
performance by such Credit Party of services for other companies, and no Credit
Party will furnish any such information to other companies. Each Borrower also
acknowledges that no Credit Party has any obligation to use in connection with
the transactions contemplated by the Loan Documents, or to furnish to any
Borrower, confidential information obtained from other companies. SECTION 9.23.
Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Swap Agreements
or any other agreement or instrument that is a QFC (such support “QFC Credit
Support”, and each such QFC, a “Supported QFC”), the parties acknowledge and
agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): 140



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre146.jpg]
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support. ARTICLE
X Loan Guaranty SECTION 10.01. Guaranty. Each Loan Guarantor (other than those
that have delivered a separate Guaranty) hereby agrees that it is jointly and
severally liable for, and, as a primary obligor and not merely as surety,
absolutely, unconditionally and irrevocably guarantees to the Secured Parties,
the prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Secured Obligations and all costs
and expenses, including, without limitation, all court costs and attorneys’ and
paralegals’ fees and expenses paid or incurred by the Administrative Agent, the
Issuing Bank and the Lenders in endeavoring to collect all or any part of the
Secured Obligations from, or in prosecuting any action against, any Borrower,
any Loan Guarantor or any other guarantor of all or any part of the Secured
Obligations (such costs and expenses, together with the Secured Obligations,
collectively the “Guaranteed Obligations”; provided, however, that the
definition of “Guaranteed Obligations” shall not create any guarantee by any
Loan Guarantor of (or grant of security interest by any Loan Guarantor to
support, as applicable) any Excluded Swap Obligations of such Loan Guarantor for
purposes of determining any obligations of any Loan Guarantor). Each Loan
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations. SECTION 10.02. Guaranty of
Payment. This Loan Guaranty is a guaranty of payment and not of collection. Each
Loan Guarantor waives any right to require the Administrative Agent, the Issuing
Bank or any Lender to sue any Borrower, any Loan Guarantor, any other guarantor
of, or any other Person obligated for, all or any part of the Guaranteed
Obligations (each, an “Obligated Party”), or otherwise to enforce its payment
against any collateral securing all or any part of the Guaranteed Obligations.
SECTION 10.03. No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration or compromise of
any 141



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre147.jpg]
of the Guaranteed Obligations, by operation of law or otherwise; (ii) any change
in the corporate existence, structure or ownership of any Borrower or any other
Obligated Party liable for any of the Guaranteed Obligations; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Obligated Party or their assets or any resulting release or discharge of any
obligation of any Obligated Party; or (iv) the existence of any claim, setoff or
other rights which any Loan Guarantor may have at any time against any Obligated
Party, the Administrative Agent, the Issuing Bank, any Lender or any other
Person, whether in connection herewith or in any unrelated transactions. (b) The
obligations of each Loan Guarantor hereunder are not subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Guaranteed Obligations
or otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any Obligated Party, of the Guaranteed Obligations or any
part thereof. (c) Further, the obligations of any Loan Guarantor hereunder are
not discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations). SECTION
10.04. Defenses Waived. To the fullest extent permitted by applicable law, each
Loan Guarantor hereby waives any defense based on or arising out of any defense
of any Borrower or any Loan Guarantor or the unenforceability of all or any part
of the Guaranteed Obligations from any cause, or the cessation from any cause of
the liability of any Borrower, any Loan Guarantor or any other Obligated Party,
other than the indefeasible payment in full in cash of the Guaranteed
Obligations. Without limiting the generality of the foregoing, each Loan
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any Person
against any Obligated Party or any other Person. Each Loan Guarantor confirms
that it is not a surety under any state law and shall not raise any such law as
a defense to its obligations hereunder. The Administrative Agent may, at its
election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty except to the extent the Guaranteed
Obligations have been fully and indefeasibly paid in cash. To the fullest extent
permitted by applicable law, each Loan Guarantor waives any defense arising out
of any such election even though that election may operate, pursuant to
applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Loan Guarantor against any Obligated
Party or any security. SECTION 10.05. Rights of Subrogation. No Loan Guarantor
will assert any right, claim or cause of action, including, without limitation,
a claim of subrogation, contribution or indemnification, that it has 142



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre148.jpg]
against any Obligated Party or any collateral, until the Loan Parties and the
Loan Guarantors have fully performed all their obligations to the Administrative
Agent, the Issuing Bank and the Lenders. SECTION 10.06. Reinstatement; Stay of
Acceleration. If at any time any payment of any portion of the Guaranteed
Obligations (including a payment effected through exercise of a right of setoff)
is rescinded, or must otherwise be restored or returned upon the insolvency,
bankruptcy or reorganization of any Borrower or otherwise (including pursuant to
any settlement entered into by a Secured Party in its discretion), each Loan
Guarantor’s obligations under this Loan Guaranty with respect to that payment
shall be reinstated at such time as though the payment had not been made and
whether or not the Administrative Agent, the Issuing Bank and the Lenders are in
possession of this Loan Guaranty. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Administrative Agent. SECTION 10.07. Information. Each Loan
Guarantor assumes all responsibility for being and keeping itself informed of
the Borrowers’ financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that each Loan Guarantor assumes and
incurs under this Loan Guaranty, and agrees that none of the Administrative
Agent, the Issuing Bank or any Lender shall have any duty to advise any Loan
Guarantor of information known to it regarding those circumstances or risks.
SECTION 10.08. Termination. Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrowers based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations. Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under Article VII hereof as
a result of any such notice of termination. SECTION 10.09. Taxes. Any obligation
of any Borrower under Section 2.17 of this Agreement to pay any additional
amounts to, or indemnify, any Lender, Issuing Bank, or the Administrative Agent
for any Taxes that are required to be withheld or deducted from payments made to
any Lender, Issuing Bank, or the Administrative Agent or to pay for, or
indemnify any Lender, Issuing Bank, or the Administrative Agent for, any Other
Taxes, shall apply mutatis mutandis (and without duplication) to each Loan
Guarantor with respect to this Loan Guaranty and payments made with respect to
Guaranteed Obligations. SECTION 10.10. Maximum Liability. Notwithstanding any
other provision of this Loan Guaranty, the amount guaranteed by each Loan
Guarantor hereunder shall be limited to the extent, if any, required so that its
obligations hereunder shall not be subject to avoidance under Section 548 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act, Uniform Voidable Transactions Act or similar
statute or common law. In determining the limitations, if any, on the amount of
any Loan Guarantor’s obligations hereunder pursuant to the preceding sentence,
it is the intention of the parties hereto that any rights of subrogation,
indemnification or contribution which such Loan Guarantor may have under this
Loan Guaranty, any other agreement or applicable law shall be taken into
account. SECTION 10.11. Contribution. 143



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre149.jpg]
(a) To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Guarantors as determined immediately prior to the
making of such Guarantor Payment, then, following indefeasible payment in full
in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent and the Issuing Bank, and this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations have terminated, such
Loan Guarantor shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Loan Guarantor for the amount of
such excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. (b) As of any date of
determination, the “Allocable Amount” of any Loan Guarantor shall be equal to
the excess of the fair saleable value of the property of such Loan Guarantor
over the total liabilities of such Loan Guarantor (including the maximum amount
reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Loan Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Loan Guarantors as of such date in a manner
to maximize the amount of such contributions. (c) This Section 10.11 is intended
only to define the relative rights of the Loan Guarantors, and nothing set forth
in this Section 10.11 is intended to or shall impair the obligations of the Loan
Guarantors, jointly and severally, to pay any amounts as and when the same shall
become due and payable in accordance with the terms of this Loan Guaranty. (d)
The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing. (e) The
rights of the indemnifying Loan Guarantors against other Loan Guarantors under
this Section 10.11 shall be exercisable upon satisfaction of the Final Release
Conditions. SECTION 10.12. Liability Cumulative. The liability of each Loan
Party as a Loan Guarantor under this Article X is in addition to and shall be
cumulative with all liabilities of each Loan Party to the Administrative Agent,
the Issuing Bank and the Lenders under this Agreement and the other Loan
Documents to which such Loan Party is a party or in respect of any obligations
or liabilities of the other Loan Parties, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary. SECTION 10.13. Keepwell. Each Qualified
ECP Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
this Guarantee in respect of a Swap Obligation (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 10.13 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 10.13 or otherwise under this Loan Guaranty
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). Except as otherwise provided herein,
the obligations of each Qualified ECP Guarantor under this Section 10.13 shall
remain in full force and effect until satisfaction of the Final Release
Conditions. Each Qualified ECP 144



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre150.jpg]
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act. ARTICLE XI The Borrower Representative SECTION
11.01. Appointment; Nature of Relationship. The Company is hereby appointed by
each of the Borrowers as its contractual representative (herein referred to as
the “Borrower Representative”) hereunder and under each other Loan Document, and
each of the Borrowers irrevocably authorizes the Borrower Representative to act
as the contractual representative of such Borrower with the rights and duties
expressly set forth herein and in the other Loan Documents. The Borrower
Representative agrees to act as such contractual representative upon the express
conditions contained in this Article XI. Additionally, the Borrowers hereby
appoint the Borrower Representative as their agent to receive all of the
proceeds of the Loans in the Funding Account(s), at which time the Borrower
Representative shall promptly disburse such Loans to the appropriate
Borrower(s); provided that, in the case of a Revolving Loan, such amount shall
not cause the Borrowers to violate the Revolving Exposure Limitations. The
Administrative Agent and the Lenders, and their respective officers, directors,
agents or employees, shall not be liable to the Borrower Representative or any
Borrower for any action taken or omitted to be taken by the Borrower
Representative or the Borrowers pursuant to this Section 11.01. SECTION 11.02.
Powers. The Borrower Representative shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Borrower
Representative by the terms of each thereof, together with such powers as are
reasonably incidental thereto. The Borrower Representative shall have no implied
duties to the Borrowers, or any obligation to the Lenders to take any action
thereunder except any action specifically provided by the Loan Documents to be
taken by the Borrower Representative. SECTION 11.03. Employment of Agents. The
Borrower Representative may execute any of its duties as the Borrower
Representative hereunder and under any other Loan Document by or through
authorized officers. SECTION 11.04. Notices. Each Borrower shall immediately
notify the Borrower Representative of the occurrence of any Default or Event of
Default hereunder referring to this Agreement describing such Default or Event
of Default and stating that such notice is a “notice of default”. In the event
that the Borrower Representative receives such a notice, the Borrower
Representative shall give prompt notice thereof to the Administrative Agent and
the Lenders. Any notice provided to the Borrower Representative hereunder shall
constitute notice to each Borrower on the date received by the Borrower
Representative. SECTION 11.05. Successor Borrower Representative. Upon the prior
written consent of the Administrative Agent, the Borrower Representative may
resign at any time, such resignation to be effective upon the appointment of a
successor Borrower Representative. The Administrative Agent shall give prompt
written notice of such resignation to the Lenders. SECTION 11.06. Execution of
Loan Documents; Borrowing Base Certificate. The Borrowers hereby empower and
authorize the Borrower Representative, on behalf of the Borrowers, to execute
and deliver to the Administrative Agent and the Lenders the Loan Documents and
all related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents,
including, without limitation, the Aggregate Borrowing Base Certificate and the
Borrowing Base Certificate of each Borrower and the Compliance Certificates.
Each Borrower agrees that any action taken by the Borrower Representative or the
Borrowers in accordance with the terms of this Agreement or the other Loan
Documents, and the exercise by the Borrower Representative of its powers 145



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre151.jpg]
set forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Borrowers. SECTION 11.07.
Reporting. Each Borrower hereby agrees that such Borrower shall furnish promptly
after each fiscal month to the Borrower Representative a copy of its Borrowing
Base Certificate and any other certificate or report required hereunder or
requested by the Borrower Representative on which the Borrower Representative
shall rely to prepare the Aggregate Borrowing Base Certificate and the Borrowing
Base Certificate of each Borrower and Compliance Certificate required pursuant
to the provisions of this Agreement. [Signature Pages Follow] 146



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre152.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written. WINNEBAGO INDUSTRIES, INC., as Borrower By: /s/ Bryan Hughes
Name: Bryan Hughes Title: Vice President and Chief Financial Officer WINNEBAGO
OF INDIANA, LLC, as Borrower By: /s/ Scott Degnan Name: Scott Degnan Title:
President GRAND DESIGN RV, LLC, as Borrower By: /s/ Donald Clark Name: Donald
Clark Title: President OCTAVIUS CORPORATION, as Loan Guarantor By: /s/ Bryan
Hughes Name: Bryan L. Hughes Title: Chief Financial Officer [Signature Page to
Amended and Restated Credit Agreement – Winnebago Industries, Inc.]



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre153.jpg]
JPMORGAN CHASE BANK, N.A., individually as a Lender, as Swingline Lender, as an
Issuing Bank and as Administrative Agent By: /s/ John Morrone Name: John Morrone
Title: Authorized Signer [Signature Page to Amended and Restated Credit
Agreement – Winnebago Industries, Inc.]



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre154.jpg]
BMO HARRIS BANK N.A., individually as a Lender and as Syndication Agent By: /s/
Stephanie Bach Name: Stephanie Bach Title: Vice President [Signature Page to
Amended and Restated Credit Agreement – Winnebago Industries, Inc.]



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre155.jpg]
GOLDMAN SACHS USA, individually as a Lender By: /s/ Thomas M. Manning Name:
Thomas M. Manning Title: Authorized Signatory [Signature Page to Amended and
Restated Credit Agreement – Winnebago Industries, Inc.]



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre156.jpg]
COMMITMENT SCHEDULE LENDER COMMITMENTS JPMORGAN CHASE BANK, N.A. $92,500,000 BMO
HARRIS BANK N.A. $60,000,000 GOLDMAN SACHS BANK USA $40,000,000 AGGREGATE
COMMITMENTS $192,500,000



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre157.jpg]
EXHIBIT A ASSIGNMENT AND ASSUMPTION This Assignment and Assumption (the
“Assignment and Assumption”) is dated as of the Effective Date set forth below
and is entered into by and between [Insert name of Assignor] (the “Assignor”)
and [Insert name of Assignee] (the “Assignee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full. For an agreed
consideration, the Assignor hereby irrevocably sells and assigns to the
Assignee, and the Assignee hereby irrevocably purchases and assumes from the
Assignor, subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor. 1. Assignor: _____________________________ 2. Assignee:
_____________________________ [and is an Affiliate/Approved Fund of [identify
Lender]1] 3. Borrowers: Winnebago Industries, Inc., Winnebago of Indiana, LLC
and Grand Design RV, LLC 4. Administrative Agent: JPMorgan Chase Bank, N.A., as
the administrative agent under the Credit Agreement 5. Credit Agreement: The
Amended and Restated Credit Agreement dated as of October 22, 2019 among
Winnebago Industries, Inc., Winnebago of Indiana, LLC and Grand Design RV, LLC,
as Borrowers, the other Loan Parties from time to time parties thereto, the
Lenders parties thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent
6. Assigned Interest: 1 Select as applicable. Exhibit A-1



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre158.jpg]
Aggregate Amount of Amount of Percentage Assigned Commitment/Loans for
Commitment/ of all Lenders Loans Assigned Commitment/Loans2 $ $ % $ $ % $ $ %
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.] The Assignee agrees to deliver to the Administrative Agent a
completed Administrative Questionnaire in which the Assignee designates one or
more Credit Contacts to whom all syndicate-level information (which may contain
material non-public information about the Company, the other Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws. The
terms set forth in this Assignment and Assumption are hereby agreed to: ASSIGNOR
[NAME OF ASSIGNOR] By: Title: ASSIGNEE [NAME OF ASSIGNEE] By: Title: Consented
to and Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent, an Issuing
Bank and Swingline Lender By: Title: 2 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder. Exhibit A-2



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre159.jpg]
[__________], as an Issuing Bank By: Title: [Consented to:]3 WINNEBAGO
INDUSTRIES, INC. By: Title: 3 To be added only if the consent of the Borrower
Representative is required by the terms of the Credit Agreement. Exhibit A-3



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre160.jpg]
ANNEX I STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION 1.
Representations and Warranties. 1.1. Assignor. The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) any requirements under
applicable law for the Assignee to become a lender under the Credit Agreement or
to charge interest at the rate set forth therein from time to time, or (v) the
performance or observance by the Company, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document. 1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement and under
applicable law that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, the
Lead Arranger or any other Lender or any of their respective Related Parties,
and (v) attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Lead
Arranger, the Syndication Agent, the Assignor or any other Lender or any of
their respective Related Parties, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender. 2.
Payments. From and after the Effective Date, the Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. 3. General Provisions.
This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Acceptance and adoption of the terms
of this Assignment and Assumption by the Assignee and the Assignor by Electronic
Signature or delivery of an executed counterpart of a signature page of this
Assignment and Assumption by any Approved Electronic Platform shall be effective
as delivery of Exhibit A-4



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre161.jpg]
a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York. Exhibit A-5



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre162.jpg]
EXHIBIT B-1 FORM OF BORROWING BASE CERTIFICATE [Attached] Exhibit B-1



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre163.jpg]
EXHIBIT B-2 FORM OF AGGREGATE BORROWING BASE CERTIFICATE [Attached] Exhibit B-2



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre164.jpg]
EXHIBIT C COMPLIANCE CERTIFICATE To: The Lenders parties to the Credit Agreement
Described Below This Compliance Certificate is furnished pursuant to that
certain Amended and Restated Credit Agreement, dated as of October 22, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), among Winnebago Industries, Inc. (the “Borrower Representative”),
Winnebago of Indiana, LLC and Grand Design RV, LLC, as Borrowers (the
“Borrowers”), the other Loan Parties from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Unless otherwise defined herein, capitalized terms used in
this Compliance Certificate have the meanings ascribed thereto in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES, ON ITS BEHALF AND ON BEHALF OF THE BORROWERS,
SOLELY IN SUCH PERSON’S CAPACITY AS AN OFFICER OF THE COMPANY AND NOT IN AN
INDIVIDUAL CAPACITY, THAT: 1. I am the duly elected [__________] of the Borrower
Representative; 2. I have reviewed the terms of the Agreement and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Company and its Subsidiaries during the
accounting period covered by the attached financial statements [for quarterly or
monthly financial statements add: and such financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrowers and their consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes]; 3. The examinations described in
paragraph 2 did not disclose, except as set forth below, and I have no knowledge
of (i) the existence of any condition or event which constitutes a Default
during or at the end of the accounting period covered by the attached financial
statements or as of the date of this Certificate or (ii) any change in GAAP or
in the application thereof that has occurred since the date of the audited
financial statements referred to in Section 3.04 of the Agreement; 4. I hereby
certify that no Loan Party has changed (i) its name, (ii) its chief executive
office, (iii) principal place of business, (iv) the type of entity it is or (v)
its state of incorporation or organization without having given the
Administrative Agent the notice required by Section 4.15 of the Security
Agreement; 5. Schedule I attached hereto sets forth financial data and
computations evidencing the Borrowers’ compliance with certain covenants of the
Agreement, all of which data and computations are true, complete and correct; 6.
Schedule II hereto sets forth the computations necessary to determine the
Applicable Rate commencing on the date that is five (5) Business Days after the
date this certificate is delivered; and [for annual or quarterly financial
statements add: 7. Schedule III hereto sets forth the computations necessary to
determine the average daily Total Commitment Utilization for the period
referenced in paragraph 2 above.] Exhibit C-1



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre165.jpg]
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements: The foregoing certifications, together with the computations set
forth in Schedule I and Schedule II hereto and the financial statements
delivered with this Certificate in support hereof, are made and delivered this
___ day of __________, 20__. WINNEBAGO INDUSTRIES, INC., as Borrower
Representative By: Name: Title: Exhibit C-2



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre166.jpg]
EXHIBIT D LIST OF CLOSING DOCUMENTS WINNEBAGO INDUSTRIES, INC. WINNEBAGO OF
INDIANA, LLC GRAND DESIGN RV, LLC ABL CREDIT FACILITY October 22, 2019 LIST OF
CLOSING DOCUMENTS4 A. LOAN DOCUMENTS 1. Amended and Restated Credit Agreement
(the “Credit Agreement”) by and among Winnebago Industries, Inc., an Indiana
corporation (the “Company”), Winnebago of Indiana, LLC, and Grand Design RV,
LLC, as Borrowers (the “Borrowers”), the other Loan Parties from time to time
parties thereto, the institutions from time to time parties thereto as Lenders
(the “Lenders”) and JPMorgan Chase Bank, N.A. (“JPMorgan”), in its capacity as
Administrative Agent (the “Administrative Agent”), evidencing an asset-based
revolving credit facility to the Borrowers from the Lenders in an initial
aggregate principal amount of $192,500,000. SCHEDULES Commitment Schedule
Schedule 3.15 – Capitalization and Subsidiaries Schedule 3.18 – Insurance
Schedule 6.01 – Existing Indebtedness Schedule 6.02 – Existing Liens Schedule
6.04 – Existing Investments Schedule 6.05 – Dispositions Schedule 6.08 –
Transactions with Affiliates Schedule 6.11 – Restrictive Agreements EXHIBITS
Exhibit A – Form of Assignment and Assumption Exhibit B – Form of Borrowing Base
Certificate Exhibit C – Form of Compliance Certificate Exhibit D – List of
Closing Documents Exhibit E – Form of Joinder Agreement Exhibit F-1 – Form of
U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships) Exhibit F-2 –
Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)
Exhibit F-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships) Exhibit F-4 – Form of U.S. Tax Certificate (Foreign Lenders That
Are Partnerships) Exhibit G-1 – Form of Borrowing Request Exhibit G-2 – Form of
Interest Election Request 4 Each capitalized term used herein and not defined
herein shall have the meaning assigned to such term in the above-defined Credit
Agreement. Items appearing in bold and italics shall be prepared and/or provided
by the Company and/or Company’s counsel. Exhibit D-1



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre167.jpg]
2. Notes executed by the Borrowers in favor of each of the Lenders, if any,
which has requested a note pursuant to Section 2.10(e) of the Credit Agreement.
3. Amended and Restated Pledge and Security Agreement executed by the Loan
Parties in favor of the Administrative Agent, together with pledged instruments
and allonges, stock certificates, stock powers executed in blank, pledge
instructions and acknowledgments, as appropriate. 4. Confirmatory Grant of
Security Interest in United States Patents made by certain of the Loan Parties
in favor of the Administrative Agent for the benefit of the Secured Parties.
Schedule A -- Registered Patents; Patent Applications; Other Patents 5.
Confirmatory Grant of Security Interest in United States Trademarks made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties. Schedule A -- Registered Trademarks; Trademark and
Service Mark Applications; Other Trademarks 6. Certificates of Insurance listing
the Administrative Agent as (x) lender loss payee for the property and casualty
insurance policies of the initial Loan Parties, together with long-form lender
loss payable endorsements, as appropriate, and (y) additional insured with
respect to the liability insurance of the Loan Parties, together with additional
insured endorsements. B. UCC DOCUMENTS 7. UCC, tax lien and name variation
search reports naming each Loan Party from the appropriate offices in relevant
jurisdictions. 8. UCC financing statements naming each Loan Party as debtor and
the Administrative Agent as secured party as filed with the appropriate offices
in applicable jurisdictions. C. CORPORATE DOCUMENTS 9. Certificate of the
Secretary or an Assistant Secretary of each Loan Party certifying (i) that there
have been no changes in the Certificate of Incorporation or other charter
document of such Loan Party, as attached thereto and as certified as of a recent
date by the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, since the date of the certification thereof by
such governmental entity, (ii) the By-Laws or other applicable organizational
document, as attached thereto, of such Loan Party as in effect on the date of
such certification, (iii) resolutions of the Board of Directors or other
governing body of such Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party and (iv) the names and
true signatures of the incumbent officers of each Loan Party authorized to sign
the Loan Documents to which it is a party, and (in the case of each Borrower)
authorized to request a Borrowing or the issuance of a Letter of Credit under
the Credit Agreement. 10. Good Standing Certificate (or analogous documentation
if applicable) for each Loan Party from the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, to the extent
generally available in such jurisdiction. D. OPINIONS 11. Favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Faegre Baker Daniels, counsel for the Loan Parties, covering
such matters Exhibit D-2



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre168.jpg]
relating to the Loan Parties, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request. The Company hereby requests such
counsel to deliver such opinion. E. CLOSING CERTIFICATES AND MISCELLANEOUS 12. A
Certificate signed by the President, a Vice President or a Financial Officer of
the Company certifying that: (i) no Default has occurred and is continuing, (ii)
setting forth reasonably detailed calculations demonstrating pro forma
compliance with Section 6.12 of the Credit Agreement, (iii) stating that the
representations and warranties contained in Article III of the Credit Agreement
are true and correct in all material respects (provided that any representation
or warranty that is qualified by materiality, Material Adverse Effect or similar
language is true and correct in all respects) on and as of the Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (provided that any representation or warranty that is qualified by
materiality, Material Adverse Effect or similar language are true and correct in
all respects) as of such earlier date and (iv) stating that the Borrower is in
compliance with the Revolving Exposure Limitations. 13. A Solvency Certificate
of the chief financial officer of the Company substantially in the form of Annex
I hereto, certifying that the Company and its Subsidiaries, on a consolidated
basis after giving effect to the Transactions, are solvent. 14. An Aggregate
Borrowing Base Certificate and a Borrowing Base Certificate for each Borrower,
in each case, prepared as of the last day of the most recent month ended at
least twenty (20) calendar days prior to the Effective Date. 15. Funding Account
Notice. Exhibit D-3



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre169.jpg]
Annex I to Exhibit D FORM OF SOLVENCY CERTIFICATE [__________], 20[__] This
Solvency Certificate is being executed and delivered pursuant to Section 4.01(a)
of the Amended and Restated Credit Agreement (the “Credit Agreement”), dated as
of October 22, 2019, among Winnebago Industries, Inc. (the “Company”), the other
loan parties party thereto from time to time, the lenders party thereto from
time to time and JPMorgan Chase Bank, N.A., as the administrative agent; the
terms defined therein being used herein as therein defined. I, [__________], the
chief financial officer of the Company, solely in such capacity and not in an
individual capacity, hereby certify that I am the chief financial officer of the
Company and that I am generally familiar with the businesses and assets of the
Company and its Subsidiaries (taken as a whole), I have made such other
investigations and inquiries as I have deemed appropriate and I am duly
authorized to execute this Solvency Certificate on behalf of the Company
pursuant to the Credit Agreement. I further certify, solely in my capacity as
chief financial officer of the Company, and not in my individual capacity, as of
the date hereof and after giving effect to the Transactions and the incurrence
of the indebtedness and obligations being incurred in connection with the Credit
Agreement and the Transactions on the date hereof, that, with respect to the
Company and its Subsidiaries on a consolidated basis, (a) the sum of the
liabilities of the Company and its Subsidiaries, taken as a whole, does not
exceed the present fair saleable value of the assets of the Company and its
Subsidiaries, taken as a whole; (b) the capital of the Company and its
Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of the Company and its Subsidiaries, taken as a whole, contemplated on
the date hereof and (c) the Company and its Subsidiaries, taken as a whole, do
not intend to incur, or believe that they will incur, debts including current
obligations beyond their ability to pay such debt as they mature in the ordinary
course of business. For the purposes hereof, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5). [Remainder of
page intentionally left blank] Exhibit D-4



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre170.jpg]
IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above. By:__________________________________ Name: Title: Chief
Financial Officer Exhibit D-5



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre171.jpg]
EXHIBIT E JOINDER AGREEMENT THIS JOINDER AGREEMENT (this “Agreement”), dated as
of [__________], 20__, is entered into between [__________], a [__________] (the
“New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under that certain Amended and
Restated Credit Agreement dated as of October 22], 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Winnebago Industries, Inc., Winnebago of Indiana, LLC and Grand Design RV,
LLC, as Borrowers (the “Borrowers”), the other Loan Parties party thereto, the
Lenders party thereto and the Administrative Agent for the Lenders. All
capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement. The New Subsidiary and the
Administrative Agent, for the benefit of the Lenders, hereby agree as follows:
1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, (b) all of
the covenants set forth in Articles V and VI of the Credit Agreement and (c) all
of the guaranty obligations set forth in Article X of the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary, subject to the limitations set forth in Sections 10.10 and 10.13
of the Credit Agreement, hereby guarantees, jointly and severally with the other
Loan Guarantors, to the Administrative Agent and the Lenders, as provided in
Article X of the Credit Agreement, the prompt payment and performance of the
Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
thereof and agrees that if any of the Guaranteed Obligations are not paid or
performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other Loan Guarantors, promptly pay and perform the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration or otherwise) in accordance with the
terms of such extension or renewal. 2. If required, the New Subsidiary is,
simultaneously with the execution of this Agreement, executing and delivering
such Collateral Documents (and such other documents and instruments) as
requested by the Administrative Agent in accordance with the Credit Agreement.
3. The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows: Exhibit E-1



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre172.jpg]
4. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary. 5. This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. 6. THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK. IN WITNESS WHEREOF, the New Subsidiary has caused this
Agreement to be duly executed by its authorized officer, and the Administrative
Agent, for the benefit of the Lenders, has caused the same to be accepted by its
authorized officer, as of the day and year first above written. [NEW SUBSIDIARY]
By: Name: Title: Acknowledged and accepted: JPMORGAN CHASE BANK, N.A., as
Administrative Agent By: Name: Title: Exhibit E-2



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre173.jpg]
EXHIBIT F-1 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby
made to the Amended and Restated Credit Agreement dated as of October 22, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Winnebago Industries, Inc., Winnebago of Indiana, LLC
and Grand Design RV, LLC, as Borrowers (the “Borrowers”), the other Loan Parties
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code. The undersigned has furnished the
Administrative Agent and the Borrowers with a certificate of its non-U.S. Person
status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrowers and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement. [NAME OF LENDER] By: Name: Title: Date: __________, 20[__]
Exhibit F-1



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre174.jpg]
EXHIBIT F-2 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is
hereby made to the Amended and Restated Credit Agreement dated as of October 22,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Winnebago Industries, Inc., Winnebago of
Indiana, LLC and Grand Design RV, LLC, as Borrowers (the “Borrowers”), the other
Loan Parties party thereto, the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Pursuant to the provisions of Section 2.17 of the
Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record and beneficial owner of the participation in respect of which it is
providing this certificate, (ii) it is not a bank within the meaning of Section
881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it is
not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code. The undersigned has furnished its
participating Lender with a certificate of its non-U.S. Person status on IRS
Form W-8BEN or IRS Form W-8BEN-E. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement. [NAME OF PARTICIPANT] By: Name: Title: Date:
__________, 20[__] Exhibit F-2



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre175.jpg]
EXHIBIT F-3 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby
made to the Amended and Restated Credit Agreement dated as of October 22, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Winnebago Industries, Inc., Winnebago of Indiana, LLC
and Grand Design RV, LLC, as Borrowers (the “Borrowers”), the other Loan Parties
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code. The
undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement. [NAME OF PARTICIPANT] By: Name: Title: Date:
__________, 20[__] Exhibit F-3



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre176.jpg]
EXHIBIT F-4 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made
to the Amended and Restated Credit Agreement dated as of October 22, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Winnebago Industries, Inc., Winnebago of Indiana, LLC
and Grand Design RV, LLC, as Borrowers (the “Borrowers”), the other Loan Parties
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code. The undersigned has
furnished the Administrative Agent and the Borrowers with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrowers and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement. [NAME OF LENDER] By: Name: Title: Date: __________, 20[__]
Exhibit F-4



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre177.jpg]
EXHIBIT G-1 FORM OF BORROWING REQUEST JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders referred to below JPMorgan Chase Bank, N.A.
10 S. Dearborn St. Chicago, Illinois 60603 Attention: John Morrone Facsimile No:
(312) 548-1943 Re: Winnebago Industries, Inc. [Date] Ladies and Gentlemen:
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 22, 2019 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Winnebago
Industries, Inc. (the “Borrower Representative”), Winnebago of Indiana, LLC and
Grand Design RV, LLC, as Borrowers (the “Borrowers”), the other Loan Parties
from time to time party thereto, the Lenders from time to time party thereto and
JPMorgan bChase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The Borrower
Representative hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection the Borrower Representative specifies the following information with
respect to such Borrowing requested hereby: 1. Name of the applicable Borrower:
__________ 2. Aggregate principal amount of Borrowing:5 __________ 3. Date of
Borrowing (which shall be a Business Day): __________ 4. Type of Borrowing (ABR
or Eurodollar): __________ 5. Interest Period and the last day thereof (if a
Eurodollar Borrowing):6 __________ 6. Location and number of the Borrower’s
account or any other account agreed upon by the Administrative Agent and the
Borrower to which proceeds of Borrowing are to be disbursed: __________
[Signature Page Follows] 5 Not less than applicable amounts specified in Section
2.02(c). 6 Which must comply with the definition of “Interest Period” and end
not later than the Maturity Date. Exhibit G-1



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre178.jpg]
The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]7 4.02 of the Credit Agreement are satisfied
as of the date hereof. Very truly yours, WINNEBAGO INDUSTRIES, INC., as the
Borrower Representative By: Name: Title: 7 To be included only for Borrowings on
the Effective Date. Exhibit G-1



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre179.jpg]
EXHIBIT G-2 FORM OF INTEREST ELECTION REQUEST JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders referred to below JPMorgan Chase Bank, N.A.
10 S. Dearborn St. Chicago, Illinois 60603 Attention: John Morrone Facsimile No:
(312) 548-1943 Re: Winnebago Industries, Inc. [Date] Ladies and Gentlemen:
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 22, 2019 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Winnebago
Industries, Inc. (the “Borrower Representative”), Winnebago of Indiana, LLC and
Grand Design RV, LLC, as Borrowers (the “Borrowers”), the other Loan Parties
from time to time party thereto, the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The Borrower
Representative hereby gives you notice pursuant to Section 2.08 of the Credit
Agreement that it requests to [convert][continue] an existing Borrowing under
the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to such [conversion][continuation] requested
hereby: 1. Name of Borrower: __________ 2. List date, Type, Class, principal
amount and Interest Period (if applicable) of existing Borrowing: __________ 3.
Aggregate principal amount of resulting Borrowing: __________ 4. Effective date
of interest election (which shall be a Business Day): __________ 5. Type of
Borrowing (ABR or Eurodollar): __________ 6. Interest Period and the last day
thereof (if a Eurodollar Borrowing):8 __________ [Signature Page Follows] 8Which
must comply with the definition of “Interest Period” and end not later than the
Maturity Date. Exhibit G-2



--------------------------------------------------------------------------------



 
[wgoamendedandrestatedcre180.jpg]
Very truly yours, WINNEBAGO INDUSTRIES, INC. as Borrower Representative By:
Name: Title: Exhibit G-3



--------------------------------------------------------------------------------



 